Exhibit 10.1

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of

April 4, 2006

Among

AMERICAN GREETINGS CORPORATION

THE FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,

as Borrowers,

THE LENDING INSTITUTIONS NAMED HEREIN,

as Lenders,

NATIONAL CITY BANK,

as a LC Issuer, Swing Line Lender and as a

Joint Lead Arranger and the Global Agent,

UBS SECURITIES LLC,

as a Joint Lead Arranger and the Syndication Agent,

and

KEYBANK NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A. and

LASALLE BANK NATIONAL ASSOCIATION,

as Documentation Agents

$650,000,000 Credit Facility

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.

   DEFINITIONS AND TERMS    1

Section 1.01

  

Certain Defined Terms

   1

Section 1.02

  

Computation of Time Periods

   34

Section 1.03

  

Accounting Terms

   34

Section 1.04

  

Terms Generally

   34

Section 1.05

  

Currency Equivalents

   35

ARTICLE II.

   THE TERMS OF THE CREDIT FACILITY    35

Section 2.01

  

Establishment of the Credit Facility

   35

Section 2.02

  

Revolving Facility

   35

Section 2.03

  

Canadian Sub-Facility

   36

Section 2.04

  

Term Loan

   37

Section 2.05

  

Swing Line Facility

   37

Section 2.06

  

Revolving Facility Letters of Credit

   38

Section 2.07

  

Canadian Letters of Credit

   44

Section 2.08

  

Notice of Borrowing

   48

Section 2.09

  

Funding Obligations; Disbursement of Funds

   49

Section 2.10

  

Adjustment of Loans and Certain Other Obligations

   51

Section 2.11

  

Evidence of Obligations

   54

Section 2.12

  

Interest; Default Rate

   55

Section 2.13

  

Conversion and Continuation of Loans

   56

Section 2.14

  

Fees

   57

Section 2.15

  

Termination and Reduction of Commitments

   59

Section 2.16

  

Payments and Prepayments of Loans

   59

Section 2.17

  

Method and Place of Payment

   63

Section 2.18

  

Authority of Company; Liability of Foreign Subsidiary Borrowers

   64

Section 2.19

  

Eligibility and Addition/Release of Foreign Subsidiary Borrowers

   65

Section 2.20

  

Collateral and Collateral Release Date

   66

ARTICLE III.

   TAXES, INCREASED COSTS AND ILLEGALITY    67

Section 3.01

  

Increased Costs, Illegality, etc.

   67

Section 3.02

  

Breakage Compensation

   69

Section 3.03

  

Net Payments

   69

Section 3.04

  

Increased Costs to LC Issuers

   71

Section 3.05

  

Change of Lending Office; Replacement of Lenders

   72

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE IV.

   CONDITIONS PRECEDENT    72

Section 4.01

  

Conditions Precedent at Closing Date

   72

Section 4.02

  

Conditions Precedent to Addition of Foreign Subsidiary Borrowers

   75

Section 4.03

  

Conditions Precedent to All Credit Events

   76

Section 4.04

  

Post-Closing Covenants

   77

ARTICLE V.

   REPRESENTATIONS AND WARRANTIES    77

Section 5.01

  

Corporate Status, etc.

   77

Section 5.02

  

Corporate Power and Authority, etc.

   77

Section 5.03

  

No Violation

   77

Section 5.04

  

Governmental Approvals

   78

Section 5.05

  

Litigation

   78

Section 5.06

  

Use of Proceeds; Margin Regulations

   78

Section 5.07

  

Financial Statements, etc.

   78

Section 5.08

  

Solvency

   79

Section 5.09

  

No Material Adverse Change

   79

Section 5.10

  

Tax Returns and Payments

   79

Section 5.11

  

Title to Properties, etc.

   80

Section 5.12

  

Lawful Operations, etc.

   80

Section 5.13

  

Environmental Matters

   80

Section 5.14

  

Compliance with ERISA

   81

Section 5.15

  

Investment Company Act, etc.

   81

Section 5.16

  

Insurance

   81

Section 5.17

  

Burdensome Contracts; Labor Relations

   81

Section 5.18

  

Security Interests

   82

Section 5.19

  

True and Complete Disclosure

   82

Section 5.20

  

Certain Material Indebtedness

   82

Section 5.21

  

Defaults

   83

Section 5.22

  

Anti-Terrorism Law Compliance

   83

ARTICLE VI.

   AFFIRMATIVE COVENANTS    83

Section 6.01

  

Reporting Requirements

   83

Section 6.02

  

Books, Records and Inspections

   85

Section 6.03

  

Insurance

   85

Section 6.04

  

Payment of Taxes and Claims

   86

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 6.05

  

Corporate Franchises

   86

Section 6.06

  

Good Repair

   86

Section 6.07

  

Compliance with Statutes, etc.

   87

Section 6.08

  

Compliance with Environmental Laws

   87

Section 6.09

  

Certain Subsidiaries to Join in Subsidiary Guaranty

   87

Section 6.10

  

Additional Security; Further Assurances

   88

Section 6.11

  

Most Favored Covenant Status

   89

Section 6.12

  

Senior Debt

   89

ARTICLE VII.

   NEGATIVE COVENANTS    89

Section 7.01

  

Changes in Business

   89

Section 7.02

  

Consolidation, Merger, Acquisitions, Asset Sales, etc.

   89

Section 7.03

  

Liens

   90

Section 7.04

  

Indebtedness

   91

Section 7.05

  

Investments and Guaranty Obligations

   93

Section 7.06

  

Restricted Payments

   94

Section 7.07

  

Financial Covenants

   95

Section 7.08

  

Limitation on Certain Restrictive Agreements

   95

Section 7.09

  

Amendments to Certain Documents

   96

Section 7.10

  

Transactions with Affiliates

   96

Section 7.11

  

Plan Terminations, Minimum Funding, etc.

   96

Section 7.12

  

Capital Expenditures

   96

Section 7.13

  

Anti-Terrorism Laws

   97

ARTICLE VIII.

   EVENTS OF DEFAULT    97

Section 8.01

  

Events of Default

   97

Section 8.02

  

Remedies

   99

Section 8.03

  

Application of Certain Payments and Proceeds

   99

Section 8.04

  

Equalization

   102

ARTICLE IX.

   THE GLOBAL AGENT    103

Section 9.01

  

Appointment

   103

Section 9.02

  

Delegation of Duties

   103

Section 9.03

  

Exculpatory Provisions

   103

Section 9.04

  

Reliance by Global Agent

   104

Section 9.05

  

Notice of Default

   104

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 9.06

  

Non-Reliance

   104

Section 9.07

  

No Reliance on Global Agent’s Customer Identification Program

   105

Section 9.08

  

USA Patriot Act

   105

Section 9.09

  

Indemnification

   105

Section 9.10

  

The Global Agent in Individual Capacity

   105

Section 9.11

  

Successor Global Agent

   106

Section 9.12

  

Other Agents

   106

ARTICLE X.

   GUARANTY    106

Section 10.01

  

Guaranty by the Company

   106

Section 10.02

  

Additional Undertaking

   107

Section 10.03

  

Guaranty Unconditional

   107

Section 10.04

  

Company Obligations to Remain in Effect; Restoration

   108

Section 10.05

  

Waiver of Acceptance, etc.

   108

Section 10.06

  

Subrogation

   108

Section 10.07

  

Effect of Stay

   108

ARTICLE XI.

   MISCELLANEOUS    108

Section 11.01

  

Payment of Expenses etc.

   108

Section 11.02

  

Indemnification

   109

Section 11.03

  

Right of Setoff

   109

Section 11.04

  

Notices

   110

Section 11.05

  

Successors and Assigns

   111

Section 11.06

  

No Waiver; Remedies Cumulative

   114

Section 11.07

  

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

   114

Section 11.08

  

Counterparts

   115

Section 11.09

  

Integration

   115

Section 11.10

  

Headings Descriptive

   115

Section 11.11

  

Amendment or Waiver

   115

Section 11.12

  

Survival of Indemnities

   117

Section 11.13

  

Domicile of Loans

   117

Section 11.14

  

Confidentiality

   117

Section 11.15

  

Limitations on Liability of the LC Issuers

   118

Section 11.16

  

General Limitation of Liability

   118

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 11.17

  

No Duty

   118

Section 11.18

  

Lenders and Agent Not Fiduciary to Borrowers, etc.

   119

Section 11.19

  

Survival of Representations and Warranties

   119

Section 11.20

  

Severability

   119

Section 11.21

  

Independence of Covenants

   119

Section 11.22

  

Interest Rate Limitation

   119

Section 11.23

  

Designated Senior Indebtedness

   120

Section 11.24

  

Judgment Currency

   120

Section 11.25

  

2004 Credit Agreement

   120

Section 11.26

  

USA Patriot Act Notification

   120

 

-v-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT is entered into as of April 4, 2006 among the following:
(i) AMERICAN GREETINGS CORPORATION, an Ohio corporation (the “Company”);
(ii) the Foreign Subsidiary Borrowers (as hereinafter defined) from time to time
party hereto; (iii) the lenders from time to time party hereto (each a “Lender”
and collectively, the “Lenders”); (iv) NATIONAL CITY BANK, as a joint lead
arranger, a joint bookrunner, the global administrative agent (the “Global
Agent”), as the Swing Line Lender, a LC Issuer and the Collateral Agent (each
term as hereafter defined); (v) UBS SECURITIES LLC, as a joint lead arranger, a
joint bookrunner and the syndication agent (the “Syndication Agent”); and
(vi) KEYBANK NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A., and LASALLE BANK
NATIONAL ASSOCIATION, as co-documentation agents (the “Documentation Agents”).

RECITALS:

A. The Company has requested that the Lenders, the Swing Line Lender and each LC
Issuer extend credit to the Borrowers to refinance certain of the Company’s
existing senior and subordinated debt facilities, provide funds for any
Permitted Note Purchase and Exchanges and the payment of exchange and consent
solicitation fees, as applicable, in connection therewith, Share Repurchases,
Permitted Acquisitions and to provide working capital and funds for general
corporate purposes, in each case, not inconsistent with the terms of this
Agreement.

B. Subject to and upon the terms and conditions set forth herein, the Lenders,
the Swing Line Lender and each LC Issuer are willing to extend credit and make
available to the Borrowers the credit facility provided for herein for the
foregoing purposes.

AGREEMENT:

In consideration of the premises and mutual agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties hereto, the parties hereto agree as
follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“Acceptance Fee” means the fee payable in C$ to each Canadian Lender in respect
of BA Equivalent Loans computed in accordance with Section 2.14(b).

“Accepting Lender” has the meaning provided in Section 2.02(b).

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business unit or
division of any Person (other than the purchase of Receivables Related Assets by
the Receivables Subsidiary from AGSC in connection with the Permitted
Receivables Facility), (ii) the acquisition of in excess of 50% of the stock (or
other equity interest) of any Person, or (iii) the acquisition of another Person
by a merger or consolidation or any other combination with such Person.



--------------------------------------------------------------------------------

“Additional Security Document” has the meaning provided in Section 6.10(a).

“Adjusted Commitment Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Unutilized Commitment at such time
by the Unutilized Total Commitment at such time.

“Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the offered rate appearing on
the applicable electronic page of Reuters (or on the appropriate page of any
successor to or substitute for such service, or, if such rate is not available,
on the appropriate page of any generally recognized financial information
service, as selected by the Global Agent from time to time) that displays an
average British Bankers Association Interest Settlement Rate at approximately
11:00 A.M. (London time) two Business Days prior to the commencement of such
Interest Period, for U.S. Dollar deposits with a maturity comparable to such
Interest Period, divided (and rounded to the nearest 1/16th of 1%) by (ii) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, however, that in the event that
the rate referred to in clause (i) above is not available at any such time for
any reason, then the rate referred to in clause (i) shall instead be the average
(rounded to the nearest 1/16th of 1%) of the rates, as determined by the Global
Agent, at which U.S. Dollar deposits are offered to the Reference Banks by prime
banks in the London interbank market at approximately 11:00 A.M. (London time),
two Business Days prior to the commencement of such Interest Period, for
contracts that would be entered into at the commencement of such Interest Period
for the same duration as such Interest Period.

“Adjusted Foreign Currency Rate” means with respect to each Interest Period for
any Foreign Currency Loan, (i) the rate per annum equal to the offered rate
appearing on the applicable electronic page of Reuters (or on the appropriate
page of any successor to or substitute for such service, or, if such rate is not
available, on the appropriate page of any generally recognized financial
information service, as selected by the Global Agent from time to time) that
displays an average British Bankers Acceptance Interest Settlement Rate at
approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period for deposits in the applicable Designated
Foreign Currency with a maturity comparable to such Interest Period, divided
(and rounded to the nearest 1/16th of 1%) by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that in the event that the rate referred to in clause
(i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the average (rounded to the nearest
1/16th of 1%) of the rates, as determined by the Global Agent, at which deposits
in the applicable Designated Foreign Currency are offered to the Reference Banks
by prime banks in the London interbank market at approximately 11:00 A.M.
(London time), two Business Days prior to the commencement of such Interest
Period, for contracts that would be entered into at the commencement of such
Interest Period for the same duration as such Interest Period.

“Adjustment Date” means any day prior to the Equalization Date that any of the
following occur: (i) the date of any Borrowing (either before or simultaneously
with such Borrowing), (ii) the date any payment is made with respect to any Loan
(whether by a Borrower or from the application of the proceeds of any of the
Collateral or otherwise), (iii) any Purchase Date with respect to any Swing Loan

 

2



--------------------------------------------------------------------------------

Participation, (iv) the date any Revolving Facility LC Participation is funded
pursuant to Section 2.06(i)(iii) or any Canadian LC Participation is funded
pursuant to Section 2.07(h)(iii), (v) the date any Letter of Credit expires
undrawn or is drawn and the amount so drawn is reimbursed by the applicable LC
Obligor in accordance with this Agreement, or (vi) any other date selected by
the Global Agent in its discretion.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Global Agent nor any Lender shall in any event be
considered an Affiliate of the Company or any of its Subsidiaries.

“Aggregate Canadian Sub-Facility Exposure” means, at any time, the sum of
(i) the Dollar Equivalent of the principal amounts of all Canadian Revolving
Loans outstanding at such time, and (ii) the amount of the Canadian LC
Outstandings at such time.

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, (ii) the Aggregate Canadian
Sub-Facility Exposure at such time, and (iii) the aggregate principal amount of
the Term Loans outstanding at such time.

“Aggregate Permitted Acquisition Amount” means $200,000,000.

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
Dollar Equivalent of the principal amounts of all Revolving Loans made by all
Lenders and outstanding at such time, (ii) the amount of the Revolving Facility
LC Outstandings at such time, and (iii) the principal amount of Swing Loans
outstanding at such time.

“Aggregate Revolving/Canadian Facility Exposure” means, at any time, the sum of
(i) the Aggregate Revolving Facility Exposure at such time, and (ii) the
Aggregate Canadian Sub-Facility Exposure at such time.

“Agreement” means this Credit Agreement, as the same may be from time to time
modified, amended, restated or supplemented.

“AGSC” means American Greetings Service Corp.

“AGSC Note” means the Subordinated Promissory Note, dated as of August 7, 2001,
by the Company to AGSC, as the same may, with the prior written consent of the
Global Agent, which consent shall not be unreasonably withheld or delayed, from
time to time be amended, restated or otherwise modified.

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable BA Discount Rate” means, with respect to each Interest Period for
any BA Equivalent Loan, (i) with respect to any Schedule I Canadian Lender, the
CDOR Rate in effect on the date such BA Equivalent Loan is to be made, and
(ii) with respect to any Schedule II/III Canadian Lender, the

 

3



--------------------------------------------------------------------------------

rate that is 0.10% per annum in excess of the rate determined pursuant to clause
(i) of this definition in connection with the relevant BA Equivalent Loan.

“Applicable Commitment Fee Rate” means:

(i) On the Closing Date and thereafter until changed in accordance with the
provisions set forth in this definition, the Applicable Commitment Fee Rate
shall be 25.00 basis points;

(ii) Commencing with the fiscal quarter of the Company ended on November 30,
2006, and continuing with each fiscal quarter thereafter, the Global Agent shall
determine the Applicable Commitment Fee Rate in accordance with the following
matrix, based on the Leverage Ratio:

 

Leverage Ratio

   Applicable Commitment Fee Rate

Greater than or equal to 2.50 to 1.00

   37.50 bps

Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00

   25.00 bps

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

   20.00 bps

Less than 1.50 to 1.00

   17.50 bps

(iii) Changes in the Applicable Commitment Fee Rate based upon changes in the
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Global Agent pursuant to Section 6.01(a) or Section 6.01(b), as
the case may be, of the financial statements of the Company for the Testing
Period most recently ended, accompanied by a Compliance Certificate required
pursuant to Section 6.01(c), demonstrating the computation of the Leverage
Ratio. Notwithstanding the foregoing, during any period when (A) the Company has
failed to deliver timely its consolidated financial statements referred to in
Section 6.01(a) or Section 6.01(b), accompanied by a Compliance Certificate
required pursuant to Section 6.01(c) or (B) an Event of Default has occurred and
is continuing, the Applicable Commitment Fee Rate shall be the highest number of
basis points indicated therefor in the above matrix, regardless of the Leverage
Ratio at such time; provided that upon delivery of such financial statements
and/or cure or waiver of such Event of Default in accordance with Section 11.11,
the Applicable Commitment Fee Rate shall be the number of basis points indicated
therefor in the above matrix based on the Leverage Ratio at such time. The above
matrix does not modify or waive, in any respect, the rights of the Global Agent
and the Lenders to charge any default rate of interest or any of the other
rights and remedies of the Global Agent and the Lenders hereunder.

“Applicable Margin” means

(i) On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Margin shall be (A) 0.00 basis points for
Revolving Loans that are Base Rate Loans, and (B) 125.00 basis points for
Revolving Loans that are Fixed Rate Loans;

(ii) Commencing with the fiscal quarter of the Company ended on November 30,
2006, and continuing with each fiscal quarter thereafter, the Global Agent shall
determine the Applicable Margin in accordance with the following matrix, based
on the Leverage Ratio:

 

Leverage Ratio

   Applicable Margin for
Revolving Loans that
are Base Rate Loans    Applicable Margin for
Revolving Loans that
are Fixed Rate Loans

Greater than or equal to 2.50 to 1.00

   25.00 bps    150.00 bps

Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00

   0.00 bps    125.00 bps

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

   0.00 bps    100.00 bps

Less than 1.50 to 1.00

   0.00 bps    75.00 bps

 

4



--------------------------------------------------------------------------------

(iii) Changes in the Applicable Margin based upon changes in the Leverage Ratio
shall become effective on the third Business Day following the receipt by the
Global Agent pursuant to Section 6.01(a) or Section 6.01(b) of the financial
statements of the Company for the Testing Period most recently ended,
accompanied by a Compliance Certificate in accordance with Section 6.01(c),
demonstrating the computation of the Leverage Ratio. Notwithstanding the
foregoing provisions, during any period when (A) the Company has failed to
deliver timely its consolidated financial statements referred to in
Section 6.01(a) or Section 6.01(b), accompanied by a Compliance Certificate in
accordance with Section 6.01(c), or (B) an Event of Default has occurred and is
continuing, the Applicable Margin shall be the highest number of basis points
indicated therefor in the above matrix, regardless of the Leverage Ratio at such
time; provided that upon delivery of such financial statements and/or cure or
waiver of such Event of Default in accordance with Section 11.11, the Applicable
Margin shall be the number of basis points indicated therefor in the above
matrix based on the Leverage Ratio at such time. The above matrix does not
modify or waive, in any respect, the rights of the Global Agent and the Lenders
to charge any default rate of interest or any of the other rights and remedies
of the Global Agent and the Lenders hereunder.

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit and that is
administered or managed by a Lender or an Affiliate of a Lender.

“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, and liquidations of a corporation, partnership or limited
liability company of the interests therein of the Company or any Subsidiary) by
the Company or any Subsidiary to any Person of any of the Company’s or such
Subsidiary’s respective assets, provided that the term Asset Sale specifically
excludes (i) any sales, transfers or other dispositions of inventory, or
obsolete or excess furniture, fixtures, equipment or other property, real or
personal, tangible or intangible, in each case in the ordinary course of
business, (ii) the actual or constructive total loss of any property or the use
thereof resulting from destruction, damage beyond repair, or the rendition of
such property permanently unfit for normal use from any casualty or similar
occurrence whatsoever, and (iii) any license or sublicense of any intellectual
property and related rights granted in the ordinary course of business.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G.

“Augmenting Lender” has the meaning provided in Section 2.02(b).

 

5



--------------------------------------------------------------------------------

“Authorized Officer” means (i) with respect to the Company, any of the following
officers: the Chairman, the President, the Chief Executive Officer, the Chief or
Deputy Chief Financial Officer, the Treasurer, the Assistant Treasurer or the
Controller, and (ii) with respect to any Subsidiary of the Company, the
President, any Vice President, the Chief or Deputy Chief Financial Officer or
the Treasurer or Assistant Treasurer of such Subsidiary or such other Person as
is authorized in writing to act on behalf of such Subsidiary and is acceptable
to the Global Agent. Unless otherwise qualified, all references herein to an
Authorized Officer shall refer to an Authorized Officer of the Company.

“BA Discount Proceeds” means, with respect to any BA Equivalent Loan to be made
by a Canadian Lender on any day, an amount (rounded to the nearest whole
Canadian cent, and with one-half of one Canadian cent being rounded up)
calculated on such day by dividing:

(a) the principal amount of such BA Equivalent Loan; by

(b) the sum of one plus the product of:

(A) the Applicable BA Discount Rate (expressed as a decimal) applicable to such
BA Equivalent Loan; and

(B) a fraction, the numerator of which is the number of days remaining in the
term of such BA Equivalent Loan and the denominator of which is 365; with such
product being rounded up or down to the fifth decimal place and .000005 being
rounded up.

“BA Equivalent Loan” means each Canadian Revolving Loan bearing interest at a
rate based upon the Applicable BA Discount Rate.

“BA Equivalent Note” means a promissory note executed by the Canadian Borrowers
to evidence the Canadian Revolving Loans that are BA Equivalent Loans
substantially in the form of Exhibit A-2.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the greater of (i) the rate of interest established by National City Bank in
Cleveland, Ohio, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; and (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum.

“Base Rate Loan” means a Canadian Base Rate Loan or US Base Rate Loan.

“Benefited Creditors” means, with respect to the Company’s Guaranty Obligations
pursuant to Article X, each of the Global Agent, the Lenders, each LC Issuer and
the Swing Line Lender and each Designated Hedge Creditor, and the respective
successors and assigns of each of the foregoing.

“Borrower” means the Company or any Foreign Subsidiary Borrower.

“Bonds” means the bond or note issuance by the Company in an aggregate principal
amount not exceeding $225,000,000, which has been disclosed to the Global Agent
and the Lenders prior to the

 

6



--------------------------------------------------------------------------------

Closing Date and which issuance and all agreements and other documentation
related thereto shall be in form and substance reasonably satisfactory to the
Global Agent.

“Borrowers” means, collectively, the Company and all of the Foreign Subsidiary
Borrowers.

“Borrowing” means a Revolving Borrowing, a Canadian Borrowing, a Term Borrowing,
or the incurrence of a Swing Loan.

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Cleveland, Ohio are authorized or required by law to
close and (ii) with respect to any matters relating to (A) Eurodollar Loans, any
day on which dealings in U.S. dollars are carried on in the London interbank
market, (B) Canadian Revolving Loans or Canadian LC Issuances, any day other
than a day on which commercial banks in Toronto, Ontario are authorized or
required by law to close, and (C) Foreign Currency Loans or Revolving Facility
LC Issuances in a Designated Foreign Currency, any day on which commercial banks
are open for international business (including the clearing of currency
transfers in the relevant Designated Foreign Currency) in the principal
financial center of the home country of the applicable Designated Foreign
Currency.

“Canadian Administrative Branch” means, with respect to the Global Agent in its
capacity as such, National City Bank, Canada Branch acting as the sub-agent of
the Global Agent in accordance with the terms of this Agreement or such other
branch or affiliate of the Global Agent as the Global Agent shall have
designated in writing to the Borrowers and the Lenders.

“Canadian Base Rate” means, for any day, with respect to a Canadian Base Rate
Loan, the greater of (i) the annual rate of interest established from time to
time by the Canadian Administrative Branch of the Global Agent as its reference
rate then in effect for determining interest rates on Canadian Dollar
denominated commercial loans in Canada, and (ii) the annual rate of interest
equal to the sum of (A) the CDOR Rate on that day for bankers’ acceptances
issued on that day with a term to maturity of one month and (B) 0.50% per annum.
Any change in the reference rate announced by the Canadian Administrative Branch
of the Global Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Canadian Base Rate Loan” means each Canadian Revolving Loan bearing interest at
a rate based upon the Canadian Base Rate in effect from time to time.

“Canadian Base Rate Note” means a promissory note executed by the Canadian
Borrowers to evidence the Canadian Revolving Loans that are Canadian Base Rate
Loans substantially in the form of Exhibit A-3.

“Canadian Borrower” means any Foreign Subsidiary organized under the laws of
Canada or any province thereof that becomes a Canadian Borrower pursuant to
Section 2.19; provided, however, that a Foreign Revolving Facility Borrower
shall not be eligible to be a Canadian Borrower hereunder.

“Canadian Borrowing” means the incurrence of Canadian Revolving Loans consisting
of one Type of Canadian Revolving Loan by the Canadian Borrowers from all of the
Canadian Lenders on a given date (or resulting from Conversions or Continuations
on a given date), having, in the case of any Fixed Rate Loans, the same Interest
Period.

“Canadian Commitment” means, with respect to each Canadian Lender, the amount,
if any, set forth opposite such Canadian Lender’s name in Schedule 1 as its
“Canadian Sub-Facility Commitment”

 

7



--------------------------------------------------------------------------------

as the same may be reduced from time to time pursuant to Section 2.15(c) and as
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.05.

“Canadian Commitment Percentage” means, at any time for any Canadian Lender, the
percentage obtained by dividing such Canadian Lender’s Canadian Commitment by
the Total Canadian Commitment; provided, however, that if the Total Canadian
Commitment has been terminated, the Canadian Commitment Percentage for each
Canadian Lender shall be determined by dividing such Canadian Lender’s Canadian
Commitment immediately prior to such termination by the Total Canadian
Commitment in effect immediately prior to such termination. The Canadian
Commitment Percentage of each Canadian Lender as of the Closing Date is set
forth on Schedule 1.

“Canadian Dollars” or “C$” means the lawful currency of Canada.

“Canadian LC Commitment Amount” means, at any time, the amount of the Total
Canadian Commitment.

“Canadian LC Issuance” means the issuance of any Canadian Letter of Credit by a
LC Issuer for the account of a Canadian Borrower in accordance with the terms of
this Agreement and shall include any amendment thereto that increases the Stated
Amount thereof or extends the expiry date of such Canadian Letter of Credit.

“Canadian LC Outstandings” means, at any time, the sum, without duplication, of
(i) the Dollar Equivalent of the aggregate Stated Amount of all outstanding
Canadian Letters of Credit and (ii) the Dollar Equivalent of the aggregate
amount of all Unpaid Drawings with respect to Canadian Letters of Credit.

“Canadian LC Participant” has the meaning provided in Section 2.07(h)(i).

“Canadian LC Participation” has the meaning provided in Section 2.07(h)(i).

“Canadian LC Request” has the meaning provided in Section 2.07(b).

“Canadian Lender” means each Lender that has a Canadian Commitment or, if
applicable, the Canadian Lending Installation of any Lender that has a Canadian
Commitment; provided, however, that (i) if a Canadian Commitment is being
provided by a Canadian Lending Installation of any Lender, then, except as
specifically set forth in this Agreement, such Lender and its Canadian Lending
Installation shall constitute a single “Lender” under this Agreement and the
other Loan Documents, provided that, notwithstanding the foregoing, to the
extent a Canadian Commitment is being provided by a Canadian Lending
Installation of any Lender, each such Canadian Lending Installation shall be
entitled to all of the benefits, indemnifications and protections set forth in
this Agreement or any other Loan Document, including, but not limited to, those
set forth in Article III, Section 11.01 and Section 11.02, and (ii) no Lender,
and no Canadian Lending Installation of any Lender, may be or become a Canadian
Lender hereunder unless such Lender or the Canadian Lending Installation of such
Lender, as the case may be, is a resident of Canada within the meaning of the
Income Tax Act (Canada) for the purposes of the withholding tax provisions in
Part XIII of the Income Tax Act (Canada).

“Canadian Lending Installation” means, with respect to any Lender, any office,
branch, subsidiary or Affiliate of such Lender that is designated in writing by
such Lender to the Global Agent as being responsible for funding or maintaining
a Canadian Commitment.

 

8



--------------------------------------------------------------------------------

“Canadian Letter of Credit” means any Standby Letter of Credit or Commercial
Letter of Credit issued by a LC Issuer under this Agreement pursuant to Section
2.07 for the account of any Canadian Borrower.

“Canadian Obligations” means all amounts, indemnities and reimbursement
obligations, direct or indirect, contingent or absolute, of every type or
description, and at any time existing, owing by the Canadian Borrowers to the
Global Agent, any Canadian Lender or each LC Issuer pursuant to the terms of
this Agreement or any other Loan Document (including, but not limited to,
interest and fees that accrue after the commencement by or against any Credit
Party of any insolvency proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding).

“Canadian Payment Office” means, with respect to all matters relating to the
making and repayment of Canadian Obligations, and all interest thereon, the
office of the Canadian Administrative Branch of the Global Agent at 130 King
Street West, Suite 2140, Toronto, Ontario, Canada M5X 1E4, Attention: Caroline
Stade (facsimile: (416) 361-0085) or such other office(s), as the Global Agent
may designate to the Borrowers in writing from time to time.

“Canadian Revolving Loan” means, with respect to each Canadian Lender, any Loan
made by such Canadian Lender pursuant to Section 2.03.

“Canadian Sub-Facility” means the credit facility established under Section 2.03
hereof pursuant to the Canadian Commitment of each Canadian Lender; provided,
however, that the Canadian Sub-Facility shall not be available unless and until
such date, if any, that a Canadian Borrower has become a Foreign Subsidiary
Borrower under this Agreement in accordance with Section 2.19.

“Canadian Sub-Facility Exposure” means, for any Canadian Lender at any time, the
Dollar Equivalent of (i) the principal amount of Canadian Revolving Loans made
by such Canadian Lender and outstanding at such time, and (ii) such Canadian
Lender’s share of the Canadian LC Outstandings at such time.

“Canadian Sub-Facility Note” means a BA Equivalent Note or a Canadian Base Rate
Note.

“Capital Distribution” means a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any capital stock or other equity interest of the Company or any
of its Subsidiaries or as a dividend, return of capital or other distribution in
respect of the Company or such Subsidiary’s capital stock or other equity
interest.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Company or any of its Subsidiaries, without duplication, in each case taken
at the amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

“Cash Dividend” means a Capital Distribution of the Company payable in cash to
the shareholders of the Company with respect to any class or series of stock of
the Company.

 

9



--------------------------------------------------------------------------------

“Cash Equivalents” means,

(i) with respect to the Company or any of its Subsidiaries, any of the
following:

(A) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;

(B) U.S. dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (x) any Lender, (y) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (z) any bank
(or the parent company of such bank) whose short-term commercial paper rating
from S&P is at least A-1, A-2 or the equivalent thereof or from Moody’s is at
least P-1, P-2 or the equivalent thereof (any such bank, an “Approved Bank”), in
each case with maturities of not more than six months from the date of
acquisition;

(C) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition;

(D) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 30 days and covering securities
described in clause (A) above;

(E) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (A) through (D) above;

(F) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(G) investments in industrial development revenue bonds that (1) “re-set”
interest rates not less frequently than quarterly, (2) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(3) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

(H) investments in pooled funds or investment accounts consisting of investments
of the nature described in the foregoing clause (G); and

(I) investments in auction rate securities that (1) are money market or debt
instruments with a long term nominal maturity issued by a municipality or mutual
fund company or other similar entity, (2) re-set interest through a “dutch
auction” process, and (3) are rated AAA or AA by S&P or the equivalent rating by
Moody’s; and

(ii) with respect to any Foreign Subsidiary of the Company, the approximate
equivalent of any of clauses (i)(A) through (I) above in the jurisdiction in
which such Foreign Subsidiary is organized.

 

10



--------------------------------------------------------------------------------

“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Company or any Subsidiary from such Asset Sale, and
(ii) any Event of Loss, the aggregate cash payments, including all insurance
proceeds and proceeds of any award for condemnation or taking, received in
connection with such Event of Loss.

“CDOR Rate” means, for any day, the stated average of the rates applicable to C$
bankers’ acceptances for a term comparable to that for which such rate is being
determined (which, in the case of a BA Equivalent Loan, shall be the Interest
Period applicable thereto) and appearing as at 10:00 A.M. (Toronto, Ontario
time) on the “Reuters Screen CDOR Page” on such date, or if such date is not a
Business Day, then on the immediately preceding Business Day; provided, however,
that if no such rate appears on the Reuters Screen CDOR Page as contemplated,
then the CDOR Rate on any date shall be calculated as the arithmetic mean of the
discount rates (calculated on an annual basis) for an amount comparable to that
for which such rate is being determined and for the term referred to above
applicable to C$ bankers’ acceptances quoted by the Schedule I Reference
Canadian Lenders as of 10:00 A.M., Toronto time, on such date or, if such date
is not a Business Day, then on the immediately preceding Business Day.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change of Control” means (i) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the 1934 Act, as then in effect), of shares representing more than 33%
of the aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of the Company; provided, however, that the foregoing restriction
shall not apply to the Permitted Holders so long as the acquisition by the
Permitted Holders of such Voting Power shall not result, directly or indirectly,
in a “going private transaction” within the meaning of the 1934 Act; (ii) the
occupation of a majority of the seats (other than vacant seats where vacant
seats shall not count for purposes of determining the majority) on the board of
directors of the Company by Persons who were neither (A) nominated by the Board
of Directors of the Company nor (B) appointed by directors so nominated; or
(iii) the occurrence of a change in control, or other similar provision, under
or with respect to any Material Indebtedness.

“Charges” has the meaning provided in Section 11.22(a).

“CIP Regulations” has the meaning provided in Section 9.07.

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

“Closing Date” means the date upon which the conditions specified in Section
4.01 are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

“Collateral” means any collateral covered by any Security Document.

 

11



--------------------------------------------------------------------------------

“Collateral Agent” means National City Bank in its capacity as collateral agent
under the Security Documents, together with any successor collateral agent
appointed pursuant to Section 9.22 of the Security Agreement.

“Collateral Assignment Agreement” has the meaning provided in the Security
Agreement.

“Collateral Release Date” has the meaning provided in Section 2.20.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

“Commitment” means (i) with respect to each Revolving Lender, its obligation to
make Revolving Loans and participate in Revolving Facility LC Issuances under
the Revolving Facility pursuant to its Revolving Commitment, (ii) the obligation
of each Canadian Lender to make Canadian Revolving Loans and participate in
Canadian LC Issuances under the Canadian Sub-Facility pursuant to its Canadian
Commitment, (iii) with respect to the Swing Line Lender, its obligations to make
Swing Loans under the Swing Line Facility pursuant to its Swing Line Commitment,
(iv) with respect to each LC Issuer, its obligation to issue Letters of Credit
under and in accordance with the terms of this Agreement, and (v) with respect
to each Term Lender, its obligation to make Term Loans pursuant to its Term
Commitment.

“Commitment Fees” means the Revolving Commitment Fees and the Term Commitment
Fees.

“Commodities Hedge Agreement” means a commodities contract purchased by the
Company or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to paper or other raw materials necessary
to the manufacturing or production of goods in connection with the business of
the Company and its Subsidiaries.

“Company” has the meaning provided in the first paragraph of this Agreement.

“Company Guaranteed Obligations” has the meaning provided in Section 10.01.

“Compliance Certificate” has the meaning provided in Section 6.01(c).

“Confidential Information” has the meaning provided in Section 11.14(b).

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker,
accountant, lawyer or other advisor in connection with such Acquisition) or fees
for a covenant not to compete and any other consideration paid for the purchase.

“Consolidated Capital Expenditures” means, for any period, as determined for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP,
the aggregate of all expenditures (whether paid in cash or accrued as
liabilities) made by the Company and its Subsidiaries to acquire or lease
(pursuant to a Capital Lease) fixed or capital assets, or additions to equipment
(including replacements, capitalized repairs and improvements during such
period).

 

12



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Company and its Subsidiaries, all
as determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period; plus (i)(A) the sum of the amounts for such period included in
determining such Consolidated Net Income of (1) Consolidated Interest Expense,
(2) Consolidated Income Tax Expense, (3) Consolidated Depreciation and
Amortization Expense, and (4) extraordinary non-cash losses and charges and
other non-recurring non-cash losses and charges, and (B) the applicable
Scheduled Add-Backs for such period; less (ii) gains on sales of assets and
other extraordinary gains and other non-recurring non-cash gains in excess, for
any such gain, of $5,000,000; all as determined for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP; provided, however,
that Consolidated EBITDA for any Testing Period shall (x) include the EBITDA for
any Person or business unit that has been acquired by the Company or any of its
Subsidiaries for any portion of such Testing Period prior to the date of
acquisition, so long as such EBITDA has been verified by appropriate audited
financial statements or other financial statements acceptable to the Global
Agent and (y) exclude the EBITDA for any Person or business unit that has been
disposed of by the Company or any of its Subsidiaries, for the portion of such
Testing Period prior to the date of disposition.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the net income of the Company or any of its Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), all as determined for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to the Permitted Receivables Facility, Capital Leases or Synthetic
Leases) of the Company and its Subsidiaries on a consolidated basis with respect
to all outstanding Indebtedness of the Company and its Subsidiaries; provided,
however, that Consolidated Interest Expense shall exclude premiums, write-offs
of original issue discount and deferred financing costs, transactional expenses
associated with any Permitted Note Purchase and Exchange made pursuant to
Section 7.06(e), transactional expenses associated with the negotiation,
preparation, execution and delivery of the Loan Documents, and transactional
expenses and other issuance costs associated with the Bonds.

“Consolidated Net Income” means for any period, the net income (or loss) of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.

“Consolidated Net Worth” means, at any time for the determination thereof, all
amounts that, in conformity with GAAP, would be included under the caption
“total stockholders’ equity” (or any like caption) on a consolidated balance
sheet of the Company and its Subsidiaries as at such time.

“Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the Company and of its Subsidiaries, all as determined on a
consolidated basis.

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Fixed Rate Loan for an additional Interest Period as provided in Section 2.13.

“Control Agreement” has the meaning provided in the Security Agreement.

 

13



--------------------------------------------------------------------------------

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

“Credit Facility” means the credit facility established under this Agreement
pursuant to the Commitments of the Lenders.

“Credit Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of, (i) such Lender’s Revolving Facility Exposure at such
time, (ii) such Lender’s (whether directly or by its Canadian Lending
Installation), Canadian Sub-Facility Exposure at such time, and (iii) the
aggregate outstanding principal amount of the Term Loans made by such Lender, if
any.

“Credit Party” means any Domestic Credit Party or Foreign Credit Party.

“Declining Lender” has the meaning provided in Section 2.02(b).

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Default Rate” means, for any day, a rate per annum equal to (i) the Base Rate
(or if the Default Rate is being determined in connection with a Canadian
Revolving Loan, the Canadian Base Rate) in effect on such day, plus (ii) the
Applicable Margin in effect on such day, plus (iii) 2%.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Designated Foreign Currency” means Euros, Canadian Dollars, British pounds,
Australian dollars, New Zealand dollars, or Yen.

“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which the Company or any of its Subsidiaries is a party and
as to which a Lender or any of its Affiliates (including any Person who is a
Lender or an Affiliate of a Lender as of the Closing Date but subsequently,
whether before or after entering into a Hedge Agreement, ceases to be a Lender
or an Affiliate of a Lender) is a counterparty.

“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.

“Dollars,” “U.S. dollars” and the sign “$” each means lawful money of the United
States.

“Dollar Equivalent” means, (i) with respect to an amount in Dollars, such
amount, (ii) with respect to a Foreign Currency Loan to be made, the Dollar
equivalent of the amount of such Foreign Currency Loan, determined by the Global
Agent on the basis of its spot rate at approximately 11:00 A.M. London time on
the date two Business Days before the date such Foreign Currency Loan is to be
made, for the purchase of the relevant Designated Foreign Currency with Dollars
for delivery on the date such Foreign Currency Loan is to be made, (iii) with
respect to any Letter of Credit to be issued in any Designated Foreign Currency,
the Dollar equivalent of the Stated Amount of such Letter of Credit, determined
by the applicable LC Issuer on the basis of its spot rate at approximately 11:00
A.M. London time on the date two Business Days before the issuance of such
Letter of Credit, for the purchase of the

 

14



--------------------------------------------------------------------------------

relevant Designated Foreign Currency with Dollars for delivery on such date of
issuance, and (iv) with respect to any other amount, and with respect to Foreign
Currency Loans and Letters of Credit issued in any Designated Foreign Currency
at any other time, the Dollar equivalent of such amount, Foreign Currency Loan
or Letter of Credit, as the case may be, determined by the Global Agent on the
basis of its spot rate at approximately 11:00 A.M. London time on the date for
which the Dollar equivalent amount of such amount, Foreign Currency Loan or
Letter of Credit, as the case may be, is being determined, for the purchase of
the relevant Designated Foreign Currency with Dollars for delivery on such date.

“Domestic Credit Party” means the Company or any Subsidiary Guarantor.

“Domestic Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Global Agent as such Lender’s lending office
for all purposes of this Agreement other than those matters managed by such
Lender’s Foreign Lending Office.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any state thereof, the District of Columbia, or any
United States possession.

“EBITDA” means, with respect to any Person for any period, the net income for
such Person for such period plus the sum of the amounts for such period included
in determining such net income in respect of (i) interest expense, (ii) income
tax expense, and (iii) depreciation and amortization expense, in each case as
determined in accordance with GAAP.

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender), (ii) an
Affiliate of a Lender (other than a Defaulting Lender), (iii) an Approved Fund,
and (iv) any other Person (other than a natural Person) approved by (A) the
Global Agent, (B) each LC Issuer, and (C) unless an Event of Default has
occurred and is continuing, the Company (each such approval not to be
unreasonably withheld or delayed); provided, however, that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Company or any of its
Subsidiaries.

“Environmental Claims” means any and all global, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such law (hereafter “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against the Company or
any of its Subsidiaries relating to the environment, employee health and safety
or Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational

 

15



--------------------------------------------------------------------------------

exposure to Hazardous Materials); and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“Equalization Date” means the date upon the earliest to occur of (i) the
termination of the Commitments pursuant to Section 8.02(a), (ii) the
acceleration of the Obligations pursuant to Section 8.02(b), (iii) the
occurrence of an Event of Default pursuant to Section 8.01(h), or (iv) the
Revolving Facility Termination Date, to the extent that any of the Obligations
remain outstanding as of the close of business (local time in the Notice Office)
as of such date.

“Equalization Percentage” means, with respect to each Lender, a percentage
determined for such Lender on the Equalization Date obtained by dividing the
Credit Facility Exposure of such Lender on the Equalization Date by the
Aggregate Credit Facility Exposure on the Equalization Date, in each case as
calculated, with respect to any amounts outstanding in a Designated Foreign
Currency, using the Dollar Equivalent of such amount in effect on the
Equalization Date, as the forgoing percentage may be adjusted as a result of any
assignments made pursuant to Section 11.05 after the Equalization Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Company or a Subsidiary of the Company, would be deemed to be
a “single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (ii) as a result of the Company or a Subsidiary of the Company being
or having been a general partner of such Person.

“Eurodollar Loan” means each Revolving Loan or Term Loan bearing interest at a
rate based upon the Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 8.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 270 days after the occurrence of such destruction or damage,
or (iii) the condemnation, confiscation or seizure of, or requisition of title
to or use of, any property by any Governmental Authority.

“Exemption Certificate” has the meaning provided in Section 3.03(b)(ii).

“Existing Letters of Credit” means each of the letters of credit described on
Schedule 4.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the

 

16



--------------------------------------------------------------------------------

quotations for such day on such transactions received by the Global Agent from
three Federal Funds brokers of recognized standing selected by the Global Agent.

“Fee Letter” means the Fee Letter, dated as of March 14, 2006, by National City
Bank, UBS Loan Finance LLC, and UBS Securities LLC to the Company.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.14.

“Financial Projections” has the meaning provided in Section 5.07(b).

“Fitch” means Fitch, Inc. and its successors.

“Fixed Commitment Percentage” means, at any time for any Revolving Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment; provided, however, that if the Total Revolving Commitment
has been terminated, the Fixed Commitment Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Fixed Commitment Percentage of each Revolving Lender as of the
Closing Date is set forth on Schedule 1.

“Fixed Rate Loan” means any Eurodollar Loan, Foreign Currency Loan or BA
Equivalent Loan.

“Foreign Credit Party” means any Foreign Subsidiary Borrower or any Foreign
Subsidiary that has executed and delivered to the Global Agent a Foreign
Subsidiary Guaranty.

“Foreign Currency Exposure” means, at any time, the sum of (i) the Aggregate
Canadian Sub-Facility Exposure at such time, and (ii) the Aggregate Revolving
Facility Exposure at such time that is denominated in any Designated Foreign
Currency.

“Foreign Currency Loan” means each Revolving Loan denominated in a Designated
Foreign Currency and bearing interest at a rate based upon the Adjusted Foreign
Currency Rate.

“Foreign Lending Office” means, with respect to each Lender, in the case of
matters relating to the Foreign Subsidiary Borrowers, the office(s) designated
by such Lender to the Global Agent as such Lender’s lending office(s) for
purposes of making Loans to each such Foreign Subsidiary Borrower.

“Foreign Revolving Facility Borrower” means any Foreign Subsidiary that becomes
a Revolving Facility Borrower pursuant to Section 2.19; provided, however, that
a Canadian Borrower shall not be eligible to be a Foreign Revolving Facility
Borrower hereunder.

“Foreign Revolving Facility Borrower Obligations” means all amounts, indemnities
and reimbursement obligations, direct or indirect, contingent or absolute, of
every type or description, and at any time existing, owing by any Foreign
Revolving Facility Borrower to the Global Agent, any Lender or any LC Issuer
pursuant to the terms of this Agreement or any other Loan Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Credit Party of any insolvency proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

17



--------------------------------------------------------------------------------

“Foreign Subsidiary Borrower” means any Canadian Borrower or Foreign Revolving
Facility Borrower.

“Foreign Subsidiary Borrower Exposure” means, at any time, the sum of (i) the
Aggregate Canadian Sub-Facility Exposure at such time, and (ii) the Aggregate
Revolving Facility Exposure in respect of the Foreign Revolving Facility
Borrowers at such time.

“Foreign Subsidiary Guaranty” means, with respect to any Foreign Subsidiary, a
guaranty of payment, in form and substance satisfactory to the Global Agent,
executed by such Foreign Subsidiary under which such Foreign Subsidiary
guarantees payment of the Obligations owing by such Foreign Subsidiary Borrowers
that own (directly or indirectly) equity interests in such Foreign Subsidiary.

“Funding Amount” means, with respect to any Revolving Borrowing or Revolving
Facility LC Issuance, such Lender’s pro rata share of such Revolving Borrowing
or Revolving Facility LC Issuance based upon such Lender’s applicable Funding
Percentage in effect at the time such Revolving Borrowing is to be made or of
such Revolving Facility LC Issuance.

“Funding Percentage” means, for each Lender at the time of any Revolving
Borrowing or Revolving Facility LC Issuance, (i) if there is no Aggregate
Canadian Sub-Facility Exposure, such Lender’s Fixed Commitment Percentage, or
(ii) if there is any Aggregate Canadian Sub-Facility Exposure, such Lender’s
Adjusted Commitment Percentage.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Global Agent” has the meaning provided in the first paragraph of this Agreement
and shall include any successor to the Global Agent appointed pursuant to
Section 9.11.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government.

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness, or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof;
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement.

“Indebtedness” of any Person means without duplication (i) all indebtedness of
such Person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such Person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such Person; (iv) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder; (v) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances; (vi) all Indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such indebtedness has been assumed; (vii) all Capitalized Lease
Obligations of such Person; (viii) the present value, determined on the basis of
the implicit interest rate, of all basic rental obligations under all Synthetic
Leases of such Person; (ix) all obligations of such Person with respect to asset
securitization financing, including, but not limited to, in the case of the
Company or any of its Subsidiaries, all obligations of the Company or any of its
Subsidiaries under the Permitted Receivables Facility; (x) all obligations of
such Person to pay a specified purchase price for goods or services whether or
not delivered or accepted, i.e., take-or-pay and similar obligations in excess
of the aggregate for all such obligations of $10,000,000; (xi) all net
obligations of such Person under Hedge Agreements; (xii) the full outstanding
balance of trade receivables, notes or other instruments sold with full recourse
(and the portion thereof subject to potential recourse, if sold with limited
recourse), other than in any such case any thereof sold solely for purposes of
collection of delinquent accounts; and (xiii) all Guaranty Obligations of such
Person; provided, however that (x) no trade payables, deferred revenue, taxes
nor other similar accrued expenses, in each case arising in the ordinary course
of business, obligations in respect of insurance policies or performance or
surety bonds that themselves are not guarantees of Indebtedness (nor drafts,
acceptances or similar instruments evidencing the same nor obligations in
respect of letters of credit supporting the payment of the same) or obligations
to pay royalty fees or other payments under license agreements, shall constitute
Indebtedness; and (y) the Indebtedness of any Person shall in any event include
(without duplication) the Indebtedness of any other entity (including any
general partnership in which such Person is a general partner) to the extent
such Person is liable thereon as a result of such Person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.

“Indemnitees” has the meaning provided in Section 11.02.

“Insolvency Event” means, with respect to any Person, (i) the commencement of a
voluntary case by such Person under the Bankruptcy Code or the seeking of relief
by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States (including, without limitation, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) or the Winding-Up and Restructuring Act (Canada); (ii) the commencement
of an involuntary

 

19



--------------------------------------------------------------------------------

case against such Person under the Bankruptcy Code and the petition is not
controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; (iii) a custodian (as defined in the Bankruptcy Code)
is appointed for, or takes charge of, all or substantially all of the property
of such Person; (iv) such Person commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (v) any such proceeding of the
type set forth in clause (iv) above is commenced against such Person to the
extent such proceeding is consented to by such Person or remains undismissed for
a period of 60 days; (vi) such Person is adjudicated insolvent or bankrupt;
(vii) any order of relief or other order approving any such case or proceeding
is entered; (viii) such Person suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of 60 days; (ix) such Person makes a general assignment
for the benefit of creditors or generally does not pay its debts as such debts
become due; or (x) any corporate (or similar organizational) action is taken by
such Person for the purpose of effecting any of the foregoing.

“Interest Coverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense.

“Interest Period” means, with respect to each Fixed Rate Loan, a period of one,
two, three or six months as selected by the applicable Borrower; provided,
however, that (i) the initial Interest Period for any Borrowing of such Fixed
Rate Loan shall commence on the date of such Borrowing (the date of a Borrowing
resulting from a Conversion or Continuation shall be the date of such Conversion
or Continuation) and each Interest Period occurring thereafter in respect of
such Borrowing shall commence on the day on which the next preceding Interest
Period expires; (ii) if any Interest Period begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month; (iii) if any Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; (iv) no Interest Period for any
Fixed Rate Loan may be selected that would end after the Revolving Facility
Termination Date or the Term Loan Maturity Date, as the case may be; and (v) if,
upon the expiration of any Interest Period, the applicable Borrower has failed
to (or may not) elect a new Interest Period to be applicable to the respective
Borrowing of Fixed Rate Loans as provided above, such Borrower shall be deemed
to have elected to Convert such Borrowing to Base Rate Loans effective as of the
expiration date of such current Interest Period or, in the case of any Foreign
Currency Loan, such Borrower shall be required to repay the same in full.

“Investment” means (i) any direct or indirect purchase or other acquisition by a
Person of any of the capital stock or other equity interest of any other Person,
including any partnership or joint venture interest in such Person; (ii) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand) or extension of credit to, guarantee or assumption of debt
or purchase or other acquisition of any other Indebtedness of, any Person by any
other Person, or (iii) the purchase, acquisition or investment of or in any
stocks, bonds, mutual funds, notes, debentures or other securities, or any
deposit account, certificate of deposit or other investment of any kind.

“Investment Grade Rating” means that the Company’s unsecured non-credit enhanced
rating from Moody’s is at least Baa3, from S&P is at least BBB- and from Fitch
is at least BBB-.

 

20



--------------------------------------------------------------------------------

“Joinder Agreement” has the meaning provided in Section 4.02(i).

“Judgment Amount” has the meaning provided in Section 11.24.

“Landlord’s Agreement” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to the Collateral Agent, delivered by a Credit
Party in connection with this Agreement, as the same may from time to time be
amended, restated or otherwise modified.

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

“LC Fee” means any of the fees payable pursuant to Section 2.14(b) or (c) in
respect of Letters of Credit.

“LC Issuance” means any Canadian LC Issuance or Revolving Facility LC Issuance.

“LC Issuer” means (i) with respect to any Revolving Facility Letter of Credit,
National City Bank or any of its Affiliates or such other Lender that is
requested by the Company and agrees to be a LC Issuer hereunder and is approved
by the Global Agent, which approval shall not be unreasonably withheld or
delayed, and (ii) with respect to any Canadian Letter of Credit, National City
Bank, Canada Branch or any of its Affiliates that meet the requirements of a
Canadian Lender or such other Canadian Lender that is approved by the Company
and agrees to be a LC Issuer hereunder and is approved by the Global Agent,
which approval shall not be unreasonably withheld or delayed.

“LC Obligor” means (i) with respect to any Revolving Facility Letter of Credit,
the Company, any other Revolving Facility Borrower or any Subsidiary Guarantor,
and (ii) with respect to any Canadian Letter of Credit, any Canadian Borrower.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.

“Lender Default” means (i) the refusal (which has not been retracted) of a
Lender in violation of the requirements of this Agreement to make available its
portion of any Borrowing or to fund its portion of any Revolving Facility LC
Participation, Canadian LC Participation, or Swing Loan Participation, as the
case may be, unless the same is the subject of a good faith dispute, or (ii) a
Lender having notified the Global Agent that it does not intend to comply with
its obligations under Article II, in the case of (ii) as a result of the
appointment of a receiver or conservator with respect to such Lender at the
direction or request of any regulatory agency or authority.

“Lender Register” has the meaning provided in Section 2.11(b).

“Letter of Credit” means any (i) Canadian Letter of Credit or (ii) Revolving
Facility Letter of Credit.

“Leverage Ratio” means, for any Testing Period, the ratio of (i) Consolidated
Total Debt minus the Company’s unrestricted cash on hand to (ii) Consolidated
EBITDA.

 

21



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

“Loan” means any Revolving Loan, Canadian Revolving Loan, Term Loan or Swing
Loan.

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, each
Foreign Subsidiary Guaranty, the Security Documents, the Fee Letter, any Joinder
Agreement and any LC Document.

“Loss” has the meaning provided in Section 11.24.

“Margin Stock” has the meaning provided in Regulation U.

“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition or prospects of the Company, any other Borrower, or
the Company and its Subsidiaries (taken as a whole); (ii) any material adverse
effect on the ability of the Company, any other Borrower, or the Company and its
Subsidiaries (taken as a whole) to perform its or their obligations under the
Loan Documents to which it or they are a party; (iii) any material adverse
effect on the ability of the Company, any other Borrower, or the Company and its
Subsidiaries (taken as a whole) to pay their liabilities and obligations as they
mature or become due; or (iv) any material adverse effect on the validity,
effectiveness or enforceability, as against the Company, any other Borrower, or
the other Credit Parties (taken as a whole) of any of the Loan Documents to
which it or they are a party.

“Material Indebtedness” means, as to the Company or any of its Subsidiaries, any
particular Indebtedness of the Company or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $20,000,000
(or the Dollar Equivalent thereof).

“Maximum Credit Facility Amount” means the Dollar Equivalent of $650,000,000, as
such amount may be reduced pursuant to Section 2.15.

“Maximum Dividend Amount” means $50,000,000.

“Maximum Foreign Exposure Amount” means the Dollar Equivalent of $100,000,000,
as such amount may be reduced pursuant to Section 2.15.

“Maximum Rate” has the meaning provided in Section 11.22.

“Maximum Share Repurchase Amount” means $550,000,000.

“Minimum Borrowing Amount” means (i) with respect to any US Base Rate Loan,
$5,000,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), with minimum increments thereafter of $1,000,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), (ii) with respect to any
Eurodollar Loan or Foreign Currency Loan, $5,000,000 (or the Dollar Equivalent
thereof in any Designated Foreign Currency), with minimum increments thereafter
of $1,000,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), (iii) with respect to any Canadian Base Rate Loan, C$1,000,000, with
minimum increments thereafter of C$100,000, (iv) with respect to any BA
Equivalent Loan C$5,000,000, with minimum increments thereafter of C$1,000,000,
and (v) with respect to Swing Loans, $500,000, with minimum increments
thereafter of $100,000.

 

22



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Moody’s Rating” means the rating accorded to the Company’s senior credit
facilities by Moody’s.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding three plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, to which the Company or any ERISA Affiliate, and one or more
employers other than the Company or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Company or an ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.

“Net Cash Proceeds” means, with respect to (i) any Asset Sale by any Person, the
Cash Proceeds resulting therefrom net of (A) reasonable and customary expenses
of sale (including, without limitation, brokers’ fees, fees of counsel,
accountants and other advisors and filing fees) incurred in connection with such
Asset Sale, and other reasonable and customary fees and expenses incurred, and
all taxes paid or reasonably estimated to be payable by such Person as a
consequence of such Asset Sale and the payment of principal, premium and
interest of Indebtedness (other than the Obligations) secured by the asset which
is the subject of the Asset Sale and required to be, and which is, repaid under
the terms thereof as a result of such Asset Sale, and (B) (without duplication
of amounts set forth in clause (A)) incremental federal, state and local income
taxes paid or payable as a result thereof; and (ii) any Event of Loss, the Cash
Proceeds resulting therefrom net of (A) reasonable and customary expenses
incurred in connection with such Event of Loss, and taxes paid or reasonably
estimated to be payable by such person as a consequence of such Event of Loss
and the payment of principal, premium and interest of Indebtedness (other than
the Obligations) secured by the asset which is the subject of the Event of Loss
and required to be, and which is, repaid under the terms thereof as a result of
such Event of Loss, and (B) (without duplication of amounts set forth in clause
(A)) incremental federal, state and local income taxes paid or payable as a
result thereof.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

“Non-Canadian Lender” means any Lender that does not have a Canadian Commitment
either directly or by its Canadian Lending Installation.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Note” means a Revolving Facility Note, a Canadian Sub-Facility Note, a Term
Note, or a Swing Line Note, as applicable.

“Notice of Adjustment” has the meaning provided in Section 2.10(b).

“Notice of Borrowing” has the meaning provided in Section 2.08(b).

“Notice of Continuation or Conversion” has the meaning provided in Section
2.13(c).

“Notice of Swing Line Refunding” has the meaning provided in Section 2.05(b).

 

23



--------------------------------------------------------------------------------

“Notice Office” means the office of the Global Agent at 629 Euclid Avenue,
Locator 01-3028, Cleveland, Ohio 44114, Attention: Agent Services (facsimile:
(216) 222-0103), or such other office as the Global Agent may designate in
writing to the Company from time to time.

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrowers or any other Credit Party to the
Global Agent, the Collateral Agent, any Lender, the Swing Line Lender or any LC
Issuer pursuant to the terms of this Agreement or any other Loan Document
(including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any insolvency proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code).

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.

“Original Due Date” has the meaning provided in Section 11.24.

“Payment Office” means, with respect to all matters other than those relating to
the making and repayment of Canadian Revolving Loans or other Canadian
Obligations, the office of the Global Agent at 629 Euclid Avenue, Locator
01-3028, Cleveland, Ohio 44114, Attention: Agent Services (facsimile:
(216) 222-0103), or such other office(s), as the Global Agent may designate to
the Company in writing from time to time.

“Payment Sharing Percentage” means, with respect to any Lender or Canadian
Lender at any time (i) with respect to any payment relating to the Revolving
Facility, (A) if there is no Aggregate Canadian Sub-Facility Exposure, such
Lender’s Fixed Commitment Percentage or (B) if there is any Aggregate Canadian
Sub-Facility Exposure and/or Foreign Currency Loan outstanding at such time, the
percentage obtained by dividing such Lender’s Revolving Facility Exposure
immediately prior to such payment by the Aggregate Revolving Facility Exposure
immediately prior to such payment, and (ii) with respect to any payment relating
to the Canadian Sub-Facility, such Canadian Lender’s Canadian Commitment
Percentage in effect at such time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:

(i) such Acquisition involves a line or lines of business that is or are
complementary to the lines of business in which the Company and its
Subsidiaries, considered as an entirety, are engaged on the Closing Date;

(ii) the aggregate Consideration paid in connection with such Acquisition shall
not exceed the Permitted Acquisition Amount and, when added together with the
aggregate Consideration paid for all other Permitted Acquisitions made since the
Closing Date, shall not exceed the Aggregate Permitted Acquisition Amount;

 

24



--------------------------------------------------------------------------------

(iii) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

(iv) the Company would, after giving effect to such Acquisition, on a pro forma
basis, be in compliance with the financial covenants contained in Section 7.07;
and

(v) at least five Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds $50,000,000, the Company shall
have delivered to the Global Agent and the Lenders (A) a certificate of an
Authorized Officer demonstrating, in reasonable detail, the computation of the
financial covenants referred to in Section 7.07 on a pro forma basis, such pro
forma ratios being determined as if (x) such Acquisition had been completed at
the beginning of the most recent Testing Period for which financial information
for the Company and the business or Person to be acquired, is available, and
(y) any such Indebtedness, or other Indebtedness incurred to finance such
Acquisition, had been outstanding for such entire Testing Period, and
(B) historical financial statements, if available, or such other financial
information reasonably satisfactory to the Global Agent, relating to the
business or Person to be acquired and such other information as the Global Agent
may reasonably request.

“Permitted Acquisition Amount” means $200,000,000.

“Permitted Asset Disposition” has the meaning provided in Schedule 2.

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Company or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the Company or any
such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.

“Permitted Foreign Subsidiary Loans and Investments” means (i) the investments,
existing as of the Closing Date, by the Company or any Domestic Subsidiary
(other than the Receivables Subsidiary) in Foreign Subsidiaries; (ii) loans and
investments by a Domestic Credit Party to or in a Foreign Subsidiary made on or
after the Closing Date, so long as the aggregate amount of all such loans and
investments by all Domestic Credit Parties does not, at any time, exceed
(A) $50,000,000, minus (B) the Dollar Equivalent of the amount of Indebtedness
of Foreign Subsidiaries guaranteed by the Domestic Credit Parties pursuant to
subpart (iii) of this definition; and (iii) loans to a Foreign Subsidiary by any
Person (other than the Company or any of its Subsidiaries), and any guaranty of
such loans by a Domestic Credit Party, so long as the aggregate principal amount
of all such loans does not at any time exceed $30,000,000.

“Permitted Holders” means Morry Weiss, Judith S. Weiss, Harry H. Stone, Gary
Weiss, Jeffrey Weiss, Zev Weiss, Elie Weiss, the Irving I. Stone Limited
Liability Co., The Irving Stone Irrevocable Trust originally dated April 21,
1947, as amended, the Irving I. Stone Oversight Trust, the Irving Stone Support
Foundation, The Irving I. Stone Foundation, the 540 Investment Company Limited
Partnership and the American Greetings Corporation Retirement Profit Sharing and
Savings Plan or any Person controlled by, or any successor Person to, any of the
foregoing.

“Permitted Lien” means any Lien permitted by Section 7.03.

“Permitted Note Purchase and Exchange” means (i) the purchase by the Company of
any notes or other securities issued by the Company pursuant to the Senior
Indenture or (ii) the exchange of notes issued under the 2001 Subordinated
Convertible Indenture for notes issued under the 2006 Subordinated Convertible
Indenture.

 

25



--------------------------------------------------------------------------------

“Permitted Receivables Facility” means the accounts receivable facility
established pursuant to the Receivables Facility Documents whereby the Company
and certain of its Subsidiaries shall have sold or transferred, or hereafter
sell or transfer, the accounts receivables of the Company and its Subsidiaries
directly or indirectly to the Receivables Subsidiary which in turn transfers to
a buyer, purchaser or lender undivided fractional interests in such accounts
receivable, so long as (i) no portion of the Indebtedness or any other
obligation (contingent or otherwise) under such Permitted Receivables Facility
shall be guaranteed by the Company or any Subsidiary of the Company, (ii) there
shall be no recourse or obligation to the Company or any Subsidiary of the
Company (other than the Receivables Subsidiary) whatsoever other than pursuant
to customary representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with such Permitted Receivables
Subsidiary, and (iii) neither the Company nor any of its Subsidiaries (other
than the Receivables Subsidiary) shall have provided, either directly or
indirectly, any other credit support of any kind in connection with such
Permitted Receivables Facility, other than as set forth in subpart (ii) of this
definition.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA, that is maintained or contributed to by (or to which
there is an obligation to contribute by) the Company or a Subsidiary of the
Company or an ERISA Affiliate, and each such plan for the five-year period
immediately following the latest date on which the Company, or a Subsidiary of
the Company or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan.

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

“Purchase Date” has the meaning provided in Section 2.05(c).

“Quoted Rate” means, with respect to any Swing Loan, the interest rate quoted to
the Company by the Swing Line Lender and agreed to by the Company as being the
interest rate applicable to such Swing Loan.

“Ratings Agencies” means S&P, Moody’s and Fitch.

“RCRA” means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Receivables Facility Documents” means, collectively, the Receivables Purchase
Agreement, dated as of August 7, 2001, among the Receivables Subsidiary, the
members of various purchase groups, as Purchasers, AGSC, as Servicer, and PNC
Bank, National Association, as Administrator, together with each other document,
instrument or agreement executed in connection with the foregoing, as any of the
foregoing may, in accordance with the terms of this Agreement, be amended,
restated or otherwise modified or replaced from time to time.

“Receivables Related Assets” means, collectively, (i) any indebtedness and other
obligations owed to the Company or any of its Subsidiaries by, or any right of
the Company or any of its Subsidiaries

 

26



--------------------------------------------------------------------------------

to payment from or on behalf of, the Person obligated with respect to such
indebtedness or other obligations, arising in connection with the sale of goods
or the rendering of services by the Company or any of its Subsidiaries (in each
case, an “Account Receivable”) that is subject to the Permitted Receivables
Facility, and the following to the extent that they are proceeds of or relate to
the Accounts Receivable that are subject to the Permitted Receivables Facility:
(A) accounts, (B) instruments, (C) chattel paper, (D) general intangibles,
(E) the merchandise or goods (including returned goods), the sale or lease of
which gave rise to such Accounts Receivable, and the insurance proceeds thereof,
(F) contractual rights (including any agreement, lease, invoice or other
writing), guaranties, insurance, claims and indemnities, (G) books and records,
(H) all documentation of title evidencing the shipment or storage of any goods
(including returned goods), (I) guaranties and collections of such Accounts
Receivable, (J) any security interest or liens and property thereto from time to
time purporting to secure payment of such Accounts Receivable, (K) lock-box
accounts and amounts on deposit therein, (L) monies due or to become due, and
(M) all proceeds and products of and all amounts received or receivable under
any of the foregoing; (ii) the Purchase and Sale Agreement (as defined in the
Receivables Facility Documents) and all rights of AGSC thereunder; and (iii) the
Receivables Sale Agreement (as defined in the Receivables Facility Documents)
and all rights of the Company thereunder.

“Receivables Subsidiary” means AGC Funding Corporation, a Delaware corporation,
and any other wholly-owned Subsidiary of the Company that shall have been
established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring Accounts Receivable under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.

“Reference Banks” means (i) National City Bank and (ii) JP Morgan Chase Bank, NA
or, if any of the foregoing cease to be a Lender under this Agreement, any other
Lender selected by the Global Agent.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates, other than, in the case of any Lender or any of its
Affiliates, any of the shareholders of the ultimate parent company of such
Lender or such Lender’s Affiliates.

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsections .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

“Required Lenders” means (i) at any time prior to the termination of the
Commitments (whether pursuant to Section 8.02(a) or otherwise), Non-Defaulting
Lenders whose Revolving Commitments and Term Commitments constitute at least 51%
of the Maximum Credit Facility Amount, and (ii) at any time thereafter,
Non-Defaulting Lenders whose Credit Facility Exposure constitutes at least 51%
of the Aggregate Credit Facility Exposure.

“Restricted Payment” means (i) any Capital Distribution; (ii) any amount paid by
the Company or any of its Subsidiaries in repayment, redemption, retirement,
repurchase or purchase, direct or indirect, of

 

27



--------------------------------------------------------------------------------

any Subordinated Indebtedness, including, but not limited to, the Indebtedness
incurred pursuant to the Bonds and the notes issued in connection with the 2001
Subordinated Convertible Indenture and the 2006 Subordinated Convertible
Indenture; (iii) any amount paid by the Company or any of its Subsidiaries in
repayment, redemption, retirement, repurchase or purchase, direct or indirect,
of any Indebtedness incurred pursuant to the notes or securities issued in
connection with the Senior Indenture; or (iv) the exercise by the Company or any
of its Subsidiaries of any right of defeasance or covenant defeasance or similar
right with respect to (A) any Subordinated Indebtedness, including, but not
limited to, the Indebtedness incurred pursuant to the notes issued in connection
with the Bonds, the 2001 Subordinated Convertible Indenture and the 2006
Subordinated Convertible Indenture, or (B) the Indebtedness incurred pursuant to
the notes or securities issued in connection with the Senior Indenture.

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan, by a Revolving Facility Borrower from the Lenders on a
given date (or resulting from Conversions or Continuations on a given date) in
the same currency, having in the case of any Fixed Rate Loans the same Interest
Period.

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 as its “Revolving Commitment” as the
same may be reduced from time to time pursuant to Section 2.15(c) or adjusted
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.05.

“Revolving Commitment Fees” has the meaning provided in Section 2.14(a)(i).

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender.

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.

“Revolving Facility Borrower” means the Company or any Foreign Revolving
Facility Borrower.

“Revolving Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of (i) the principal amount of Revolving Loans made by
such Lender and outstanding at such time, (ii) such Lender’s share of the
Revolving Facility LC Outstandings at such time, and (iii) in the case of the
Swing Line Lender, the principal amount of Swing Loans outstanding at such time.

“Revolving Facility LC Commitment Amount” means $75,000,000 or the Dollar
Equivalent thereof in Designated Foreign Currency.

“Revolving Facility LC Issuance” means the issuance of any Revolving Facility
Letter of Credit by any LC Issuer for the account of an LC Obligor in accordance
with the terms of this Agreement, and shall include any amendment thereto that
increases the Stated Amount thereof or extends the expiry date of such Revolving
Facility Letter of Credit.

“Revolving Facility LC Outstandings” means, at any time, the sum, without
duplication, of (i) the Dollar Equivalent of the aggregate Stated Amount of all
outstanding Revolving Facility Letters of Credit and (ii) the Dollar Equivalent
of the aggregate amount of all Unpaid Drawings with respect to Revolving
Facility Letters of Credit.

“Revolving Facility LC Participant” has the meaning provided in Section
2.06(i)(i).

 

28



--------------------------------------------------------------------------------

“Revolving Facility LC Participation” has the meaning provided in Section
2.06(i).

“Revolving Facility LC Request” has the meaning provided in Section 2.06(b).

“Revolving Facility Letter of Credit” means (i) any Existing Letter of Credit or
(ii) any Standby Letter of Credit or Commercial Letter of Credit, in each case
issued by any LC Issuer under this Agreement pursuant to Section 2.06 for the
account of any LC Obligor.

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1.

“Revolving Facility Termination Date” means the earlier of (i) April 4, 2011, or
(ii) the date that the Commitments have been terminated pursuant to Section
8.02.

“Revolving Lender” means each Lender with a Revolving Commitment.

“Revolving Loan” means, with respect to each Lender, any Loan made by such
Lender pursuant to Section 2.02.

“Revolving/Canadian Facility Exposure” means, for any Lender at any time, the
Dollar Equivalent of the sum of (i) such Lender’s Revolving Facility Exposure at
such time, and (ii) such Lender’s (whether directly or by its Canadian Lending
Installation) Canadian Sub-Facility Exposure at such time.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Company or any Subsidiary of the Company of any
property (except for temporary leases for a term, including any renewal thereof,
of not more than one year and except for leases between the Company and a
Subsidiary or between Subsidiaries), which property has been or is to be sold or
transferred by the Company or such Subsidiary to such Person.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“S&P Rating” means the rating accorded to the Company’s senior credit facilities
by S&P.

“Schedule I Canadian Lender” means any bank named on Schedule I to the Bank Act
(Canada).

“Schedule I Reference Canadian Lenders” means Canadian Imperial Bank of Commerce
and Bank of Montreal.

“Schedule II/III Canadian Lender” means any bank named on Schedule II or
Schedule III to the Bank Act (Canada).

“Schedule II/III Reference Canadian Lender” means National City Bank, Canada
Branch.

“Scheduled Add-Backs” has the meaning provided in Schedule 2.

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Security Agreement” has the meaning provided in Section 4.01(iv).

 

29



--------------------------------------------------------------------------------

“Security Documents” means the Security Agreement, each Landlord’s Agreement,
each Control Agreement, each Collateral Assignment Agreement, each Additional
Security Document, any UCC financing statement, and each other document pursuant
to which any Lien is granted or perfected by any Credit Party to the Global
Agent, or the Collateral Agent as security for any of the Obligations.

“Senior Indenture” means the Indenture between the Company and JPMorgan Trust
Company, N.A. (successor to NBD Bank), as trustee, dated as of July 27, 1998, as
the same may, in accordance with the terms hereof, from time to time be amended,
supplemented, restated or otherwise modified or replaced.

“Senior Indenture Collateral Condition” means the provisions in the Senior
Indenture requiring that the Obligations be equally and ratably secured with the
Indebtedness issued pursuant to the Senior Indenture.

“Share Repurchase” means the repurchase or redemption or retirement of any
capital stock or other equity interest of the Company by the Company or any of
its Subsidiaries.

“Standard Permitted Lien” means any of the following: (i) Liens for taxes,
assessments or governmental charges not yet delinquent or Liens for taxes,
assessments or governmental charges being contested in good faith and by
appropriate proceedings for which adequate reserves in accordance with GAAP have
been established; (ii) Liens in respect of property or assets imposed by law
that were incurred in the ordinary course of business, such as carriers’,
suppliers’, warehousemen’s, materialmen’s and mechanics’ Liens and other similar
Liens arising in the ordinary course of business, that do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the Company or any of
its Subsidiaries and do not secure any Indebtedness; (iii) Liens created by this
Agreement or the other Loan Documents; (iv) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 8.01(g); (v) Liens (other than any Lien imposed by ERISA) incurred
or deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; and
mechanic’s Liens, carrier’s Liens, and other Liens to secure the performance of
tenders, statutory obligations, contract bids, government contracts, surety,
appeal, customs, performance and return-of-money bonds and other similar
obligations, incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money), whether pursuant to
statutory requirements, common law or consensual arrangements; (vi) leases or
subleases granted in the ordinary course of business to others not interfering
in any material respect with the business of the Company or any of its
Subsidiaries and any interest or title of a lessor under any lease not in
violation of this Agreement; (vii) easements, rights-of-way, zoning or other
restrictions, charges, encumbrances, defects in title, prior rights of other
persons, and obligations contained in similar instruments, in each case that do
not secure Indebtedness and do not involve, and are not likely to involve at any
future time, either individually or in the aggregate, (A) a substantial and
prolonged interruption or disruption of the business activities of the Company
and its Subsidiaries considered as an entirety, or (B) a Material Adverse
Effect; (viii) Liens arising from the rights of lessors under leases (including
financing statements regarding the equipment or other property subject to lease)
not in violation of the requirements of this Agreement, provided that such Liens
are only in respect of the property subject to, and secure only, the respective
lease (and any other lease with the same or an affiliated lessor); and
(ix) rights of consignors of goods or bailors of equipment, whether or not
perfected by the filing of a financing statement under the UCC.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers’ compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

 

30



--------------------------------------------------------------------------------

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms acceptable to the Global Agent (acting on
instructions from the Required Lenders).

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
Voting Power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have Voting Power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries, has more than a 50% equity interest
at the time or in which the Company, one or more other Subsidiaries of the
Company or the Company and one or more Subsidiaries of the Company, directly or
indirectly, has the power to direct the policies, management and affairs
thereof; provided, however, that The Hatchery, LLC shall not be deemed a
Subsidiary hereunder unless and/or until the Company or any of its Subsidiaries
owns at least 80% of its equity interests and it has total assets of $5,000,000
or more. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the Company.

“Subsidiary Guarantor” means any Subsidiary that is or hereafter becomes a party
to the Subsidiary Guaranty. Schedule 3 lists each Subsidiary Guarantor as of the
Closing Date.

“Subsidiary Guaranty” has the meaning provided in Section 4.01(iii).

“Swing Line Commitment” means $25,000,000.

“Swing Line Facility” means the credit facility established under Section 2.05
pursuant to the Swing Line Commitment of the Swing Line Lender.

“Swing Line Lender” means National City Bank.

“Swing Line Note” means a promissory note substantially in the form of Exhibit
A-4.

“Swing Line Participation Amount” has the meaning provided in Section 2.05(c).

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.05.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last Business Day of each month and (ii) the Revolving Facility
Termination Date.

“Swing Loan Participation” has the meaning provided in Section 2.05(c).

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for Federal income tax purposes.

 

31



--------------------------------------------------------------------------------

“2004 Credit Agreement” means the Amended and Restated Credit Agreement, dated
as of May 11, 2004, among the Company, the lenders party thereto, and National
City Bank, as global agent for the Lenders, as amended.

“2001 Subordinated Convertible Indenture” means the Indenture between the
Company and U.S. Bank, National Association (as successor to National City
Bank), as trustee, dated as of June 29, 2001, as the same may, in accordance
with the terms of this Agreement, from time to time be amended, supplemented,
restated or otherwise modified or replaced, pursuant to which the Company has
issued its 7.00% Convertible Subordinated Notes Due July 15, 2006.

“2006 Subordinated Convertible Indenture” means the Indenture between the
Company and U.S. Bank, National Association, as trustee, to be entered into on
or about May 12, 2006, as the same may, in accordance with the terms of this
Agreement, from time to time be amended, supplemented, restated or otherwise
modified or replaced, pursuant to which the Company may issue new 7.00%
Convertible Subordinated Notes Due July 15, 2006 in accordance with the
Permitted Note Purchase and Exchange.

“Taxes” has the meaning provided in Section 3.03(a).

“Term Borrowing” means the incurrence of Term Loans consisting of one Type of
Term Loan by the Company from all of the Term Lenders on a pro rata basis on a
given date (or resulting from Conversions or Continuations on a given date),
having in the case of Eurodollar Loans the same Interest Period.

“Term Commitment” means, with respect to each Term Lender, the amount set forth
opposite such Lender’s name in Schedule 1 as its “Term Commitment.”

“Term Commitment Fees” has the meaning provided in Section 2.14(a)(ii).

“Term Lender” means each Lender with a Term Commitment.

“Term Loan” means, with respect to each Term Lender, any Loan made by such
Lender pursuant to Section 2.04.

“Term Loan Availability Period” means the period from the Closing Date until the
first anniversary of the Closing Date.

“Term Loan Maturity Date” means April 4, 2013.

“Term Loan Percentage” means, at any time for any Term Lender, the percentage
obtained by dividing such Lender’s Term Commitment by the Total Term Loan
Commitment, provided, however, that if the Total Term Loan Commitment has been
terminated, the Term Loan Percentage for each Term Lender shall be determined by
dividing such Lender’s Term Commitment immediately prior to such termination by
the Total Term Loan Commitment immediately prior to such termination.

“Term Note” means a promissory note substantially in the form of Exhibit A-5.

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Company then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

 

32



--------------------------------------------------------------------------------

“Total Canadian Commitment” means the sum of the Canadian Commitments of the
Canadian Lenders as the same may be decreased pursuant to the terms of this
Agreement. As of the Closing Date, the Total Canadian Commitment is $95,000,000.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to the terms of this Agreement. As
of the Closing Date, the amount of the Total Revolving Commitment is
$350,000,000.

“Total Term Loan Commitment” means the sum of the Term Commitments of the
Lenders. As of the Closing Date, the amount of the Total Term Loan Commitment is
$300,000,000.

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which (w) in the case of the Revolving
Facility, shall be a US Base Rate Loan, a Eurodollar Loan or a Foreign Currency
Loan, (x) in the case of the Canadian Sub-Facility, shall be a Canadian Base
Rate Loan or a BA Equivalent Loan, and (z) in the case of a Term Loan shall be a
US Base Rate Loan or a Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated plan benefits under the Plan as of
the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.

“United States” and “U.S.” each means United States of America.

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar or Dollar Equivalent amount, as applicable, of the draws made on such
Letter of Credit that have not been reimbursed by the Company or the applicable
LC Obligor or, in the case of any Revolving Facility Letter of Credit, converted
to a Revolving Loan pursuant to Section 2.06(h)(i), or in the case of any
Canadian Letter of Credit, converted to a Canadian Revolving Loan pursuant to
Section 2.07(g)(i).

“Unutilized Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Commitment at such time over (ii) such Lender’s Credit
Facility Exposure at such time.

“Unutilized Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the sum of (A) the Dollar
Equivalent of the principal amounts of all Revolving Loans made by all Lenders
and outstanding at such time, and (B) the amount of the Revolving Facility LC
Outstandings at such time.

“Unutilized Total Commitment” means, at any time, the excess of (i) the Maximum
Credit Facility Amount at such time over (ii) the sum of (A) the Aggregate
Revolving Facility Exposure at such time, (B) the Aggregate Canadian
Sub-Facility Exposure at such time, and (C) the aggregate principal amount of
all Term Loans made to the Company at or prior to such time.

“Unutilized Total Revolving Commitment” means, at any time, the excess of
(i) the Total Revolving Commitment at such time over (ii) the Aggregate
Revolving Facility Exposure at such time.

 

33



--------------------------------------------------------------------------------

“Unutilized Total Term Commitment” means, at any time, the excess of (i) the
Total Term Loan Commitment at such time over (ii) the aggregate principal amount
of all Term Loans made to the Company at or prior to such time.

“US Base Rate Loan” means each Revolving Loan or Term Loan bearing interest at a
rate based upon the Base Rate in effect from time to time.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT Act).

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each means “to but
excluding” and the word “through” means “through and including.”

Section 1.03 Accounting Terms. Except as otherwise specifically provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time, provided that if the Company notifies
the Global Agent and the Lenders that the Company wishes to amend any covenant
in Article VII to eliminate the effect of any change in GAAP that occurs after
the Closing Date on the operation of such covenant (or if the Global Agent
notifies the Company that the Required Lenders wish to amend Article VII for
such purpose), then the Company’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Company, the Global Agent and the
Required Lenders.

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.

 

34



--------------------------------------------------------------------------------

Section 1.05 Currency Equivalents. Except as otherwise specified herein, all
references herein or in any other Loan Document to a dollar amount shall mean
such amount in U.S. Dollars or, if the context so requires, the Dollar
Equivalent of such amount in any Designated Foreign Currency. The Dollar
Equivalent of any amount shall be determined in accordance with the definition
of “Dollar Equivalent”; provided, however, that (a) notwithstanding the
foregoing or anything elsewhere in this Agreement to the contrary, in
calculating the Dollar Equivalent of any amount for purposes of determining
(i) any Borrower’s obligation to prepay Loans or cash collateralize Letters of
Credit pursuant to 2.15(b), or (ii) any Borrower’s ability to request additional
Loans or Letters of Credit pursuant to the Commitments, the Global Agent may, in
its discretion, calculate the Dollar Equivalent of such amount on any Business
Day selected by the Global Agent, and (b) in determining whether or not the
Company and its Subsidiaries have exceeded any basket limitation set forth in
Section 7.02, Section 7.04 or Section 7.05, the Company and its Subsidiaries
shall not be deemed to have exceeded any such basket limitation to the extent
that, and only to the extent that, any such basket limitation was exceeded
solely as a result of fluctuations in the exchange rate applicable to any
Designated Foreign Currency.

ARTICLE II.

THE TERMS OF THE CREDIT FACILITY

Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Global Agent, the Lenders, the Swing Line Lender and
each LC Issuer agree to establish the Credit Facility for the benefit of the
Borrowers pursuant to which (a) subject to Section 2.02(b), the Revolving
Lenders shall make Revolving Loans to each Revolving Facility Borrower, and
shall participate in Revolving Facility LC Issuances, under the Revolving
Facility pursuant to the Revolving Commitment of each such Lender, (b) the
Canadian Lenders shall make Canadian Revolving Loans to the Canadian Borrowers,
and shall participate in Canadian LC Issuances, under the Canadian Sub-Facility
pursuant to the Canadian Commitment, (c) the Term Lenders shall make Term Loans
pursuant to the Term Commitment of each such Lender, and (d) the Swing Line
Lender shall make Swing Loans to the Company under the Swing Line Facility
pursuant to the Swing Line Commitment; provided, however that at no time will
(i) the Aggregate Credit Facility Exposure exceed the Maximum Credit Facility
Amount, or (ii) the Credit Facility Exposure of any Lender exceed the aggregate
amount of such Lender’s Commitment. All such Loans shall be made, and such
Letters of Credit shall be issued, as set forth in this Article II.

Section 2.02 Revolving Facility.

(a) In General. Subject to Section 2.02(b), during the Revolving Facility
Availability Period, each Revolving Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make a Revolving Loan or Revolving
Loans to each Revolving Facility Borrower from time to time pursuant to such
Lender’s Revolving Commitment, which Revolving Loans (i) may, except as set
forth herein, at the option of each Revolving Facility Borrower, be incurred and
maintained as, or Converted into, Revolving Loans that are US Base Rate Loans,
Eurodollar Loans or Foreign Currency Loans, in each case denominated in Dollars
or a Designated Foreign Currency, provided that all Revolving Loans made as part
of the same Revolving Borrowing shall, unless otherwise specifically provided
herein, be made to the same Revolving Facility Borrower and consist of Revolving
Loans of the same Type; (ii) may be repaid or prepaid and re-borrowed in
accordance with the provisions hereof; and (iii) shall not be made if, after
giving effect to any such Revolving Loan, (A) the Revolving Facility Exposure of
any Lender would exceed such Lender’s Revolving Commitment, (B) the Aggregate
Revolving Facility Exposure would exceed the Total Revolving Commitment, (C) the
Foreign Currency Exposure would exceed the Maximum Foreign Exposure Amount,
(D) the Foreign Subsidiary Borrower Exposure would exceed the Maximum Foreign
Exposure Amount, or (E) any Borrower would be required to prepay Loans or cash

 

35



--------------------------------------------------------------------------------

collateralize Letters of Credit pursuant to Section 2.16(c). The Revolving Loans
(other than Foreign Currency Loans) to be made by each Lender will be made by
such Lender in the Funding Amount applicable to such Lender at the time of the
making of such Revolving Loan on a pro rata basis based upon such Lender’s
Funding Percentage of the Revolving Borrowing at the time of such Revolving
Borrowing, in each case in accordance with Section 2.09.

(b) Foreign Currency Loans. Any Revolving Facility Borrower may request Foreign
Currency Loans in an amount, when added to all then outstanding Foreign Currency
Loans, not to exceed the Maximum Foreign Exposure Amount by delivering to the
Global Agent a Notice of Borrowing in accordance with Section 2.08(b). The
Global Agent shall deliver a copy of such Notice of Borrowing to each Revolving
Lender. Each Revolving Lender shall, by notice to the Company and the Global
Agent given not more than five Business Days after the date of the Global
Agent’s notice, either agree to make the Foreign Currency Loans requested in
such Notice of Borrowing (each such Lender so agreeing being an “Accepting
Lender”) or decline to make such Foreign Currency Loans (and any such Lender
that does not deliver such a notice within such period of five Business Days
shall be deemed to have declined to make such Foreign Currency Loans and each
Lender so declining or being deemed to have declined being a “Declining
Lender”). No Revolving Lender is obligated to make any Foreign Currency Loan.
If, on the second Business Day after the Global Agent shall have delivered
notice as set forth above, either there are no Accepting Lenders or the
Accepting Lenders have agreed pursuant to the preceding sentence to fund less
than the full amount of the Foreign Currency Loans requested in such Notice of
Borrowing, the Company may arrange for one or more banks or other entities that
are Eligible Assignees, in each case reasonably acceptable to the Global Agent
(each such Person so agreeing being an “Augmenting Lender”), to commit to making
Foreign Currency Loans pursuant to a Revolving Commitment, provided that at the
time such Augmenting Lender commits to making such Foreign Currency Loans the
Company arranges for one or more Revolving Lenders to assign all or a portion of
its Revolving Commitment to such Accepting Lender or Augmenting Lender, as
applicable, in accordance with Section 11.05(c). No Revolving Lender is
obligated to make any such assignment. Each of the parties hereto agrees that
the Global Agent may take any and all actions as may be reasonably necessary to
ensure that after giving effect to the making of any Foreign Currency Loan the
outstanding Revolving Loans (if any) are held by the Revolving Lenders in
accordance with their new Fixed Commitment Percentages.

Section 2.03 Canadian Sub-Facility. At any time after a Canadian Borrower has
become a Foreign Subsidiary Borrower under this Agreement in accordance with
Section 2.19 and thereafter during the remaining Revolving Facility Availability
Period, each Canadian Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make a Canadian Revolving Loan or Canadian Revolving
Loans to the Canadian Borrowers from time to time pursuant to such Canadian
Lender’s Canadian Commitment, which Canadian Revolving Loans (i) may, except as
set forth herein, at the option of the Canadian Borrowers, be incurred and
maintained as, or Converted into, Canadian Revolving Loans that are Canadian
Base Rate Loans or BA Equivalent Loans, in each case denominated in Canadian
Dollars, provided that all Canadian Revolving Loans made as part of the same
Canadian Borrowing shall, unless otherwise specifically provided herein, consist
of Canadian Revolving Loans of the same Type; (ii) may be repaid or prepaid and
re-borrowed in accordance with the provisions hereof; and (iii) shall not be
made if, after giving effect to any such Canadian Revolving Loan, (A) the
Canadian Sub-Facility Exposure of any Canadian Lender would exceed such Canadian
Lender’s Canadian Commitment, (B) the Aggregate Canadian Sub-Facility Exposure
would exceed the Total Canadian Commitment, (C) the Foreign Currency Exposure
would exceed the Maximum Foreign Exposure Amount, (D) the Foreign Subsidiary
Borrower Exposure would exceed the Maximum Foreign Exposure Amount, or (E) any
Borrower would be required to prepay Loans or cash collateralize Letters of
Credit pursuant to Section 2.16(c). The Canadian Revolving Loans to be made by
each Canadian Lender will be made on a pro rata basis based upon each Canadian
Lender’s Canadian Commitment Percentage of each Canadian Borrowing, in each case
in accordance with Section 2.09.

 

36



--------------------------------------------------------------------------------

Section 2.04 Term Loan. During the Term Loan Availability Period, each Term
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make a Term Loan to the Company pursuant to such Lender’s Term
Commitment, which Term Loans: (i) can only be incurred during the Term Loan
Availability Period; (ii) once prepaid or repaid, may not be reborrowed,
(iii) may, except as set forth herein, at the option of the Company, be incurred
and maintained as, or Converted into, Term Loans that are US Base Rate Loans or
Eurodollar Loans, in each case denominated in Dollars, provided that all Term
Loans made as part of the same Term Borrowing shall consist of Term Loans of the
same Type; (iv) shall be repaid in accordance with Section 2.16(b); and (v) not
be made if, after giving effect to any such Term Loan (A) the aggregate
principal amount of all Term Loans made by any Lender would exceed such Lender’s
Term Commitment, (B) the aggregate outstanding principal amount of the Term
Loans would exceed the Total Term Loan Commitment, and (C) any Borrower would be
required to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.16(c). The Term Loans to be made by each Term Lender will be made by
such Lender on a pro rata basis based upon such Lender’s Term Loan Percentage of
each Term Borrowing, in each case in accordance with Section 2.09.

Section 2.05 Swing Line Facility.

(a) Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to the Company from time to time, which Swing
Loans (i) may not be made if there are any Canadian Revolving Loans outstanding
and, notwithstanding the Swing Loan Maturity Date applicable to any Swing Loan,
shall be repaid on the date that any Canadian Revolving Loans are to be made,
(ii) shall be made only in Dollars; (iii) except as set forth in subpart
(i) above, shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (iv) may be repaid or prepaid and reborrowed in accordance with
the provisions hereof; (v) may only be made if after giving effect thereto
(A) the aggregate principal amount of Swing Loans outstanding does not exceed
the Swing Line Commitment, or (B) the Aggregate Revolving Facility Exposure
would not exceed the Total Revolving Commitment; and (vi) shall not be made if,
after giving effect thereto, any Borrower would be required to prepay Loans or
cash collateralize Letters of Credit pursuant to Section 2.16(c).

(b) Swing Loan Refunding. On any Adjustment Date or upon the occurrence of any
Event of Default, the Swing Line Lender may, in its sole and absolute
discretion, direct that the Swing Loans owing to it be refunded by delivering a
notice to such effect to the Global Agent, specifying the aggregate principal
amount thereof (a “Notice of Swing Line Refunding”). Promptly upon receipt of a
Notice of Swing Line Refunding, the Global Agent shall give notice of the
contents thereof to the Revolving Lenders and, unless an Event of Default
specified in Section 8.01(h) in respect of the Company has occurred, the
Company. Each such Notice of Swing Line Refunding shall be deemed to constitute
delivery by the Company of a Notice of Borrowing requesting Revolving Loans
consisting of US Base Rate Loans in the principal amount of the Swing Loans to
which it relates. Each Revolving Lender (including the Swing Line Lender) hereby
unconditionally agrees (notwithstanding that any of the conditions specified in
Section 4.03 or elsewhere in this Agreement shall not have been satisfied, but
subject to the provisions of paragraph (d) below) to make a Revolving Loan to
the Company in the Funding Amount applicable to such Lender based on such
Lender’s Funding Percentage of the aggregate amount of the Swing Loans to which
such Notice of Swing Line Refunding relates. Each such Lender shall make the
amount of such Revolving Loan available to the Global Agent in immediately
available funds at the Payment Office not later than 2:00 P.M. (local time at
the Payment Office), if such notice is received by such Lender prior to 11:00
A.M. (local time at its Domestic Lending Office), or not later than 2:00 P.M.
(local time at the Payment Office) on the next Business Day, if such notice is
received by such Lender after such time. The proceeds of such Revolving Loans
shall be made immediately available to the Swing Line Lender and applied by it
to repay the principal amount of the Swing Loans to which such Notice of Swing
Line Refunding related.

 

37



--------------------------------------------------------------------------------

(c) Swing Loan Participation. If, prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Line Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of the Company or one or more of the Revolving Lenders shall
determine that it is legally prohibited from making a Revolving Loan under such
circumstances, each Revolving Lender (other than the Swing Line Lender), or each
Revolving Lender (other than such Swing Line Lender) so prohibited, as the case
may be, shall, on the date such Revolving Loan would have been made by it (the
“Purchase Date”), purchase an undivided participating interest (a “Swing Loan
Participation”) in the outstanding Swing Loans to which such Notice of Swing
Line Refunding related, in an amount (the “Swing Line Participation Amount”)
equal to such Lender’s Funding Percentage of such outstanding Swing Loans. On
the Purchase Date, each such Lender or each such Lender so prohibited, as the
case may be, shall pay to the Swing Line Lender, in immediately available funds,
such Lender’s Swing Line Participation Amount, and promptly upon receipt thereof
the Swing Line Lender shall, if requested by such other Lender, deliver to such
Lender a participation certificate, dated the date of the Swing Line Lender’s
receipt of the funds from, and evidencing such Lender’s Swing Loan Participation
in, such Swing Loans and its Swing Line Participation Amount in respect thereof.
If any amount required to be paid by a Lender to the Swing Line Lender pursuant
to the above provisions in respect of any Swing Loan Participation is not paid
on the date such payment is due, such Lender shall pay to the Swing Line Lender
on demand interest on the amount not so paid at the overnight Federal Funds
Effective Rate from the due date until such amount is paid in full. Whenever, at
any time after the Swing Line Lender has received from any other Lender such
Lender’s Swing Line Participation Amount, the Swing Line Lender receives any
payment from or on behalf of the Company on account of the related Swing Loans,
the Swing Line Lender will promptly distribute to such Lender its ratable share
of such amount based on its Payment Sharing Percentage of such amount in effect
on such date on account of its Swing Loan Participation (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s participating interest was outstanding and funded); provided,
however, that if such payment received by the Swing Line Lender is required to
be returned, such Lender will return to the Swing Line Lender any portion
thereof previously distributed to it by the Swing Line Lender.

(d) Obligations Unconditional. Each Revolving Lender’s obligation to make
Revolving Loans pursuant to Section 2.05(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Line Refunding shall be
subject to the conditions that (i) such Lender shall have received a Notice of
Swing Line Refunding complying with the provisions hereof and (ii) at the time
the Swing Loans that are the subject of such Notice of Swing Line Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Lender that an Event of Default had occurred and was continuing, but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender that gives such Notice of Swing Line Refunding, and
shall not be affected by any circumstance, including, without limitation,
(A) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against any other Lender, any Credit Party, or any other Person,
or any Credit Party may have against any Lender or other Person, as the case may
be, for any reason whatsoever; (B) the occurrence or continuance of a Default or
Event of Default; (C) any event or circumstance involving a Material Adverse
Effect upon the Borrowers; (D) any breach of any Loan Document by any party
thereto; or (E) any other circumstance, happening or event, whether or not
similar to any of the foregoing.

Section 2.06 Revolving Facility Letters of Credit.

(a) Revolving Facility LC Issuance. During the Revolving Facility Availability
Period, the Company may request a LC Issuer at any time and from time to time to
issue, for the account of the Company, any other Revolving Facility Borrower or
any Subsidiary Guarantor, and subject to and upon the terms and conditions
herein set forth, each LC Issuer agrees to issue from time to time Revolving

 

38



--------------------------------------------------------------------------------

Facility Letters of Credit denominated and payable in Dollars or any Designated
Foreign Currency and in each case in such form as may be approved by such LC
Issuer and the Global Agent; provided, however, that notwithstanding the
foregoing, no Revolving Facility LC Issuance shall be made if, after giving
effect thereto, (A) the Revolving Facility LC Outstandings would exceed the
Revolving Facility LC Commitment Amount, (B) the Revolving Facility Exposure of
any Lender would exceed such Lender’s Revolving Commitment, (C) the Aggregate
Revolving Facility Exposure would exceed the Total Revolving Commitment, (D) the
Foreign Currency Exposure would exceed the Maximum Foreign Exposure Amount,
(E) the Foreign Subsidiary Borrower Exposure would exceed the Maximum Foreign
Exposure Amount, or (F) any Borrower would be required to prepay Loans or cash
collateralize Revolving Facility Letters of Credit pursuant to Section 2.16(c).
Subject to Section 2.06(c) below, each Revolving Facility Letter of Credit shall
have an expiry date (including any renewal periods) occurring not later than the
earlier of (x) one year from the date of issuance thereof, and (y) 30 Business
Days prior to the Revolving Facility Termination Date.

(b) Revolving Facility LC Requests. Whenever the Company desires that a
Revolving Facility Letter of Credit be issued for its account or the account of
any eligible LC Obligor, the Company shall give the applicable LC Issuer, and
shall give or cause to be given to the Global Agent, written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Global Agent) which, if in the form of written notice shall be
substantially in the form of Exhibit B-3 (each such request, a “Revolving
Facility LC Request”), or transmit by electronic communication (if arrangements
for doing so have been approved by the applicable LC Issuer), prior to 11:00
A.M. (local time at the Notice Office) at least three Business Days (or such
shorter period as may be acceptable to the relevant LC Issuer) prior to the
proposed date of issuance (which shall be a Business Day), which Revolving
Facility LC Request shall include such supporting documents that such LC Issuer
customarily requires in connection therewith (including, in the case of a
Revolving Facility Letter of Credit for an account party other than a Revolving
Facility Borrower, an application for, and if applicable a reimbursement
agreement with respect to, such Revolving Facility Letter of Credit). In the
event of any inconsistency between any of the terms or provisions of any LC
Document relating to any Revolving Facility Letter of Credit and the terms and
provisions of this Agreement respecting Revolving Facility Letters of Credit,
the terms and provisions of this Agreement shall control.

(c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable Revolving Facility LC Request, each LC Issuer shall agree to issue a
Revolving Facility Letter of Credit that has automatic renewal provisions;
provided, however, that any Revolving Facility Letter of Credit that has
automatic renewal provisions must permit such LC Issuer to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Revolving Facility Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Revolving Facility Letter of Credit is issued.
Once any such Revolving Facility Letter of Credit that has automatic renewal
provisions has been issued, the Lenders shall be deemed to have authorized (but
may not require) such LC Issuer to permit the renewal of such Revolving Facility
Letter of Credit at any time to an expiry date not later than 30 Business Days
prior to the Revolving Facility Termination Date; provided, however, that such
LC Issuer shall not permit any such renewal if (i) such LC Issuer has determined
that it would have no obligation at such time to issue such Revolving Facility
Letter of Credit in its renewed form under the terms hereof, or (ii) it has
received notice (which may be by telephone or in writing) on or before the day
that is two Business Days before the date that such LC Issuer is permitted to
send a notice of non-renewal from the Global Agent, any Lender or the Company
that one or more of the applicable conditions specified in Section 4.03 is not
then satisfied.

(d) Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed to have been issued by the Lender that issued
such Existing Letter of Credit and such

 

39



--------------------------------------------------------------------------------

Lender shall be deemed to be the “LC Issuer” with respect to such Existing
Letter of Credit pursuant to the terms of this Agreement and each Existing
Letter of Credit shall constitute a Revolving Facility Letter of Credit for all
purposes hereof and under this Agreement and the other Loan Documents. The
Company agrees that it shall be liable with respect to any drawing made under
any of the Existing Letters of Credit in accordance with this Section and the
other provisions of this Agreement. Each LC Issuer of an Existing Letter of
Credit agrees that on and after the Closing Date (i) the fees applicable to each
Existing Letter of Credit shall be the fees set forth in Section 2.14, and
(ii) any reimbursement agreement in effect with respect to each Existing Letter
of Credit shall be deemed terminated and each Existing Letter of Credit shall be
governed by and subject to the terms and conditions of this Agreement.

(e) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Revolving Facility
Letter of Credit is issued, (i) the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each Standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance
(including the International Chamber of Commerce’s decision published by the
Commission on Banking Technique and Practice on April 6, 1998 regarding the
European single currency (euro)) shall apply to each Commercial Letter of
Credit.

(f) Notice of Revolving Facility LC Issuance. Each LC Issuer shall, on the date
of each Revolving Facility LC Issuance by it, give the Global Agent, each
applicable Lender and the Company written notice of such Revolving Facility LC
Issuance which shall specify whether such Revolving Facility Letter of Credit is
a Commercial Letter of Credit or a Standby Letter of Credit and be accompanied
by a copy to the Global Agent of the Revolving Facility Letter of Credit or
Revolving Facility Letters of Credit issued by it. Each LC Issuer shall provide
to the Global Agent and each Lender a quarterly (or monthly if requested by any
applicable Lender) summary describing each Revolving Facility Letter of Credit
issued by such LC Issuer and then outstanding and an identification for the
relevant period of the daily aggregate Revolving Facility LC Outstandings
represented by Revolving Facility Letters of Credit issued by such LC Issuer.

(g) Defaulting Lender. Notwithstanding the foregoing, in the event a Lender
Default exists, no LC Issuer shall be required to make any Revolving Facility LC
Issuance unless either (i) such LC Issuer has entered into arrangements
satisfactory to it and the Company to eliminate such LC Issuer’s risk with
respect to the Revolving Facility LC Participations of the Defaulting Lender or
Defaulting Lenders, including by cash collateralizing such Defaulting Lender’s
or Defaulting Lenders’ Funding Percentage of the Revolving Facility LC
Outstandings; or (ii) such Revolving Facility LC Issuance, taking into account
the potential failure of the Defaulting Lender or Defaulting Lenders to risk
participate therein, will not cause such LC Issuer to incur aggregate credit
exposure hereunder with respect to Revolving Loans and Revolving Facility LC
Outstandings in excess of its Commitments, and the Company has undertaken, for
the benefit of such LC Issuer, pursuant to an instrument satisfactory in form
and substance to such LC Issuer, not to thereafter incur Loans or Revolving
Facility LC Outstandings hereunder that would cause such LC Issuer to incur
aggregate credit exposure hereunder with respect to Revolving Loans and
Revolving Facility LC Outstandings in excess of its Commitments.

(h) Reimbursement Obligations.

(i) Each Revolving Facility Borrower hereby agrees to reimburse (or cause any LC
Obligor for whose account a Revolving Facility Letter of Credit was issued to
reimburse) each LC Issuer, by making payment directly to such LC Issuer in
immediately available funds at the payment office of such LC Issuer, for any
Unpaid Drawing with respect to any Revolving Facility

 

40



--------------------------------------------------------------------------------

Letter of Credit immediately after, and in any event on the date on which, such
LC Issuer notifies the Company (or any such other LC Obligor for whose account
such Revolving Facility Letter of Credit was issued) of such payment or
disbursement (which notice to the Company (or such other LC Obligor) shall be
delivered reasonably promptly after any such payment or disbursement, such
payment to be made in Dollars or in the applicable Designated Foreign Currency
in which such Revolving Facility Letter of Credit is denominated, with interest
on the amount so paid or disbursed by such LC Issuer, to the extent not
reimbursed prior to 1:00 P.M. (local time at the payment office of the
applicable LC Issuer) on the date of such payment or disbursement, from and
including the date paid or disbursed to but not including the date such LC
Issuer is reimbursed therefor at a rate per annum that shall be the rate then
applicable to Revolving Loans that are US Base Rate Loans (plus an additional
2% per annum if not reimbursed on the date of such payment or disbursement), any
such interest also to be payable on demand. If by 11:00 A.M. on the Business Day
immediately following notice to it of its obligation to make reimbursement in
respect of an Unpaid Drawing, the Company or the relevant LC Obligor has not
made such reimbursement out of its available cash on hand or a contemporaneous
Borrowing hereunder (if such Borrowing is otherwise available to the Company or
such LC Obligor), (x) the Company, or if the LC Obligor is a Foreign Revolving
Facility Borrower, such Foreign Revolving Facility Borrower, will in each case
be deemed to have given a Notice of Borrowing for Revolving Loans that are US
Base Rate Loans in an aggregate Dollar Equivalent principal amount sufficient to
reimburse such Unpaid Drawing (and the Global Agent shall promptly give notice
to the Lenders of such deemed Notice of Borrowing), (y) the Lenders shall
(subject to the satisfaction or waiver of the conditions set forth in
Section 4.03 (other than the delivery of a Notice of Borrowing)), unless they
are legally prohibited from doing so, make the Revolving Loans contemplated by
such deemed Notice of Borrowing (which Revolving Loans shall be considered made
under Section 2.02), and (z) the proceeds of such Revolving Loans shall be
disbursed directly to the applicable LC Issuer to the extent necessary to effect
such reimbursement, with any excess proceeds to be made available to the
applicable Borrower in accordance with the applicable provisions of this
Agreement.

(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the Global
Agent or any Lender, including, without limitation, any defense based upon the
failure of any drawing under a Revolving Facility Letter of Credit to conform to
the terms of the Revolving Facility Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that no LC Obligor shall be obligated to reimburse a LC Issuer for any
wrongful payment made by such LC Issuer under a Revolving Facility Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such LC Issuer.

(i) Revolving Facility LC Participations.

(i) Immediately upon each Revolving Facility LC Issuance, the LC Issuer of such
Revolving Facility Letter of Credit shall be deemed to have sold and transferred
to each Revolving Lender, and each such Lender (each a “Revolving Facility LC
Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from such LC Issuer, without recourse or warranty, an undivided
interest and participation (a “Revolving Facility LC Participation”), to the
extent of such Lender’s Funding Percentage of the Stated Amount of such
Revolving Facility Letter of Credit in effect at such time of issuance, in such
Revolving Facility Letter of Credit, each substitute letter of credit, each
drawing made thereunder, the obligations of

 

41



--------------------------------------------------------------------------------

any LC Obligor under this Agreement with respect thereto (although LC Fees
relating thereto shall be payable directly to the Global Agent for the account
of the Lenders as provided in Section 2.14 and the Revolving Facility LC
Participants shall have no right to receive any portion of any fees of the
nature contemplated by Section 2.14(e)), the obligations of any LC Obligor under
any LC Documents pertaining thereto, and any security for, or guaranty
pertaining to, any of the foregoing.

(ii) In determining whether to pay under any Revolving Facility Letter of
Credit, a LC Issuer shall not have any obligation relative to the Revolving
Facility LC Participants other than to determine that any documents required to
be delivered under such Revolving Facility Letter of Credit have been delivered
and that they appear to comply on their face with the requirements of such
Revolving Facility Letter of Credit. Any action taken or omitted to be taken by
a LC Issuer under or in connection with any Revolving Facility Letter of Credit,
if taken or omitted in the absence of gross negligence or willful misconduct,
shall not create for such LC Issuer any resulting liability.

(iii) In the event that a LC Issuer makes any payment under any Revolving
Facility Letter of Credit and the applicable LC Obligor shall not have
reimbursed such amount in full to such LC Issuer pursuant to Section 2.06(h) (by
a Revolving Loan or otherwise), such LC Issuer shall promptly notify the Global
Agent, and the Global Agent shall promptly notify each Revolving Facility LC
Participant, of such failure, and each Revolving Facility LC Participant shall
promptly and unconditionally pay to the Global Agent for the account of such LC
Issuer, the amount of such Revolving Facility LC Participant’s Funding
Percentage of such payment in Dollars or in the applicable Designated Foreign
Currency (unless the Global Agent agrees to payment in Dollars) in which such
Revolving Facility Letter of Credit is denominated and in same day funds;
provided, however, that no Revolving Facility LC Participant shall be obligated
to pay to the Global Agent its Funding Percentage of such unreimbursed amount
for any wrongful payment made by such LC Issuer under a Revolving Facility
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such LC Issuer. If the Global
Agent so notifies any Revolving Facility LC Participant required to fund a
payment under a Revolving Facility Letter of Credit prior to 11:00 A.M. (local
time at its Notice Office) on any Business Day, such Revolving Facility LC
Participant shall make available to the Global Agent for the account of the
relevant LC Issuer such Revolving Facility LC Participant’s Funding Percentage
of the amount of such payment on such Business Day in same day funds. If and to
the extent such Revolving Facility LC Participant shall not have so made its
Funding Percentage of the amount of such payment available to the Global Agent
for the account of the relevant LC Issuer, such Revolving Facility LC
Participant agrees to pay to the Global Agent for the account of such LC Issuer
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Global Agent for the
account of such LC Issuer at the Federal Funds Effective Rate. The failure of
any Revolving Facility LC Participant to make available to the Global Agent for
the account of the relevant LC Issuer its Funding Percentage of any payment
under any Revolving Facility Letter of Credit shall not relieve any other
Revolving Facility LC Participant of its obligation hereunder to make available
to the Global Agent for the account of such LC Issuer its Funding Percentage of
any payment under any Revolving Facility Letter of Credit on the date required,
as specified above, but no Revolving Facility LC Participant shall be
responsible for the failure of any other Revolving Facility LC Participant to
make available to the Global Agent for the account of such LC Issuer such other
Revolving Facility LC Participant’s Funding Percentage of any such payment.

(iv) Whenever a LC Issuer receives a payment of a reimbursement obligation from
an LC Obligor as to which the Global Agent has received for the account of such
LC Issuer any

 

42



--------------------------------------------------------------------------------

payments from the Revolving Facility LC Participants pursuant to subpart
(iii) above, such LC Issuer shall pay to the Global Agent and the Global Agent
shall promptly pay to each Revolving Facility LC Participant that has paid its
applicable Funding Percentage thereof, in same day funds, an amount equal to
such Revolving Facility LC Participant’s applicable Payment Sharing Percentage
of the principal amount thereof and interest thereon accruing after the purchase
of the respective Revolving Facility LC Participations, as and to the extent so
received.

(v) The obligations of the Revolving Facility LC Participants to make payments
to the Global Agent for the account of each LC Issuer with respect to Revolving
Facility Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, set-off, defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Revolving Facility
Letter of Credit, any transferee of any Revolving Facility Letter of Credit (or
any Person for whom any such transferee may be acting), the Global Agent, any LC
Issuer, any Lender, or other Person, whether in connection with this Agreement,
any Revolving Facility Letter of Credit, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between the
applicable LC Obligor and the beneficiary named in any such Revolving Facility
Letter of Credit), other than any claim that the applicable LC Obligor may have
against any applicable LC Issuer for gross negligence or willful misconduct of
such LC Issuer in making payment under any applicable Revolving Facility Letter
of Credit;

(C) any draft, certificate or other document presented under the Revolving
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E) the occurrence of any Default or Event of Default.

(vi) To the extent any LC Issuer is not indemnified by the Company or any LC
Obligor, the Revolving Facility LC Participants will reimburse and indemnify
such LC Issuer, in proportion to their respective Fixed Commitment Percentages
(determined at the time such indemnity is sought), for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against or incurred by such LC Issuer in performing
its respective duties in any way related to or arising out of Revolving Facility
LC Issuances by it; provided, however, that no Revolving Facility LC
Participants shall be liable for (A) any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements resulting from such LC Issuer’s gross negligence or
willful misconduct, or (B) any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
resulting from the failure of any other

 

43



--------------------------------------------------------------------------------

Revolving Facility LC Participant to fund any Revolving Facility LC
Participation pursuant to this Section.

Section 2.07 Canadian Letters of Credit.

(a) Canadian LC Issuance. At any time after a Canadian Borrower has become a
Foreign Subsidiary Borrower under this Agreement in accordance with Section 2.19
and thereafter during the remaining Revolving Facility Availability Period, the
Company may request a LC Issuer at any time and from time to time to issue, for
the account of any Canadian Borrower, and subject to and upon the terms and
conditions herein set forth, each LC Issuer agrees to issue from time to time
Canadian Letters of Credit denominated and payable in Canadian Dollars and in
each case in such form as may be approved by such LC Issuer and the Global
Agent; provided, however, that notwithstanding the foregoing, no Canadian LC
Issuance shall be made if (i) after giving effect thereto, (A) the Canadian LC
Outstandings would exceed the Canadian LC Commitment Amount, (B) the Canadian
Sub-Facility Exposure of any Canadian Lender would exceed such Canadian Lender’s
Canadian Commitment, (C) the Aggregate Canadian Sub-Facility Exposure would
exceed the Total Canadian Commitment, (D) the Foreign Currency Exposure would
exceed the Maximum Foreign Exposure Amount, (E) the Foreign Subsidiary Borrower
Exposure would exceed the Maximum Foreign Exposure Amount, or (F) any Borrower
would be required to prepay Loans or cash collateralize Letters of Credit
pursuant to Section 2.16(c). Subject to Section 2.07(c) below, each Canadian
Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (x) one year from the date of issuance
thereof, and (y) 30 Business Days prior to the Revolving Facility Termination
Date.

(b) Canadian LC Requests. Whenever the Company desires that a Letter of Credit
be issued for the account of a Canadian Borrower, the Company shall give the
applicable LC Issuer, and shall give or cause to be given to the Global Agent,
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Global Agent) which, if in the form
of written notice shall be substantially in the form of Exhibit B-4 (each such
request, a “Canadian LC Request”), or transmit by electronic communication (if
arrangements for doing so have been approved by such LC Issuer), prior to 11:00
A.M. (local time at the Notice Office) at least three Business Days (or such
shorter period as may be acceptable to the relevant LC Issuer) prior to the
proposed date of issuance (which shall be a Business Day), which Canadian LC
Request shall include such supporting documents that such LC Issuer customarily
requires in connection therewith. In the event of any inconsistency between any
of the terms or provisions of any LC Document relating to any Canadian Letter of
Credit and the terms and provisions of this Agreement respecting Canadian
Letters of Credit, the terms and provisions of this Agreement shall control.

(c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable Canadian LC Request, each LC Issuer shall agree to issue a Canadian
Letter of Credit that has automatic renewal provisions; provided, however, that
any Canadian Letter of Credit that has automatic renewal provisions must permit
such LC Issuer to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Canadian Letter of Credit)
by giving prior notice to the beneficiary thereof not later than a day in each
such twelve-month period to be agreed upon at the time such Canadian Letter of
Credit is issued. Once any such Canadian Letter of Credit that has automatic
renewal provisions has been issued, the Canadian Lenders shall be deemed to have
authorized (but may not require) such LC Issuer to permit the renewal of such
Canadian Letter of Credit at any time to an expiry date not later than 30
Business Days prior to the Revolving Facility Termination Date; provided,
however, that such LC Issuer shall not permit any such renewal if (i) such LC
Issuer has determined that it would have no obligation at such time to issue
such Canadian Letter of Credit in its renewed form under the terms hereof, or
(ii) it has received notice (which may be by telephone or in writing) on or
before the day that is two Business Days before the date that such LC Issuer is
permitted to send a notice of non-

 

44



--------------------------------------------------------------------------------

renewal from the Global Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.03 is not then satisfied.

(d) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by a LC
Issuer and the applicable LC Obligor, when a Canadian Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

(e) Notice of Canadian LC Issuance. Each LC Issuer shall, on the date of each
Canadian LC Issuance by it, give the Global Agent, each applicable Lender and
the Company written notice of such Canadian LC Issuance which shall specify
whether such Canadian Letter of Credit is a Commercial Letter of Credit or a
Standby Letter of Credit and be accompanied by a copy to the Global Agent of the
Canadian Letter of Credit or Canadian Letters of Credit issued by it. Each LC
Issuer shall provide to the Global Agent and each Canadian Lender a quarterly
(or monthly if requested by any applicable Lender) summary describing each
Canadian Letter of Credit issued by such LC Issuer and then outstanding and an
identification for the relevant period of the daily aggregate Canadian LC
Outstandings represented by Canadian Letters of Credit issued by such LC Issuer.

(f) Defaulting Lender. Notwithstanding the foregoing, in the event a Lender
Default exists, no LC Issuer shall be required to make any Canadian LC Issuance
unless either (i) such LC Issuer has entered into arrangements satisfactory to
it and the Company to eliminate such LC Issuer’s risk with respect to the
Canadian LC Participations of the Defaulting Lender or Defaulting Lenders,
including by cash collateralizing such Defaulting Lender’s or Defaulting
Lenders’ Canadian Commitment Percentage of the Canadian LC Outstandings; or
(ii) such Canadian LC Issuance, taking into account the potential failure of the
Defaulting Lender or Defaulting Lenders to risk participate therein, will not
cause such LC Issuer to incur aggregate credit exposure hereunder with respect
to Revolving Loans and Canadian LC Outstandings in excess of its Commitments,
and the Company has undertaken, for the benefit of such LC Issuer, pursuant to
an instrument satisfactory in form and substance to such LC Issuer, not to
thereafter incur Revolving Loans or Canadian LC Outstandings hereunder that
would cause such LC Issuer to incur aggregate credit exposure hereunder with
respect to Revolving Loans and Canadian LC Outstandings in excess of its
Commitments.

(g) Reimbursement Obligations.

(i) Each Canadian Borrower hereby agrees to reimburse each LC Issuer, by making
payment directly to such LC Issuer in immediately available funds at the payment
office of such LC Issuer in Canada, for any Unpaid Drawings with respect to any
Canadian Letter of Credit immediately after, and in any event on the date on
which, such LC Issuer notifies the Company and the applicable LC Obligor of such
payment or disbursement (which notice to the Company or such Obligor shall be
delivered reasonably promptly after any such payment or disbursement), such
payment to be made in Canadian Dollars, with interest on the amount so paid or
disbursed by such LC Issuer, to the extent not reimbursed prior to 1:00 P.M.
(local time at the payment office of the applicable LC Issuer in Canada) on the
date of such payment or disbursement, from and including the date paid or
disbursed to but not including the date such LC Issuer is reimbursed therefor at
a rate per annum that shall be the rate then applicable to Canadian Revolving
Loans that are Canadian Base Rate Loans (plus an additional 2% per annum if not

 

45



--------------------------------------------------------------------------------

reimbursed on the date of such payment or disbursement), any such interest also
to be payable on demand. If by 11:00 A.M. on the Business Day immediately
following notice to it of its obligation to make reimbursement in respect of an
Unpaid Drawing, the relevant LC Obligor has not made such reimbursement out of
its available cash on hand or a contemporaneous Canadian Borrowing hereunder (if
such Canadian Borrowing is otherwise available to such LC Obligor), (x) the LC
Obligor will in each case be deemed to have given a Notice of Borrowing for
Canadian Revolving Loans that are Canadian Base Rate Loans in an aggregate
Dollar Equivalent principal amount sufficient to reimburse such Unpaid Drawing
(and the Global Agent shall promptly give notice to the Canadian Lenders of such
deemed Notice of Borrowing), (y) the Canadian Lenders shall, unless they are
legally prohibited from doing so, make the Canadian Revolving Loans contemplated
by such deemed Notice of Borrowing (which Canadian Revolving Loans shall be
considered made under Section 2.03), and (z) the proceeds of such Canadian
Revolving Loans shall be disbursed directly to the applicable LC Issuer to the
extent necessary to effect such reimbursement, with any excess proceeds to be
made available to the applicable Canadian Borrower in accordance with the
applicable provisions of this Agreement.

(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the Global
Agent or any Lender, including, without limitation, any defense based upon the
failure of any drawing under a Canadian Letter of Credit to conform to the terms
of the Canadian Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse a LC Issuer for any wrongful payment
made by such LC Issuer under a Canadian Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such LC Issuer.

(h) Canadian LC Participations.

(i) Immediately upon each Canadian LC Issuance, the LC Issuer of such Canadian
Letter of Credit shall be deemed to have sold and transferred to each Canadian
Lender, and each such Canadian Lender (each a “Canadian LC Participant”) shall
be deemed irrevocably and unconditionally to have purchased and received from
such LC Issuer, without recourse or warranty, an undivided interest and
participation (a “Canadian LC Participation”), to the extent of such Lender’s
Canadian Commitment Percentage of the Stated Amount of such Canadian Letter of
Credit in effect at such time of issuance, in such Canadian Letter of Credit,
each substitute letter of credit, each drawing made thereunder, the obligations
of any LC Obligor under this Agreement with respect thereto (although LC Fees
relating thereto shall be payable directly to the Global Agent for the account
of the Lenders as provided in Section 2.14 and the Canadian LC Participants
shall have no right to receive any portion of any fees of the nature
contemplated by Section 2.14(e)), the obligations of any LC Obligor under any LC
Documents pertaining thereto, and any security for, or guaranty pertaining to,
any of the foregoing.

(ii) In determining whether to pay under any Canadian Letter of Credit, a LC
Issuer shall not have any obligation relative to the Canadian LC Participants
other than to determine that any documents required to be delivered under such
Canadian Letter of Credit have been delivered and that they appear to comply on
their face with the requirements of such Canadian Letter of Credit. Any action
taken or omitted to be taken by a LC Issuer under or in connection with any
Canadian Letter of Credit, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not create for such LC Issuer any
resulting liability.

 

46



--------------------------------------------------------------------------------

(iii) In the event that a LC Issuer makes any payment under any Canadian Letter
of Credit and the applicable LC Obligor shall not have reimbursed such amount in
full to such LC Issuer pursuant to Section 2.07(g), such LC Issuer shall
promptly notify the Global Agent, and the Global Agent shall promptly notify
each Canadian LC Participant of such failure, and each Canadian LC Participant
shall promptly and unconditionally pay to the Global Agent at the Canadian
Payment Office for the account of such LC Issuer, the amount of such Canadian LC
Participant’s Canadian Commitment Percentage of such payment in Canadian Dollars
and in same day funds; provided, however, that no Canadian LC Participant shall
be obligated to pay to the Global Agent its Canadian Commitment Percentage of
such unreimbursed amount for any wrongful payment made by such LC Issuer under a
Canadian Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such LC Issuer. If the Global
Agent so notifies any Canadian LC Participant required to fund a payment under a
Canadian Letter of Credit prior to 11:00 A.M. (local time at its Notice Office)
on any Business Day, such Canadian LC Participant shall make available to the
Global Agent at the Canadian Payment Office for the account of the relevant LC
Issuer such Canadian LC Participant’s Canadian Commitment Percentage of the
amount of such payment on such Business Day in same day funds. If and to the
extent such Canadian LC Participant shall not have so made its Canadian
Commitment Percentage of the amount of such payment available to the Global
Agent for the account of the relevant LC Issuer, such Participant agrees to pay
to the Global Agent for the account of such LC Issuer, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Global Agent for the account of such LC Issuer
at the Federal Funds Effective Rate. The failure of any Canadian LC Participant
to make available to the Global Agent for the account of the relevant LC Issuer
its Canadian Commitment Percentage of any payment under any Canadian Letter of
Credit shall not relieve any other Canadian LC Participant of its obligation
hereunder to make available to the Global Agent for the account of such LC
Issuer its Canadian Commitment Percentage of any payment under any Canadian
Letter of Credit on the date required, as specified above, but no Canadian LC
Participant shall be responsible for the failure of any other Canadian LC
Participant to make available to the Global Agent for the account of such LC
Issuer such other Canadian LC Participant’s Canadian Commitment Percentage of
any such payment.

(iv) Whenever a LC Issuer receives a payment of a reimbursement obligation from
an LC Obligor as to which the Global Agent has received for the account of such
LC Issuer any payments from the Canadian LC Participants pursuant to subpart
(iii) above, such LC Issuer shall pay to the Global Agent at the Canadian
Payment Office and the Global Agent shall promptly pay to each Canadian LC
Participant that has paid its applicable Canadian Commitment Percentage thereof,
in same day funds, an amount equal to such Canadian LC Participant’s applicable
Canadian Commitment Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective Canadian LC
Participations, as and to the extent so received.

(v) The obligations of the Canadian LC Participants to make payments to the
Global Agent for the account of each LC Issuer with respect to Canadian Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

 

47



--------------------------------------------------------------------------------

(B) the existence of any claim, set-off, defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Canadian Letter of
Credit, any transferee of any Canadian Letter of Credit (or any Person for whom
any such transferee may be acting), the Global Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Canadian Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Canadian Letter of Credit), other than any claim
that the applicable LC Obligor may have against any applicable LC Issuer for
gross negligence or willful misconduct of such LC Issuer in making payment under
any applicable Canadian Letter of Credit;

(C) any draft, certificate or other document presented under the Canadian Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E) the occurrence of any Default or Event of Default.

(vi) To the extent any LC Issuer is not indemnified by the Company or any LC
Obligor, the Canadian LC Participants will reimburse and indemnify such LC
Issuer, in proportion to their respective Canadian Commitment Percentages, for
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature that may be imposed on, asserted against or incurred by such Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no Canadian LC Participants shall be
liable for (A) any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements
resulting from such LC Issuer’s gross negligence or willful misconduct, or
(B) any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from the
failure of any other Canadian LC Participant to fund any Canadian LC
Participation pursuant to this Section.

Section 2.08 Notice of Borrowing.

(a) Time of Notice. Subject to Section 2.02(b), each Borrowing of a Loan shall
be made upon notice in the form provided for below which shall be provided by
the applicable Borrower to the Global Agent at its Notice Office not later than
(i) in the case of each Borrowing of a Fixed Rate Loan, 11:00 A.M. (local time
at its Notice Office), or 1:00 P.M. (local time at its Notice Office) if the
Global Agent has provided a Notice of Adjustment pursuant to Section 2.10(b) on
such day, at least three Business Days prior to the date of such Borrowing,
(ii) in the case of each Borrowing of a Base Rate Loan, prior to 11:00 A.M.
(local time at its Notice Office), or 1:00 P.M. (local time at its Notice
Office) if the Global Agent has provided a Notice of Adjustment pursuant to
Section 2.10(b) on such day, on the proposed date of such Borrowing, and
(iii) in the case of any Borrowing under the Swing Line Facility, prior to 1:00
P.M. (local time at its Notice Office) on the proposed date of such Borrowing.

(b) Notice of Borrowing. Each request for a Borrowing shall be made by an
Authorized Officer of the Borrower requesting such Borrowing by delivering
written notice of such request substantially in the form of Exhibit B-1 (each
such notice, a “Notice of Borrowing”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of such Borrower of
a Notice

 

48



--------------------------------------------------------------------------------

of Borrowing), and in any event each such request shall be irrevocable and shall
specify (i) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (ii) the date of the Borrowing (which shall be a Business Day),
(iii) the Type of Loans such Borrowing will consist of, (iv) whether such Loan
is a Term Loan or a Revolving Loan, and (v) if applicable, the initial Interest
Period, the Swing Loan Maturity Date (which shall be less than 30 days) and
Designated Foreign Currency applicable thereto. Without in any way limiting the
obligation of any Borrower to confirm in writing any telephonic notice permitted
to be given hereunder, the Global Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Global Agent in good faith to be from an Authorized Officer of the
applicable Borrower entitled to give telephonic notices under this Agreement on
behalf of such Borrower. In each such case, the Global Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
(other than a Term Borrowing) by any Borrower shall not be less than the Minimum
Borrowing Amount. The aggregate principal amount of each Term Borrowing shall
not at any time be less than the lesser of (i) $50,000,000, and (ii) the
Unutilized Total Term Commitment at such time.

(d) Maximum Borrowings. More than one Borrowing may be incurred by a Borrower on
any day; provided, however, that (i) if there are two or more Borrowings on a
single day by the same Borrower that consist of Fixed Rate Loans, each such
Borrowing shall have a different initial Interest Period, (ii) at no time shall
there be more than 12 Borrowings of Fixed Rate Loans outstanding hereunder for
all of the Borrowers, (iii) at no time shall there be more than three Borrowings
of Canadian Revolving Loans outstanding hereunder, and (iv) at no time shall
there be more than four Term Borrowings outstanding hereunder.

Section 2.09 Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, Revolving Facility LC Participations and Canadian LC
Participations, as the case may be, are several and not joint obligations. No
Lender shall be responsible for any default by any other Lender in its
obligation to make Loans or fund any participation hereunder and each Lender
shall be obligated to make the Loans provided to be made by it and fund its
participations required to be funded by it hereunder, regardless of the failure
of any other Lender to fulfill any of its Commitments hereunder. Nothing herein
and no subsequent termination of the Commitments pursuant to Section 2.15 shall
be deemed to relieve any Lender from its obligation to fulfill its commitments
hereunder and in existence from time to time or to prejudice any rights that the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.

(b) Funding Obligations. Except with respect to the making of Swing Loans by the
Swing Line Lender and Foreign Currency Loans by an Accepting Lender or
Augmenting Lender, all Loans hereunder shall be funded as follows: (i) all
Revolving Loans made, and Revolving Facility LC Participations acquired by each
Revolving Lender, shall be made or acquired, as the case may be, on a pro rata
basis based upon each Revolving Lender’s Funding Percentage of the amount of
such Revolving Borrowing or Revolving Facility Letter of Credit in effect on the
date the applicable Revolving Borrowing is to be made or the Revolving Facility
Letter of Credit is to be issued, (ii) all Canadian Revolving Loans made, and
Canadian LC Participations acquired by each Canadian Lender, shall be made or
acquired, as the case may be, on a pro rata basis based upon each Canadian
Lender’s Canadian Commitment Percentage of the amount of such Canadian Borrowing
or Canadian LC Participation in effect on the date the applicable Canadian
Borrowing is to be made, and (iii) all Term Loans shall be made by the Term
Lenders pro rata on the basis of their respective Term Commitments. Each Foreign

 

49



--------------------------------------------------------------------------------

Currency Loan shall be funded by one or more Accepting Lenders and/or Augmenting
Lenders in such proportions agreed to among such Accepting Lenders, Augmenting
Lenders, the Company and the Global Agent immediately prior to the time of the
making of such Foreign Currency Loan.

(c) Notice to Lenders. The Global Agent shall promptly give each Lender written
notice (or telephonic notice promptly confirmed in writing) of each proposed
Borrowing applicable to such Lender, or Conversion or Continuation thereof, and
LC Issuance, and of such Lender’s proportionate share thereof or participation
therein and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, Revolving Facility LC Request or Canadian LC
Request, as the case may be, relating thereto.

(d) Funding of Loans.

(i) Revolving Loans. No later than 4:00 P.M. (local time at the Payment Office)
on the date specified in each Notice of Borrowing, each Revolving Lender will
make available its Funding Amount, if any, of each Revolving Borrowing (other
than a Revolving Borrowing of Foreign Currency Loans) requested to be made on
such date to the Global Agent at the Payment Office in Dollars and in
immediately available funds and the Global Agent promptly will make available to
the appropriate Borrower by depositing to its account at the Payment Office (or
such other account as such Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received. With respect to any Foreign
Currency Loan, each Accepting Lender and/or Augmenting Lender that has agreed to
make such Foreign Currency Loan in accordance with Section 2.02(b) shall make
available its proportionate amount of such Loan, as determined in accordance
with Section 2.09(b), on the date agreed to among such Accepting Lenders,
Augmenting Lenders, the Company and the Global Agent prior to the time of the
making of such Foreign Currency Loan, to the Global Agent at the Payment Office
in the applicable Designated Foreign Currency (or, if the Global Agent agrees,
in Dollars) and in immediately available funds and the Global Agent promptly
will make available to the appropriate Borrower by depositing to its account at
the Payment Office (or such other account as such Borrower shall specify) the
aggregate of the amounts so made available in the type of funds received.

(ii) Canadian Revolving Loans. No later than 4:00 P.M. (local time at the
Canadian Payment Office) on the date specified in each Notice of Borrowing, each
Canadian Lender will make available its proportionate share, if any, of each
Canadian Borrowing (which in the case of BA Equivalent Loans shall be the amount
of BA Discount Proceeds due by such Canadian Lender with respect to such BA
Equivalent Loans) requested to be made on such date to the Global Agent at the
Canadian Payment Office in Canadian Dollars and in immediately available funds
and the Canadian Administrative Branch of the Global Agent promptly will make
available to the appropriate Canadian Borrower by depositing to its account at
the Canadian Payment Office (or such other account in Canada as such Canadian
Borrower shall specify) the aggregate of the amounts so made available in the
type of funds received; provided, however, that the Acceptance Fee payable by
the Canadian Borrowers to each Canadian Lender pursuant to Section 2.14(b) in
respect of each BA Equivalent Loan made by such Canadian Lender to the Canadian
Borrowers shall be set off against the BA Discount Proceeds payable by such
Canadian Lender pursuant to this subpart.

(iii) Term Loans. No later than 4:00 P.M. (local time at the Payment Office) on
the date specified in each Notice of Borrowing, each Term Lender will make
available its amount, of each Term Borrowing requested to be made on such date
to the Global Agent at the Payment Office in Dollars and in immediately
available funds and the Global Agent promptly will make available to the Company
by depositing to its account at the Payment Office (or such other

 

50



--------------------------------------------------------------------------------

account as the Company shall specify) the aggregate of the amounts so made
available in the type of funds received.

(iv) Swing Loans. No later than 2:00 P.M. (local time at the Payment Office) on
the date specified in each Notice of Borrowing, the Swing Line Lender will make
available to the Company by depositing to its account at the Payment Office (or
such other account as the Company shall specify) the aggregate of Swing Loans
requested in such Notice of Borrowing.

(e) Advance Funding. Unless the Global Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Global Agent its portion of the Borrowing or Borrowings to be
made on such date, the Global Agent may assume that such Lender has made such
amount available to the Global Agent or the Canadian Administrative Branch of
the Global Agent, as the case may be, on such date of Borrowing, and the Global
Agent or the Canadian Administrative Branch of the Global Agent, in reliance
upon such assumption, may (in their sole discretion and without any obligation
to do so) make available to the applicable Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Global Agent or
the Canadian Administrative Branch of the Global Agent, as the case may be, by
such Lender and the Global Agent or the Canadian Administrative Branch of the
Global Agent has made the same available to such Borrower, the Global Agent or
the Canadian Administrative Branch of the Global Agent shall be entitled to
recover such corresponding amount from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Global Agent’s demand therefor, the
Global Agent shall promptly notify such Borrower, and such Borrower shall
immediately pay such corresponding amount to the Global Agent or the Canadian
Administrative Branch of the Global Agent, as appropriate. The Global Agent or
the Canadian Administrative Branch of the Global Agent, as applicable, shall
also be entitled to recover from such Lender or such Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Global Agent or the Canadian
Administrative Branch of the Global Agent to such Borrower to the date such
corresponding amount is recovered by the Global Agent or the Canadian
Administrative Branch of the Global Agent, at a rate per annum equal to (x) if
paid by such Lender, the overnight Federal Funds Effective Rate or (y) if paid
by such Borrower, the then applicable rate of interest, calculated in accordance
with Section 2.12, for the respective Loans (but without any requirement to pay
any amounts in respect thereof pursuant to Section 3.02).

Section 2.10 Adjustment of Loans and Certain Other Obligations.

(a) Requirement for Adjustment. If on any Adjustment Date (i) (w) the
Revolving/Canadian Credit Facility Exposure of any Canadian Lender (whether
directly or by its Canadian Lending Installation) is in excess of an amount
equal to such Lender’s Fixed Commitment Percentage of the Aggregate
Revolving/Canadian Credit Facility Exposure and (x) such Lender has any
Revolving Facility Exposure owing to it, or (ii) (y) the Revolving/Canadian
Credit Facility Exposure of any Canadian Lender (whether directly or by its
Canadian Lending Installation) is less than an amount equal to such Lender’s
Fixed Percentage of the Aggregate Revolving/Canadian Credit Facility Exposure
and (z) the Non-Canadian Lenders have Revolving Facility Exposure owing to them,
then, in the case of each of the foregoing, the Obligations owing to all of the
Revolving Lenders shall be adjusted through a repayment and re-advancement of
the Revolving Loans and a sale of Revolving Facility LC Outstandings in
accordance with this Section, such that the Revolving Facility Exposure of each
Lender is equal to its Fixed Commitment Percentage of the Aggregate
Revolving/Canadian Facility Exposure, or as close thereto as possible without
exceeding the amount of any Lender’s Revolving Commitment or the Total Revolving
Commitment.

 

51



--------------------------------------------------------------------------------

(b) Notice of Adjustment. The Global Agent shall provide to each Lender and the
Company, on each Adjustment Date (or, if the Global Agent is aware of an
adjustment that is going to occur as a result of a notice received by the Global
Agent pursuant to Section 2.06(b), Section 2.08(b), Section 2.13(c) or Section
2.16(a), on the date any such notice is received by the Global Agent) notice by
12:00 noon (local time at its Notice Office) of any adjustment to be made
pursuant to this Section and shall specify therein for each Lender the details
regarding the adjustments to be made (a “Notice of Adjustment”).

(c) Manner of Adjustment. On each Adjustment Date, to the extent necessary, the
Revolving Loans and Revolving Facility LC Outstandings shall be adjusted as
hereinafter set forth such that the Revolving/Canadian Facility Exposure of each
applicable Lender is equal to its Fixed Commitment Percentage of the Aggregate
Revolving/Canadian Facility Exposure, or as close thereto as possible without
exceeding the amount of any Lender’s Revolving Commitment or the Total Revolving
Commitment. Any adjustment of the Revolving Loans and Revolving Facility LC
Outstandings shall be made by the Global Agent on the applicable Adjustment Date
in the following manner:

(i) the Revolving Borrowings (and all the Revolving Loans comprising such
Borrowings) designated by the Global Agent in the Notice of Adjustment relating
to such adjustment, as determined in accordance with Section 2.10(d) below, as
being required to be repaid, shall be repaid in full by the Revolving Facility
Borrowers out of the proceeds of new Revolving Borrowings to be made as set
forth in this Section;

(ii) the Revolving Facility Borrowers shall pay on such Adjustment Date all of
the accrued and unpaid interest owing on all of the Revolving Loans made to each
Revolving Facility Borrower that are being repaid in accordance with this
Section, together with any amounts that may be due pursuant to Section 2.10(h)
below;

(iii) the new Revolving Borrowings (and the Revolving Loans comprising such
Revolving Borrowings) to be made pursuant to this Section shall, except as set
forth below, be in the same aggregate principal amount (except in the case of an
adjustment being made as a result of a request for a new Revolving Borrowing in
which case the amount of the Revolving Loans shall be increased appropriately to
reflect the amount of such new Revolving Borrowing), of the same Type, have the
same Interest Period (or as close thereto as possible), and be in the same
currency as the original Revolving Borrowings to which they relate; provided,
however, that (i) the principal amount of the Revolving Loans to be made by each
Lender pursuant to each such Revolving Borrowing shall be in the amount
specified in the Notice of Adjustment sent by the Global Agent, and (ii) unless
the applicable Revolving Facility Borrowers have properly submitted a Notice of
Borrowing or Notice of Conversion or Continuation in accordance with this
Agreement, all such Revolving Loans comprising such new Revolving Borrowings
shall be US Base Rate Loans unless and until Converted in accordance with
Section 2.13 by the applicable Revolving Facility Borrower to Fixed Rate Loans
or, in the case of any Foreign Currency Loan, shall be repaid by the applicable
Revolving Facility Borrower in full on the Adjustment Date unless the applicable
Revolving Facility Borrower has Continued such Foreign Currency Loan in
accordance with Section 2.13;

(iv) if specified by the Global Agent in the Notice of Adjustment, each Lender
or the applicable Lenders shall purchase from the other Lenders or other
applicable Lenders the amount of the Revolving Facility LC Outstandings of such
other Lenders or other applicable Lenders as specified in such Notice of
Adjustment; and

 

52



--------------------------------------------------------------------------------

(v) the Revolving Facility Borrowers shall pay on such Adjustment Date all of
the accrued and unpaid LC Fees with respect to any Revolving Facility LC
Outstandings that are being sold pursuant to subpart (iv) above, together with
any amounts that may be due pursuant to Section 2.10(h) below.

(d) Determination of Loans to be Repaid. In determining which Revolving Loans
are required to be repaid pursuant to this Section, the Global Agent shall
designate such Revolving Loans in the following order (in each case to the
extent Revolving Loans of such Type are outstanding and in an amount necessary
to effect the adjustments required pursuant to this Section): (i) first, US Base
Rate Loans, (ii) second, Eurodollar Loans (with Interest Periods ending closest
to the Adjustment Date on which such Eurodollar Loans are to be repaid having
preference over Interest Periods ending later), and (iii) third, Foreign
Currency Loans (with Interest Periods ending closest to the Adjustment Date on
which such Foreign Currency Loans are to be repaid having preference over
Interest Periods ending later).

(e) Payment Obligations. To the extent necessary, each Lender shall pay to the
Global Agent, for distribution to the appropriate Lenders, the amounts required
to be paid by it pursuant to each Notice of Adjustment. Each such Lender shall
make such amounts available to the Global Agent at the times and in the manner
set forth in Section 2.09(d), provided that any amounts payable pursuant to
Section 2.10(c)(iv) above shall be paid by the appropriate Lenders on the
applicable Adjustment Date to the Global Agent or for the account of the Lenders
to which such payment is due in immediately available funds at the Payment
Office not later than 2:00 P.M. (local time at the Payment Office).

(f) Participations. If any Lender determines that it is legally prohibited from
making any Revolving Loans when required to do so pursuant to this Section, such
Lender shall purchase an undivided participating interest in the Revolving
Credit Exposure of the other Lenders as appropriate in an amount equal to the
amount of the Revolving Loan or Revolving Loans such prohibited Lender was
required to fund. On the date that any prohibited Lender is required to purchase
a participation pursuant to the preceding sentence, each such Lender shall pay
to each other Lender, in immediately available funds, the amount due to each
such other Lender. If any amount required to be paid by any Lender to any other
Lender pursuant to the above provisions is not paid on the date such payment is
due, such Lender shall pay to each other Lender on demand interest on the amount
not so paid at the overnight Federal Funds Effective Rate from the due date
until such amount is paid in full.

(g) Obligations Unconditional. Each Lender’s obligation to make Revolving Loans
and/or to purchase Revolving Facility LC Outstandings or participations pursuant
to this Section shall be subject to the conditions that (i) such Lender shall
have received a Notice of Adjustment complying with the provisions hereof and
(ii) in the case of an adjustment being made as a result of a request by a
Revolving Facility Borrower for a new Revolving Borrowing, that such Revolving
Facility Borrower has satisfied all of the conditions to the making of such new
Revolving Facility Borrowing pursuant to the terms of this Agreement, but
otherwise shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against any other
Lender, any Credit Party, or any other Person, or any Credit Party may have
against any Lender or other Person, as the case may be, for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default;
(C) any event or circumstance involving a Material Adverse Effect upon the
Borrowers; (D) any breach of any Loan Document by any party thereto; or (E) any
other circumstance, happening or event, whether or not similar to any of the
foregoing.

(h) Breakage Compensation. Each Borrower shall be required to pay any breakage
compensation or other prepayment costs associated with the adjustment of any of
the Obligations pursuant to this Section, in each case in accordance with
Article III. The Global Agent shall use its best

 

53



--------------------------------------------------------------------------------

efforts to effect any adjustment of the Obligations pursuant to this Section in
a manner that minimizes any such breakage compensation or prepayment costs, but
shall not be liable to the Borrowers for failing to do so.

Section 2.11 Evidence of Obligations.

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) Loan Accounts of Global Agent; Lender Register. The Global Agent shall
maintain accounts in which it shall record (i) the amount of each Loan and
Borrowing made hereunder, the Type thereof, the currency in which such Loan is
denominated, the Interest Period and applicable interest rate and, in the case
of a Swing Loan, the Swing Loan Maturity Date applicable thereto, (ii) the
amount and other details with respect to each Letter of Credit issued hereunder,
(iii) the amount of any principal due and payable or to become due and payable
from the Borrowers to each Lender hereunder, (iv) the amount of any sum received
by the Global Agent hereunder for the account of the Lenders and each Lender’s
share thereof, and (v) the other details relating to the Loans and Letters of
Credit to be made or issued hereunder. In addition, the Global Agent shall
maintain a register (the “Lender Register”) on or in which it will record the
names and addresses of the Lenders, and the Commitments from time to time of
each of the Lenders. The Global Agent will make the Lender Register available to
any Lender or the Company upon its request.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.11(a) and (b) shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein, provided, that the
failure of any Lender or the Global Agent to maintain such accounts or any error
(other than manifest error) therein shall not in any manner affect the
obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.

(d) Notes. Upon request of any Lender or the Swing Line Lender, (i) the Company
will execute and deliver to such Lender a Revolving Facility Note with blanks
appropriately completed in conformity herewith to evidence the Company’s
obligation to pay the principal of, and interest on, the Revolving Loans made to
it by such Lender, (ii) each Foreign Revolving Facility Borrower will execute
and deliver to such Lender a Revolving Facility Note with blanks appropriately
completed in conformity herewith to evidence its obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, (iii) if
applicable, the Canadian Borrowers will execute and deliver to each Canadian
Lender a BA Equivalent Note and a Canadian Base Rate Note with blanks
appropriately completed in conformity herewith to evidence their obligation to
pay the principal of, and interest on, the Canadian Revolving Loans made to them
by such Lender, (iv) the Company will execute and deliver to such Lender a Term
Note with blanks appropriately completed in conformity herewith to evidence the
Company’s obligation to pay the principal of, and interest on, the Term Loans
made to it by such Lender, and (v) the Company will execute and deliver to the
Swing Line Lender a Swing Line Note with blanks appropriately completed in
conformity herewith to evidence the Company’s obligation to pay the principal
of, and interest on, the Swing Loans made to it by the Swing Line Lender;
provided, however, that the decision of any Lender or the Swing Line Lender to
not request a Note shall in no way detract from any Borrower’s obligation to
repay the Loans and other amounts owing by such Borrower to such Lender or the
Swing Line Lender.

 

54



--------------------------------------------------------------------------------

Section 2.12 Interest; Default Rate.

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a US Base Rate Loan, the Base Rate plus the Applicable Margin
in effect from time to time, (ii) during such periods as such Revolving Loan is
a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar
Loan for the applicable Interest Period plus the Applicable Margin in effect
from time to time, and (iii) during such periods as a Revolving Loan is a
Foreign Currency Loan, the relevant Adjusted Foreign Currency Rate for such
Foreign Currency Loan for the applicable Interest Period plus the Applicable
Margin in effect from time to time.

(b) Interest on Canadian Revolving Loans. Each Canadian Base Rate Loan made by
each Canadian Lender shall bear interest on the outstanding principal amount
thereof at a fluctuating rate per annum that shall at all times be equal to the
Canadian Base Rate plus the Applicable Margin in effect from time to time.

(c) Interest on Term Loans. The outstanding principal amount of each Term Loan
made by each Lender shall bear interest at a fluctuating rate per annum that
shall at all times be equal to (i) during such periods as such Term Loan is a US
Base Rate Loan, the Base Rate plus 25 basis points, and (ii) during such periods
as such Term Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate
for such Eurodollar Loan for the applicable Interest Period plus 150 basis
points.

(d) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the Quoted Rate applicable thereto.

(e) Default Interest. Notwithstanding the above provisions, if an Event of
Default is in existence, upon written notice by the Global Agent (which notice
the Global Agent shall give at the direction of the Required Lenders), (i) all
outstanding amounts of principal and, to the extent permitted by law, all
overdue interest, in respect of each Loan shall bear interest, payable on
demand, at a rate per annum equal to the Default Rate, and (ii) the fees
applicable to any Revolving Facility LC Outstandings and Canadian LC
Outstandings shall be increased by an additional 2% per annum in excess of the
fees otherwise applicable thereto. In addition, if any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable) payable
by any Borrower under the Loan Documents is not paid when due, upon written
notice by the Global Agent (which notice the Global Agent shall give at the
direction of the Required Lenders), such amount shall bear interest, payable on
demand, at a rate per annum equal to 2% per annum above the interest rate that
is or would be applicable from time to time pursuant to Section 2.12(a)(i)
above.

(f) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the applicable Borrower: (i) in
respect of each US Base Rate Loan, quarterly in arrears on the last Business Day
of each March, June, September and December, (ii) in respect of each Canadian
Base Rate Loan, monthly in arrears on the last Business Day of each month,
(iii) in respect of each Fixed Rate Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on the dates that are successively three months after the
commencement of such Interest Period, (iv) in respect of any Swing Loan,
quarterly in arrears on the last Business Day of each March, June, September and
December, and (v) in respect of all Loans, on any repayment, prepayment or
Conversion (on the amount repaid, prepaid or Converted), on each Adjustment Date
if required pursuant to Section 2.10, at maturity (whether by acceleration or
otherwise), and, after such maturity, on demand.

 

55



--------------------------------------------------------------------------------

(g) Computations of Interest and Discounts. All computations of interest on
Fixed Rate Loans (other than BA Equivalent Loans) and Swing Loans hereunder
shall be made on the actual number of days elapsed over a year of 360 days, all
computations of interest on Base Rate Loans and Unpaid Drawings hereunder shall
be made on the actual number of days elapsed over a year of 365 or 366 days, as
applicable, and all computations of the Applicable BA Discount Rate with respect
to BA Equivalent Loans shall be made on the actual number of days elapsed in a
year of 365 days. For purposes of this Agreement, whenever interest to be paid
on a Canadian Revolving Loan is to be calculated on the basis of a period of
time that is less than a calendar year, the yearly rate of interest to which the
rate determined pursuant to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by such lesser period of time.

(h) Information as to Interest Rates. The Global Agent upon determining the
interest rate for any Borrowing shall promptly notify the applicable Borrowers
and the Lenders thereof.

Section 2.13 Conversion and Continuation of Loans.

(a) Conversion and Continuation of Revolving Loans and Term Loans. The Company
and each other Revolving Facility Borrower shall have the right, subject to the
terms and conditions of this Agreement, to (i) Convert all or a portion of the
outstanding principal amount of Revolving Loans or Term Loans, as applicable, of
one Type made to it into a Borrowing or Borrowings of another Type of Loan that
can be made to it pursuant to Section 2.02 or Section 2.04, as applicable, and
(ii) Continue a Borrowing of Eurodollar Loans or Foreign Currency Loans, as the
case may be, at the end of the applicable Interest Period as a new Borrowing of
Eurodollar Loans or Foreign Currency Loans (in the same Designated Foreign
Currency as the original Foreign Currency Loan) with a new Interest Period;
provided, however, that (A) no Foreign Currency Loan may be Converted into a US
Base Rate Loan, Eurodollar Loan or a Foreign Currency Loan that is denominated
in a different Designated Foreign Currency, and (B) any Conversion of Eurodollar
Loans into US Base Rate Loans shall be made on, and only on, the last day of an
Interest Period for such Eurodollar Loans.

(b) Conversion and Continuation of Canadian Revolving Loans. The Canadian
Borrowers shall have the right, subject to the terms and conditions of this
Agreement, to (i) Convert all or a portion of the outstanding principal amount
of Canadian Revolving Loans of one Type made to them into a Borrowing or
Borrowings of another Type of Loan that can be made to them pursuant to the
Canadian Sub-Facility and (ii) Continue a Borrowing of BA Equivalent Loans at
the end of the applicable Interest Period as a new Borrowing of BA Equivalent
Loans with a new Interest Period; provided, however, that any Conversion of BA
Equivalent Loans into Canadian Base Rate Loans shall be made on, and only on,
the last day of an Interest Period for such BA Equivalent Loans.

(c) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
applicable Borrower to the Global Agent at its Notice Office not later than
(i) in the case of each Continuation of or Conversion into a Fixed Rate Loan,
prior to 11:00 A.M. (local time at its Notice Office), or 1:00 P.M. (local time
at its Notice Office) if the Global Agent has provided a Notice of Adjustment
pursuant to Section 2.10(b) on such day, at least three Business Days prior to
the date of such Continuation or Conversion, and (ii) in the case of each
Conversion to a Base Rate Loan, prior to 11:00 A.M. (local time at its Notice
Office), or 1:00 P.M. (local time at its Notice Office) if the Global Agent has
provided a Notice of Adjustment pursuant to Section 2.10(b) on such day, on the
proposed date of such Conversion. Each such request shall be made by an
Authorized Officer of the applicable Borrower delivering written notice of such
request substantially in the form of Exhibit B-2 (each such notice, a “Notice of
Continuation or Conversion”) or by telephone (to be confirmed immediately in
writing by delivery by an Authorized Officer of such Borrower of a Notice of
Continuation or Conversion), and in any event each such request shall be

 

56



--------------------------------------------------------------------------------

irrevocable and shall specify (A) the Borrowings to be Continued or Converted,
(B) the date of the Continuation or Conversion (which shall be a Business Day),
and (C) the Interest Period or, in the case of a Continuation, the new Interest
Period. Without in any way limiting the obligation of each Borrower to confirm
in writing any telephonic notice permitted to be given hereunder, the Global
Agent may act prior to receipt of written confirmation without liability upon
the basis of such telephonic notice believed by the Global Agent in good faith
to be from an Authorized Officer of such Borrower entitled to give telephonic
notices under this Agreement on behalf of such Borrower. In each such case, the
Global Agent’s record of the terms of such telephonic notice shall be conclusive
absent manifest error.

Section 2.14 Fees.

(a) Commitment Fees.

(i) The Company agrees to pay to the Global Agent, for the ratable benefit of
each Non-Defaulting Lender that is a Revolving Lender as consideration for its
Revolving Commitment, commitment fees (the “Revolving Commitment Fees”) based
upon such Lender’s Fixed Commitment Percentage of the Total Revolving Commitment
in effect on each day, during the Revolving Facility Availability Period,
computed for each day at a rate per annum equal to (A) the Applicable Commitment
Fee Rate in effect on such day times (B) the Unutilized Revolving Commitment in
effect on such day.

(ii) The Company agrees to pay to the Global Agent, for the ratable benefit of
each Non-Defaulting Lender that is a Term Lender as consideration for the Term
Commitment, commitment fees (the “Term Commitment Fees”) based upon such
Lender’s Term Loan Percentage of the Total Term Loan Commitment in effect on
each day, during the Term Loan Availability Period, computed for each day at a
rate per annum equal to (A) 0.625% times (B) the Unutilized Total Term
Commitment in effect on such day.

(iii) Accrued Commitment Fees shall be due and payable in arrears on the last
Business Day of each March, June, September and December and on the each of the
Revolving Facility Termination Date and Term Loan Maturity Date, as applicable.

(b) Acceptance Fees. The Canadian Borrowers shall pay an Acceptance Fee to each
Canadian Lender in respect of each BA Equivalent Loan to be made by such
Canadian Lender hereunder. Acceptance Fees shall be payable, in advance, to the
Canadian Administrative Branch of the Global Agent for the ratable benefit of
each Canadian Lender on the date of the making of each BA Equivalent Loan out of
the proceeds thereof as set forth in Section 2.09(d)(ii) and shall be calculated
at the rate per annum equal to the Applicable Margin in effect on such date on
the principal amount of, and for the duration of the Interest Period applicable
to, such BA Equivalent Loan.

(c) LC Fees for Revolving Facility Letters of Credit.

(i) The Company agrees to pay a fee in respect of each Revolving Facility Letter
of Credit issued hereunder that is a Standby Letter of Credit for the period
from the date of issuance of such Revolving Facility Letter of Credit until the
expiration date thereof (including any extensions of such expiration date that
may be made at the election of the account party or the beneficiary), computed
for each day at a rate per annum equal to (A) the Applicable Margin for
Revolving Loans that are Eurodollar Loans in effect on such day times (B) the
Stated Amount of such Revolving Facility Letter of Credit on such day. The
foregoing fees shall be payable quarterly in arrears on the last Business Day of
each March, June, September and December and

 

57



--------------------------------------------------------------------------------

on each Adjustment Date as set forth in Section 2.10 and on the Revolving
Facility Termination Date. Such fees shall be payable to the Global Agent, for
the ratable benefit of the Lenders.

(ii) The Company agrees to pay a fee in respect of each Revolving Facility
Letter of Credit issued hereunder that is a Commercial Letter of Credit in an
amount equal to (A) one-half of the Applicable Margin for Revolving Loans that
are Eurodollar Loans in effect on the date of issuance times (B) the Stated
Amount of such Revolving Facility Letter of Credit. The foregoing fees shall be
payable on the date of issuance of such Letter of Credit (or such other date as
is agreed to by the Global Agent and the applicable LC Issuer, but in any case
not later than the expiry date of such Revolving Facility Letter of Credit), to
the applicable LC Issuer for the ratable benefit of the Lenders based on each
Lender’s Funding Percentage in effect on the date of issuance.

(d) LC Fees for Canadian Facility Letters of Credit.

(i) The Canadian Borrowers agree to pay a fee in respect of each Canadian Letter
of Credit issued hereunder that is a Standby Letter of Credit for the period
from the date of issuance of such Canadian Letter of Credit until the expiration
date thereof (including any extensions of such expiration date that may be made
at the election of the account party or the beneficiary), computed for each day
at a rate per annum equal to (A) the Applicable Margin for Revolving Loans that
are Eurodollar Loans in effect on the date of issuance (or any increase in the
amount, or renewal or extension) thereof times (B) the Stated Amount of such
Canadian Letter of Credit on such day. The foregoing fees shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on each Adjustment Date as set forth in Section 2.10 and on the
Revolving Facility Termination Date. Such fees shall be payable to the Canadian
Administrative Branch of the Global Agent, for the ratable benefit of the
Canadian Lenders.

(ii) The Canadian Borrowers agree to pay a fee in respect of each Canadian
Letter of Credit issued hereunder that is a Commercial Letters of Credit in an
amount equal to (A) one-half of the Applicable Margin for Revolving Loans that
are Eurodollar Loans in effect on the date of issuance times (B) the Stated
Amount of such Canadian Letter of Credit. The foregoing fees shall be payable on
the date of issuance of such Canadian Letter of Credit (or such other date as is
agreed to by the Global Agent and the applicable LC Issuer, but in any case not
later than the expiry date of such Canadian Letter of Credit), to the applicable
LC Issuer for the ratable benefit of the Canadian Lenders based on each Canadian
Lender’s Canadian Commitment Percentage in effect on the date of issuance.

(e) Fronting Fees.

(i) The Company agrees to pay directly to each LC Issuer, for its own account,
any fronting fees agreed to between the Company and such LC Issuer in respect of
each Revolving Facility Letter of Credit issued by it. Such fronting fees shall
be due and payable on the date or dates agreed to between the Company and such
LC Issuer.

(ii) The Canadian Borrowers agree to pay directly to each LC Issuer, for its own
account, any fronting fees agreed to between the Canadian Borrowers and such LC
Issuer in respect of each Canadian Letter of Credit issued by it. Such fronting
fees shall be due and payable on the date or dates agreed to between the
Canadian Borrower and such LC Issuer.

(f) Additional Charges of LC Issuer. The Company and each other Borrower and LC
Obligor, as applicable, agree to pay directly to each LC Issuer upon each LC
Issuance, drawing under, or

 

58



--------------------------------------------------------------------------------

amendment, extension, renewal or transfer of, a Letter of Credit issued by it
such amount as shall at the time of such LC Issuance, drawing, amendment,
extension, renewal or transfer be the processing charge that such LC Issuer is
customarily charging for issuances of, drawings under or amendments, extensions,
renewals or transfers of, letters of credit issued by it.

(g) Global Agent Fees. The Company shall pay to the Global Agent, on the Closing
Date and thereafter, for its own account, the fees payable to the Global Agent
set forth in the Fee Letter.

(h) Computations of Fees. All computations of Acceptance Fees shall be based on
the actual number of days elapsed over a year of 365 days and all computations
of Commitment Fees, LC Fees and other Fees hereunder shall be made on the actual
number of days elapsed over a year of 360 days.

Section 2.15 Termination and Reduction of Commitments.

(a) Mandatory Termination of Commitments. Unless previously terminated pursuant
to Article VIII, all of the Revolving Commitments shall terminate on the
Revolving Facility Termination Date and all of the Term Loan Commitments shall
terminate on the first anniversary of the Closing Date.

(b) Voluntary Termination of the Commitments. Upon at least three Business Days’
prior irrevocable written notice (or telephonic notice confirmed in writing) to
the Global Agent at its Notice Office (which notice the Global Agent shall
promptly transmit to each of the Lenders), the Company shall have the right to
terminate in whole the Commitments, provided that (i) all outstanding Loans and
Unpaid Drawings are contemporaneously prepaid in accordance with Section 2.16
and (ii) either there are no outstanding Letters of Credit or the Company shall
contemporaneously cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions acceptable to each LC Issuer and the
Required Lenders).

(c) Partial Reduction of Commitments. Upon at least three Business Days’ prior
irrevocable written notice (or telephonic notice confirmed in writing) to the
Global Agent at its Notice Office (which notice the Global Agent shall promptly
transmit to each of the Lenders), the Company shall have the right to partially
and permanently reduce the Unutilized Total Commitment; provided, however, that
(A) any such reduction shall apply to proportionately (based on each Lender’s
Fixed Commitment Percentage or Term Loan Percentage, as the case may be) and
permanently reduce the Revolving Commitment and/or the Term Commitment, as the
case may be, of each Lender and the Canadian Commitment of each Canadian Lender,
(B) such reduction of the Revolving Commitment shall apply to proportionately
and permanently reduce the Revolving Facility LC Commitment Amount and the
Maximum Foreign Exposure Amount, but only to the extent that the Unutilized
Total Revolving Commitment would be reduced below any such limits, (C) no such
reduction shall be permitted if any Borrower would be required to make a
mandatory prepayment of Loans or cash collateralize Letters of Credit pursuant
to Section 2.16, unless such reduction is made contemporaneously with a
prepayment or cash collateralization required pursuant to Section 2.16, and
(D) any partial reduction shall be in the amount of at least $5,000,000 (or, if
greater, in integral multiples of $1,000,000).

Section 2.16 Payments and Prepayments of Loans.

(a) Voluntary Prepayments. Each Borrower shall have the right to prepay any of
the Loans owing by it, in whole or in part, without premium or penalty (except
as specified in subparts (d) and (e) below), from time to time. The Borrower
making such prepayment shall give the Global Agent at the Notice Office written
or telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Global Agent) of its intent to prepay the Loans,
the amount of such prepayment and (in the case of Fixed Rate Loans) the specific
Borrowing(s) pursuant to which made, which notice shall be

 

59



--------------------------------------------------------------------------------

received by the Global Agent by (x) 11:00 A.M. (local time at the Notice Office)
three Business Days prior to the date of such prepayment, in the case of any
prepayment of Fixed Rate Loans, or (y) 11:00 A.M. (local time at the Notice
Office) one Business Day prior to the date of such prepayment, in the case of
any prepayment of Base Rate Loans, and which notice shall promptly be
transmitted by the Global Agent to each of the affected Lenders; provided,
however, that (i) in the case of prepayment of any Borrowings, each partial
prepayment of any such Borrowing shall be in an aggregate principal of at least
$5,000,000 (or, if less, the full amount of such Borrowing) or the Dollar
Equivalent thereof, or an integral multiple of $1,000,000 or the Dollar
Equivalent thereof in excess thereof; (ii) no partial prepayment of any Loans
made pursuant to a Borrowing shall reduce the aggregate principal amount of such
Loans outstanding pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto; and (iii) each prepayment in respect of any
Loans shall, unless otherwise specified by the applicable Borrower, be applied
to repay such Loans in accordance with Section 2.17(b).

(b) Scheduled Repayments of Term Loans. The principal amount of the Term Loans
outstanding shall be payable by the Company in equal quarterly installments each
in an amount equal to 0.25% times the aggregate principal amount of all Term
Loans outstanding on the first anniversary of the Closing Date, commencing on
June 30, 2007 and continuing on the last day of each September, December, March
and June thereafter, provided that the payment due on the Term Loan Maturity
Date shall in any event be in the amount of the entire remaining principal
amount of the outstanding Term Loans (each such repayment, as the same may be
reduced by reason of the application of prepayments pursuant to Section 2.16(c),
a “Scheduled Repayment”).

(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment, and the Revolving LC Outstandings and Canadian LC Outstandings shall
be subject to cash collateralization requirements, in accordance with the
following provisions:

(i) Maturity. Unless Continued or Converted in accordance with the terms of this
Agreement, the principal amount of each Fixed Rate Loan shall be payable by the
applicable Borrower on the last day of the Interest Period applicable to such
Fixed Rate Loan. The entire principal amount of all outstanding Revolving Loans
owing by each Borrower shall be repaid in full on the Revolving Facility
Termination Date.

(ii) Adjustment Dates. The Borrowers shall repay the principal amount of the
Revolving Loans required to be paid by each of them on any Adjustment Date in
accordance with Section 2.10.

(iii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the aggregate principal amount of outstanding
Term Loans of any Lender exceeds the Term Commitment of such Lender, (B) the
Revolving Facility Exposure of any Lender exceeds such Lender’s Revolving
Commitment, (C) the Aggregate Revolving Facility Exposure exceeds the Total
Revolving Commitment, (D) the Foreign Currency Exposure exceeds the Maximum
Foreign Exposure Amount, (E) the Foreign Subsidiary Borrower Exposure exceeds
the Maximum Foreign Exposure Amount, (F) the Canadian Sub-Facility Exposure of
any Canadian Lender exceeds such Canadian Lender’s Canadian Commitment, (G) the
Aggregate Canadian Sub-Facility Exposure exceeds the Total Canadian Commitment,
or (H) the aggregate principal amount of Swing Loans outstanding exceeds the
Swing Line Commitment, then, in the case of each of the foregoing, the
applicable Borrower or the Company shall prepay on such date the principal
amount of Loans and, after Loans have been paid in full, Unpaid Drawings, in an
aggregate amount at least equal to such excess and conforming in the case of
partial prepayments of Loans to the requirements as to the amounts of partial
prepayments of Loans that are contained in subpart (a) above.

 

60



--------------------------------------------------------------------------------

(iv) Revolving Facility LC Outstandings Exceed Commitment. If on any date
(A) the Revolving Facility LC Outstandings exceed the Revolving Facility LC
Commitment Amount, or (B) the Canadian LC Outstandings exceed the Canadian LC
Commitment Amount, in each case as then in effect, then the applicable LC
Obligor or the Company shall pay to the Global Agent or the Canadian
Administrative Branch of the Global Agent, as appropriate, an amount in cash
equal to such excess and the Global Agent shall hold such payment as security
for the reimbursement obligations of the applicable LC Obligors hereunder in
respect of Revolving Facility Letters of Credit or Canadian Letters of Credit,
as the case may be, pursuant to a cash collateral agreement to be entered into
in form and substance reasonably satisfactory to the Global Agent, each LC
Issuer and the Company (which shall permit certain investments in Cash
Equivalents satisfactory to the Global Agent, each LC Issuer and the Company
until the proceeds are applied to the secured obligations).

(v) Certain Proceeds of Indebtedness. Not later than the Business Day following
the date of the receipt by any Credit Party of the cash proceeds (net of
underwriting discounts and commissions, placement agent fees and other
reasonable and customary fees and costs associated therewith) in excess of
$5,000,000 from any sale or issuance of any Indebtedness (other than any
Indebtedness incurred pursuant to Section 7.04(a) through (m)) after the Closing
Date, the Company will make a prepayment of the Loans in an amount equal to 100%
of such net proceeds in excess of such amount in accordance with Section 2.16(d)
below.

(vi) Certain Proceeds of Asset Sales. If during any fiscal year of the Company,
the Company or any other Domestic Credit Party receives cumulative Net Cash
Proceeds during such fiscal year from one or more Asset Sales described in
Section 7.02(f) aggregating $10,000,000 or more for such fiscal year, not later
than the Business Day following the date of receipt of Net Cash Proceeds in
excess of such amount, the Company will make a prepayment of the Loans in an
amount equal to 100% of the Net Cash Proceeds then received in excess of such
amount in accordance with Section 2.16(d) below; provided, that (A) if no
Default or Event of Default shall have occurred and be continuing, and (B) the
Company notifies the Global Agent of the amount and nature thereof and of its
intention to reinvest all or a portion of such Net Cash Proceeds in assets used
or useful in the business of the Company or any of its Subsidiaries during such
360 day period, then no such prepayment shall be required to the extent of the
amount of such Net Cash Proceeds as to which the Company so indicates such
reinvestment will take place. If at the end of any such 360 day period any
portion of such Net Cash Proceeds in excess of $500,000 has not been so
reinvested, the Company will immediately make a prepayment of the Loans, as
provided above.

(vii) Certain Proceeds of an Event of Loss. If during any fiscal year of the
Company, the Company or any other Domestic Credit Party receives cumulative Net
Cash Proceeds during such fiscal year from one or more Events of Loss
aggregating $10,000,000 or more for such fiscal year, not later than the
Business Day following the date of receipt of Net Cash Proceeds in excess of
such amount, the Company will make a prepayment of the Loans in an amount equal
to 100% of the Net Cash Proceeds then received in excess of such amount from any
Event of Loss in accordance with Section 2.16(d) below. Notwithstanding the
foregoing, in the event any property suffers an Event of Loss and (A) the Net
Cash Proceeds received in any fiscal year as a result of such Event of Loss are
less than $5,000,000, (B) no Default or Event of Default has occurred and is
continuing, and (C) the Company notifies the Global Agent and the Lenders in
writing that it intends to rebuild or restore the affected property, that such
rebuilding or restoration can be accomplished within 360 days out of such Net
Cash Proceeds and other funds available to the Company, then no such prepayment
of the Loans shall be required. Any amounts in excess of

 

61



--------------------------------------------------------------------------------

$500,000 not so applied to the costs of rebuilding or restoration or as provided
in Section 8.03 shall be applied to the prepayment of the Loans as provided
above.

(d) Applications of Certain Prepayment Proceeds. Subject to Section 2.16(e)
below, each prepayment required to be made pursuant to Sections 2.16(c)(v),
(vi), or (vii) above shall be applied as a mandatory prepayment of principal of
first, the outstanding Term Loans, with such amounts being applied to the
Scheduled Repayments thereof in the inverse order of their maturity, second,
after no Term Loans are outstanding, the outstanding Swing Loans, and third, the
outstanding Revolving Loans, with such amounts being applied pro rata.

(e) Right of Term Lenders to Forego Certain Mandatory Prepayments. Each Term
Lender shall have the right to forego the application to its Term Loans of any
mandatory prepayment of Loans required to be made pursuant to Section 2.16(d),
in accordance with the following provisions:

(i) The Global Agent shall, on or prior to 3:00 p.m. (local time at the Notice
Office) on the date it receives immediately available funds from the Company in
respect of a mandatory prepayment of Loans pursuant to Section 2.16(d), give
each Term Lender written or telephonic notice of (A) the amount of such
mandatory prepayment, (B) the portion thereof proposed to be applied to the Term
Loans of such Term Lender in accordance with Section 2.16(d), as applicable, and
(C) such Term Lender’s right to forego the application to its Term Loans of the
portion of such mandatory prepayment, which notice shall request such Term
Lender to confirm to the Global Agent whether or not it wishes to forego such
application to its Term Loans.

(ii) If any Term Lender so indicates its desire to forego such application to
the prepayment of its Term Loans by giving the Global Agent written or
telephonic notice to such effect by 5:00 p.m. (local time at the Notice Office)
on the date such Term Lender receives such written or telephonic notice from the
Global Agent, the amount of the applicable prepayment which otherwise would have
been applied to its Term Loans shall, notwithstanding anything to the contrary
contained in this Section 2.16(e), be applied instead to the prepayment of the
Revolving Loans.

(iii) The Global Agent may act without liability upon the basis of any such
telephonic notice or written notice believed by the Global Agent in good faith
to be from an authorized representative of a Term Lender. In the case of each
such telephonic notice, the Global Agent’s record of the terms of such
telephonic notice shall be conclusive absent manifest error.

(iv) Any Term Lender which does not respond to the Global Agent within the time
period specified above to a notice from the Global Agent requesting it to
confirm whether or not it wishes to exercise its right to forego the application
of its portion of such prepayment to its Term Loans pursuant to this
Section 2.16(e) shall be deemed to have waived such right to forego such
application.

(v) Notwithstanding anything to the contrary contained in this Agreement, the
Global Agent may defer, until the next Business Day, the distribution to the
Lenders of any portion of any mandatory prepayment of Loans received by the
Global Agent pursuant to Section 2.16(d), as to which the Global Agent is
determining whether or not the Term Lenders wish to exercise their rights under
this Section 2.16(e).

(f) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans required by this Section, the Borrower making such repayment or
prepayment shall designate the Types of Loans that are to be repaid or prepaid
and the specific Borrowing(s) pursuant to which such repayment

 

62



--------------------------------------------------------------------------------

or prepayment is to be made; provided, however, that (i) such Borrower shall
first so designate all Loans that are Base Rate Loans and Fixed Rate Loans with
Interest Periods ending on the date of repayment or prepayment prior to
designating any other Fixed Rate Loans for repayment or prepayment, (ii) if the
outstanding principal amount of Fixed Rate Loans made pursuant to a Borrowing is
reduced below the applicable Minimum Borrowing Amount as a result of any such
repayment or prepayment, then all the Loans outstanding pursuant to such
Borrowing shall, in the case of Eurodollar Loans or BA Equivalent Loans, be
Converted into Base Rate Loans and, in the case of Foreign Currency Loans, be
repaid in full, and (iii) each repayment and prepayment of any Loans made
pursuant to a Borrowing shall be applied in accordance with Section 2.17(b). In
the absence of a designation by a Borrower as described in the preceding
sentence, the Global Agent shall, subject to the above, make such designation in
its sole discretion with a view, but no obligation, to minimize breakage costs
owing under Article III.

(g) Breakage and Other Compensation. Any prepayment made pursuant to this
Section shall be accompanied by any amounts payable in respect thereof under
Article III. Notwithstanding the foregoing, if the amount of any prepayment of
Loans required under Section 2.16 shall be in excess of the amount of the Base
Rate Loans at the time outstanding (an “Excess Amount”), only the portion of the
amount of such prepayment as is equal to the amount of such outstanding Base
Rate Loans shall be immediately prepaid and, at the election of the Company, the
balance of such required prepayment shall be either (A) deposited in a
collateral account held at the Global Agent and applied to the prepayment of
Fixed Rate Loans on the last day of the then next-expiring Interest Period for
Fixed Rate Loans, provided that (i) interest in respect of such Excess Amount
shall continue to accrue thereon at the rate provided hereunder for the Loans
which such Excess Amount is intended to repay until such Excess Amount shall
have been used in full to repay such Loans and (ii) at any time while an Event
of Default has occurred and is continuing, the Global Agent may, and upon
written direction from the Required Lenders shall, apply any or all proceeds
then on deposit in such collateral account to the payment of such Loans in an
amount equal to such Excess Amount or (B) prepaid immediately, together with any
amounts owing to the Lenders under Article III.

Section 2.17 Method and Place of Payment.

(a) Generally. All payments made by any Borrower hereunder, under any Note or
any other Loan Document, shall be made without setoff, counterclaim or other
defense.

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of Loans
(other than Swing Loans) and Unpaid Drawings with respect to Letters of Credit
shall be applied by the Global Agent for the ratable benefit of the Lenders
entitled thereto (based on each such Lender’s Payment Sharing Percentage at the
time of such payment) to pay or prepay such Loans or Unpaid Drawings, provided
that any prepayments of Term Loans shall be applied to the Scheduled Repayments
thereof in the inverse order of their maturity, (ii) all payments or prepayments
of Swing Loans and payments of interest thereon shall be applied to pay or
prepay such Swing Loans and unpaid interest thereon, (iii) all payments of Fees
shall be applied as set forth in Section 2.14, and (iv) with respect to any
other amounts, such amounts shall be distributed by the Global Agent for the
ratable account of the Lenders entitled thereto in accordance with the terms of
this Agreement.

(c) Payment of Obligations. Except as set forth in subpart (d) below, all
payments under this Agreement with respect to any of the Obligations shall be
made to the Global Agent on the date when due and shall be made at the Payment
Office in immediately available funds and, except as set forth in the next
sentence, shall be made in Dollars. With respect to any Foreign Currency Loan,
all payments (including prepayments) to any Lender of the principal of or
interest on such Foreign Currency Loan shall be made in the same Designated
Foreign Currency as the original Loan and with respect to any Revolving

 

63



--------------------------------------------------------------------------------

Facility Letter of Credit issued in a Designated Foreign Currency, all Unpaid
Drawings with respect to each such Revolving Facility Letter of Credit shall be
made in the same Designated Foreign Currency in which each such Revolving
Facility Letter of Credit was issued, unless the applicable LC Issuer agrees
otherwise.

(d) Canadian Obligations. All payments under this Agreement with respect to the
Canadian Obligations shall be made to the Canadian Administrative Branch of the
Global Agent not later than 11:00 A.M. (local time at the Canadian Payment
Office) on the date when due and shall be made at the Canadian Payment Office in
immediately available funds and in Canadian Dollars.

(e) Timing of Payments. Any payments under this Agreement that are made later
than 11:00 A.M. (local time at the Payment Office or the Canadian Payment
Office, as the case may be) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

(f) Distribution to Lenders. Upon the Global Agent’s receipt of payments
hereunder, the Global Agent shall immediately distribute to each Lender or the
applicable LC Issuer, as the case may be, its ratable share (as determined in
accordance with subpart (b) above), if any, of the amount of principal,
interest, and Fees received by it for the account of such Lender. Payments
received by the Global Agent in Dollars shall be delivered to the Lenders or the
applicable LC Issuer, as the case may be, in Dollars in immediately available
funds. Payments received by the Global Agent in any Designated Foreign Currency
shall be delivered to the Lenders or the applicable LC Issuer, as the case may
be, in such Designated Foreign Currency in same day funds; provided, however,
that if at any time insufficient funds are received by and available to the
Global Agent to pay fully all amounts of principal, Unpaid Drawings, interest
and Fees then due hereunder then, except as specifically set forth elsewhere in
this Agreement and subject to Section 8.03, such funds shall be applied
(i) first, towards payment of interest and Fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and Fees then due to such parties, and (ii) second, towards payment of principal
and Unpaid Drawings then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and Unpaid Drawings then due
to such parties.

Section 2.18 Authority of Company; Liability of Foreign Subsidiary Borrowers.

(a) Authority of the Company. Each Foreign Subsidiary Borrower hereby
irrevocably designates and appoints the Company as its agent under this
Agreement and the other Loan Documents and hereby irrevocably authorizes the
Company to take such action on its behalf under the provisions of this Agreement
and the other Loan Documents and to exercise such powers (including, but not
limited to, requesting a Loan or Letter of Credit for such Foreign Subsidiary
Borrowers hereunder) and perform such duties as such Foreign Subsidiary Borrower
could exercise on its own (which the Company may, but shall not be obligated to,
do), together with such other powers as are reasonably incidental thereto, with
all such actions by the Company that purport to be on behalf of any Foreign
Subsidiary Borrower being sufficient, without any further action or
authorization by such Foreign Subsidiary Borrower, to bind such Foreign
Subsidiary Borrower. The Global Agent, the Lenders and each LC Issuer shall be
entitled to rely upon all statements, certificates, notices, consents,
affidavits, letters, cablegrams, telegrams, facsimile transmissions, electronic
transmissions, e-mails, telex or teletype messages, orders or other documents or
conversations furnished or made by the Company pursuant to any of the provisions
of this Agreement or any of the other Loan Documents, or otherwise in connection
with the transactions contemplated by the Loan Documents, as being made or
furnished on behalf of, and with the effect of irrevocably binding, each Foreign
Subsidiary Borrower, without any duty to ascertain or to inquire as to the
authority of the

 

64



--------------------------------------------------------------------------------

Company in so doing. Notwithstanding the foregoing, the Global Agent, the
Lenders and each LC Issuer may also rely on or act in accordance with directions
or instructions coming directly from any such Foreign Subsidiary Borrower.

(b) Foreign Revolving Facility Borrowers. The parties intend that this Agreement
shall in all circumstances be interpreted to provide that each Foreign Revolving
Facility Borrower is liable only for Loans made to such Foreign Revolving
Facility Borrower, interest on such Loans, such Foreign Revolving Facility
Borrower’s reimbursement obligations with respect to any Revolving Facility
Letter of Credit issued for its account and its ratable share of any of the
other Obligations, including, without limitation, general fees, reimbursements
and charges hereunder and under any other Loan Document that are attributable to
it. The liability of any Foreign Revolving Facility Borrower for the payment of
any of the Obligations or the performance of its covenants, representations and
warranties set forth in this Agreement and the other Loan Documents shall be
several from but not joint with the Obligations of any other Borrower. Nothing
in this Section is intended to limit, nor shall it be deemed to limit, any of
the liability of the Company for any of the Obligations, whether in its primary
capacity as a Borrower, pursuant to its guaranty obligations set forth in
Article X, at law or otherwise.

(c) Canadian Borrowers. To the extent permitted by law, each Canadian Borrower
is and shall at all times be fully liable, jointly and severally, for all of the
Canadian Revolving Loans made hereunder and for all of the other Canadian
Obligations. Each Canadian Borrower agrees that it is receiving or will receive
a direct pecuniary benefit for each Canadian Revolving Loan made hereunder and
each Canadian Letter of Credit issued hereunder. Each request by any of the
Canadian Borrowers for a Borrowing, Continuation or Conversion of any Canadian
Revolving Loan or for any Canadian LC Request shall be deemed to be a joint and
several request by all of the Canadian Borrowers. Each Canadian Borrower hereby
authorizes any other Canadian Borrower to request a Borrowing, Continuation or
Conversion of a Canadian Revolving Loan or a Canadian LC Request hereunder.

Section 2.19 Eligibility and Addition/Release of Foreign Subsidiary Borrowers.

(a) No Foreign Subsidiary Borrowers as of the Closing Date. The parties hereto
acknowledge that there are no Foreign Revolving Facility Borrowers or Canadian
Borrowers as of the Closing Date and, as such, no Foreign Subsidiary of the
Company shall be permitted to request or receive the proceeds of any Borrowing
nor shall any Letter of Credit be issued for its account.

(b) Eligibility of Foreign Subsidiaries. At the request of the Company, a
Foreign Subsidiary of the Company may become a Foreign Subsidiary Borrower
hereunder, provided that (i) only a Foreign Subsidiary that is organized under
the laws of Canada or any Province thereof may become a Canadian Borrower and no
Foreign Subsidiary organized under the laws of Canada or any Province thereof
may become a Foreign Revolving Facility Borrower; (ii) prior to becoming a
Foreign Subsidiary Borrower, the Company has provided to the Global Agent a
written request signed by the Company and such Foreign Subsidiary, that such
Foreign Subsidiary be designated as a Foreign Subsidiary Borrower pursuant to
the terms of this Agreement; (iii) such Foreign Subsidiary shall be a
wholly-owned Subsidiary of the Company; (iv) the Company and such Foreign
Subsidiary shall have satisfied the conditions precedent set forth in Section
4.02; (v) the addition of such Foreign Subsidiary as a Foreign Subsidiary
Borrower hereunder shall not result in withholding tax liability or other
adverse tax consequences or adverse legal impact to the Global Agent, any LC
Issuer or any Lender hereunder; and (vi) at the time of the request by the
Company that such Foreign Subsidiary be added as Foreign Subsidiary Borrower and
after giving effect to the addition of such Foreign Subsidiary as a Foreign
Subsidiary Borrower, no Default or Event of Default shall exist or begin to
exist.

 

65



--------------------------------------------------------------------------------

(c) Notification to Lenders. Upon satisfaction by the Company and any Foreign
Subsidiary of the requirements set forth in subpart (b) above, and the Global
Agent’s satisfaction that the addition of such Foreign Subsidiary as a Foreign
Subsidiary Borrower hereunder is appropriately documented pursuant to this
Agreement and the other Loan Documents, the Global Agent shall promptly notify
the Company, such Foreign Subsidiary and the Lenders thereof, and shall notify
the Lenders whether such Foreign Subsidiary is a Canadian Borrower or Foreign
Revolving Facility Borrower, whereupon such Foreign Subsidiary shall be
designated a “Foreign Subsidiary Borrower” pursuant to the terms and conditions
of this Agreement, and such Foreign Subsidiary shall become bound by all
representations, warranties, covenants, provisions and conditions of this
Agreement and each other Loan Document applicable to the Foreign Subsidiary
Borrowers as if such Foreign Subsidiary Borrower had been the original party
making such representations, warranties and covenants.

(d) Release of Foreign Subsidiary Borrowers. Upon written request of the Company
and any Foreign Subsidiary Borrower, such Foreign Subsidiary Borrower may be
released as a Foreign Subsidiary Borrower hereunder, so long as (i) such Foreign
Subsidiary Borrower does not have any Credit Facility Exposure owing to any
Lender at such time and has paid all accrued and unpaid interest and fees and
other amounts due by or from such Foreign Subsidiary Borrower hereunder, if any,
owing by it, and (ii) no Default or Event of Default shall exist or immediately
thereafter shall begin to exist. No such release shall be effective until
confirmed by the Global Agent to the Company, such Foreign Subsidiary Borrower
and the Lenders in writing (which the Collateral Agent agrees to promptly do
upon satisfaction of the conditions set forth in this subpart). The Lenders
hereby authorize the Global Agent to release such Foreign Subsidiary Borrower in
accordance with the terms and conditions of this subpart and agree that the
Global Agent may execute and deliver such documents or agreements as the Global
Agent shall deem necessary or appropriate in connection therewith. No release of
a Foreign Subsidiary Borrower shall affect the Company’s obligations under
Article X of this Agreement or any other Credit Party’s obligations under the
Subsidiary Guaranty.

Section 2.20 Collateral and Collateral Release Date. At all times on and after
the Closing Date, unless and until released in accordance with this Section, all
of the Obligations of the Credit Parties shall be secured by the Collateral on
the terms and conditions set forth in the Security Documents. The Collateral,
and the respective rights of the Lenders thereto, shall be subject to the
intercreditor provisions set forth in the Security Agreement, which provides,
among other things, for the Obligations to be secured equally and ratably with
the Indebtedness issued pursuant to the Senior Indenture, unless and/or until
the Company notifies the Global Agent in writing that the Senior Indenture
Collateral Condition no longer exists. Upon the written request of the Company
to the Global Agent and the Collateral Agent (with a copy thereof to the trustee
under the Senior Indenture) at any time after the Company has achieved an
Investment Grade Rating from at least two of the Ratings Agencies on or after
October 4, 2006, the Collateral Agent shall release and terminate all of the
Liens granted to it pursuant to the Security Documents so long as (i) no Default
or Event of Default exists or immediately thereafter would exist, and
(ii) unless and/or until the Company notifies the Global Agent in writing that
the Senior Indenture Collateral Condition no longer exists, no default or event
of default exists or would begin to exist under the Senior Indenture. In
connection with the foregoing, the Collateral Agent shall, at the Company’s
expense, prepare and file all necessary termination statements and releases
terminating and releasing the Liens granted to the Collateral Agent pursuant to
the Security Documents and shall return to the Company all share certificates or
other Collateral held by the Collateral Agent and transfer documents relating
thereto. The Lenders hereby authorize the Global Agent and the Collateral Agent
to execute and deliver such documents or agreements as the Global Agent or the
Collateral Agent deem necessary or appropriate in connection with the foregoing.
The release of the Collateral pursuant to this Section shall not be effective
until the date (the “Collateral Release Date”) that (i) the Collateral Agent has
filed all termination statements and releases, deemed necessary or appropriate
by the Company, which the Collateral Agent shall promptly do upon satisfaction
by the Company of the conditions set forth in this

 

66



--------------------------------------------------------------------------------

Section, and (ii) the Global Agent has provided notice of the same to the
Lenders, which notice the Global Agent shall promptly provide upon the
satisfaction by the Company of the conditions set forth in this Section.

ARTICLE III.

TAXES, INCREASED COSTS AND ILLEGALITY

Section 3.01 Increased Costs, Illegality, etc.

(a) In the event that (x) in the case of clause (i) below, the Global Agent or
(y) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the interest rate applicable to any Fixed Rate
Loan for any Interest Period that, by reason of any changes arising after the
Closing Date, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in this Agreement for such
Fixed Rate Loan; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable by it hereunder in an amount that such Lender
deems material with respect to any Fixed Rate Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges) because of
(x) any change since the Closing Date in any applicable law, governmental rule,
regulation, guideline, order or request (whether or not having the force of
law), or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline, order
or request (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves already includable
in the interest rate applicable to such Fixed Rate Loan pursuant to this
Agreement) or (y) other circumstances adversely affecting the London interbank
market or the Canadian commercial banking market or the position of such Lender
in any such market; or

(iii) at any time, that the making or continuance of any Fixed Rate Loan has
become unlawful by compliance by such Lender in good faith with any change since
the Closing Date in any law, governmental rule, regulation, guideline or order,
or the interpretation or application thereof, or would conflict with any thereof
not having the force of law but with which such Lender customarily complies, or
has become impracticable as a result of a contingency occurring after the
Closing Date that materially adversely affects the London interbank market or
the Canadian commercial banking market;

then, and in each such event, such Lender (or the Global Agent in the case of
clause (i) above) shall (x) on or promptly following such date or time and
(y) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Company and to the Global
Agent of such determination (which notice the Global Agent shall promptly
transmit to each of the other Lenders). Thereafter (x) in the case of clause
(i) above, the affected Type of Fixed Rate Loans shall no longer be available
until such time as the Global Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice by the Global Agent no longer
exist, and any Notice of Borrowing or Notice of Continuation or Conversion given
by any Borrower with respect to such Type of Fixed Rate Loans that have not yet
been incurred, Converted or Continued shall be deemed rescinded by the
applicable Borrower or, in the case of a Notice of Borrowing other than a
Borrowing of Foreign Currency Loans, shall, at the option of such Borrower, be
deemed converted into a Notice of Borrowing

 

67



--------------------------------------------------------------------------------

for Base Rate Loans to be made on the date of Borrowing contained in such Notice
of Borrowing, (y) in the case of clause (ii) above, the applicable Borrower
shall pay to such Lender, upon written demand therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender shall determine) as shall be required to
compensate such Lender, for such increased costs or reductions in amounts
receivable hereunder (a written notice as to the additional amounts owed to such
Lender, showing the basis for the calculation thereof, which basis must be
reasonable, submitted to such Borrower by such Lender shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, such Borrower shall take one of the actions
specified in Section 3.01(b) as promptly as possible and, in any event, within
the time period required by law.

(b) At any time that any Fixed Rate Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the applicable Borrower may (and in
the case of a Fixed Rate Loan affected pursuant to Section 3.01(a)(iii) such
Borrower shall) either (i) if the affected Fixed Rate Loan is then being made
pursuant to a Borrowing, by giving the Global Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that such Borrower was notified by
a Lender pursuant to Section 3.01(a)(ii) or (iii), cancel said Borrowing, or, in
the case of any Borrowing other than a Borrowing of Foreign Currency Loans,
convert the related Notice of Borrowing into one requesting a Borrowing of Base
Rate Loans or require the affected Lender to make its requested Loan as a Base
Rate Loan, or (ii) if the affected Fixed Rate Loan is then outstanding, upon at
least one Business Day’s notice to the Global Agent, require the affected Lender
to Convert each such Fixed Rate Loan into a Base Rate Loan or, in the case of a
Foreign Currency Loan, prepay in full such Foreign Currency Loan; provided,
however, that if more than one Lender is affected at any time, then all affected
Lenders must be treated the same pursuant to this Section 3.01(b).

(c) If any Lender shall have determined that after the Closing Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
by law with the interpretation or administration thereof, or compliance by such
Lender or its parent corporation with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, in each case made subsequent to the Closing Date,
has or would have the effect of reducing by an amount reasonably deemed by such
Lender to be material to the rate of return on such Lender’s or its parent
corporation’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its parent corporation’s
policies with respect to capital adequacy), then from time to time, within 15
days after demand by such Lender (with a copy to the Global Agent), the
applicable Borrower(s) shall pay to such Lender such additional amount or
amounts as will compensate such Lender or its parent corporation for such
reduction. Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 3.01(c), will give prompt
written notice thereof to the applicable Borrower(s), which notice shall set
forth, in reasonable detail, the basis of the calculation of such additional
amounts, which basis must be reasonable, although the failure to give any such
notice shall not release or diminish any of such Borrower’s obligations to pay
additional amounts pursuant to this Section 3.01(c) upon the subsequent receipt
of such notice.

(d) Notwithstanding anything in this Agreement to the contrary, (i) no Lender
shall be entitled to compensation or payment or reimbursement of other amounts
under Section 3.01 or Section 3.04 for any amounts incurred or accruing more
than 120 days prior to the giving of notice to the applicable Borrower of
additional costs or other amounts of the nature described in such Sections, and
(ii) no Lender shall demand compensation for any reduction referred to in
Section 3.01(c) or payment or

 

68



--------------------------------------------------------------------------------

reimbursement of other amounts under Section 3.04 if it shall not at the time be
the general policy or practice of such Lender to demand such compensation,
payment or reimbursement in similar circumstances under comparable provisions of
other credit agreements.

Section 3.02 Breakage Compensation. Each Borrower shall compensate each Lender
(including the Swing Line Lender), upon its written request (which request shall
set forth the detailed basis for requesting and the method of calculating such
compensation), for all reasonable losses, costs, expenses and liabilities
(including, without limitation, any loss, cost, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Fixed Rate Loans or Swing Loans and costs associated
with foreign currency hedging obligations incurred by such Lender in connection
with any Fixed Rate Loan, but excluding any loss of the Applicable Margin on
such Loans) which such Lender may sustain in connection with any of the
foregoing: (i) if for any reason (other than a default by such Lender or the
Global Agent) a Borrowing of Fixed Rate Loans or Swing Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of Continuation or
Conversion (whether or not withdrawn by such Borrower or deemed withdrawn
pursuant to Section 3.01(a)); (ii) in connection with the adjustment of any of
the Obligations pursuant to Section 2.10; (iii) if any repayment, prepayment,
Conversion or Continuation of any of its Fixed Rate Loans occurs on a date that
is not the last day of an Interest Period applicable thereto or any Swing Loan
is paid prior to the Swing Loan Maturity Date applicable thereto; (iv) if any
prepayment of any of its Fixed Rate Loans is not made on any date specified in a
notice of prepayment given by such Borrower; (v) as a result of an assignment by
a Lender of any Fixed Rate Loan other than on the last day of the Interest
Period applicable thereto pursuant to a request by such Borrower pursuant to
Section 3.05(b); or (vi) as a consequence of (x) any other default by such
Borrower to repay or prepay its Fixed Rate Loans when required by the terms of
this Agreement or (y) an election made pursuant to Section 3.05(b). The written
request of any Lender setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Company
and each other Borrower responsible therefor and shall be conclusive absent
manifest error. Each Borrower shall pay such Lender the amount shown as due on
any such request within 10 days after receipt thereof.

Section 3.03 Net Payments.

(a) All payments made by each Borrower hereunder, under any Note or any other
Loan Document, and all payments made by the Company pursuant to its guaranty
obligations under Article X, shall be made without setoff, counterclaim or other
defense. Except as provided for in Section 3.03(b), all such payments will be
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in the second succeeding sentence, any tax
imposed on or measured by the net income or net profits of a Lender and
franchise taxes imposed on it pursuant to the laws of the jurisdiction under
which such Lender is organized or the jurisdiction in which the principal office
or the Domestic Lending Office or Foreign Lending Office of such Lender, as
applicable, is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the applicable Borrower agrees to pay the full amount of such Taxes and
such additional amounts as may be necessary so that every payment by it of all
amounts due hereunder, under any Note or under any other Loan Document, after
withholding or deduction for or on account of any Taxes will not be less than
the amount provided for herein or in such Note or in such other Loan Document.
If any amounts are payable in respect of Taxes pursuant to the preceding
sentence, such Borrower agrees to reimburse each Lender, upon the written
request of such Lender for taxes imposed on or measured by the net income or
profits of such Lender by reason of the

 

69



--------------------------------------------------------------------------------

payment of such Taxes and net of any tax benefits received by such Lender
pursuant to the laws of the jurisdiction in which such Lender is organized or in
which the principal office or Domestic Lending Office or Foreign Lending Office
of such Lender is located, as the case may be, or under the laws of any
political subdivision or taxing authority of any such jurisdiction in which the
principal office or the Domestic Lending Office or Foreign Lending Office of
such Lender is located, as the case may be, and for any withholding of income or
similar taxes imposed by the United States of America or, in the case of any
Canadian Lender, Canada as such Lender shall determine are payable by, or
withheld from, such Lender in respect of such amounts so paid to or on behalf of
such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence, which request
shall be accompanied by a statement from such Lender setting forth, in
reasonable detail, the computations used in determining such amounts. Each
Borrower will furnish to the Global Agent within 45 days after the date the
payment of any Taxes, or any withholding or deduction on account thereof, is due
pursuant to applicable law certified copies of tax receipts, or other evidence
satisfactory to the respective Lender, evidencing such payment by such Borrower.
Each Borrower will indemnify and hold harmless the Global Agent and each Lender,
and reimburse the Global Agent or such Lender upon its written request, for the
amount of any Taxes attributable to such Borrower so levied or imposed and paid
or withheld by such Lender.

(b) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes agrees to
provide to the Company and the Global Agent on or prior to the Closing Date, or
in the case of a Lender that is an assignee or transferee of an interest under
this Agreement pursuant to Section 11.05 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer and
such Lender is in compliance with the provisions of this Section), on the date
of such assignment or transfer to such Lender, and from time to time thereafter
if required by the Company or the Global Agent: (i) two accurate and complete
original signed copies of Internal Revenue Service Forms 1001, 4224, W-8BEN,
W-8ECI, W-8EXP or W-8IMY (or successor, substitute or other appropriate forms)
certifying to such Lender’s entitlement to a complete exemption from, or a
reduced rate of withholding from, United States withholding tax with respect to
payments to be made under this Agreement, any Note or any other Loan Document,
or (ii) if the Lender cannot deliver the appropriate Internal Revenue Service
Forms referred to in clause (i) above, (x) a certificate in form and substance
satisfactory to the Global Agent (any such certificate, an “Exemption
Certificate”) and (y) other appropriate documentation certifying to such
Lender’s entitlement to a complete exemption from, or reduced rate of
withholding from, United States withholding tax with respect to payments of
interest to be made under this Agreement, any Note or any other Loan Document.
In addition, each Lender agrees that from time to time after the Closing Date,
when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Company and the Global Agent two new accurate and complete original signed
copies of the applicable Internal Revenue Service Form, or an Exemption
Certificate and related documentation, as the case may be, and such other forms
as may be required to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement, any Note or any other Loan Document,
or it shall immediately notify the Company and the Global Agent of its inability
to deliver any such Form or Exemption Certificate and related documentation, in
which case such Lender shall not be required to deliver any such Form or
Exemption Certificate and related documentation pursuant to this Section
3.03(b). Notwithstanding anything to the contrary contained in Section 3.03(a),
but subject to Section 11.05(c) and the immediately succeeding sentence,
(x) each Borrower shall be entitled, to the extent it is required to do so by
law, to deduct or withhold income or other similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, fees or other amounts payable hereunder for the account of any
Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
and that has not provided to the Company such Forms or such Exemption
Certificate and related documentation that

 

70



--------------------------------------------------------------------------------

establish a complete exemption from or reduction in the rate of such deduction
or withholding and (y) no Borrower shall be obligated pursuant to Section
3.03(a) to gross-up payments to be made to a Lender in respect of income or
similar taxes imposed by the United States or any additional amounts with
respect thereto (A) if such Lender has not provided to the Company the Internal
Revenue Service forms required to be provided to the Company pursuant to this
Section 3.03(b) or (B) in the case of a payment other than interest, to a Lender
described in clause (ii) above, to the extent that such forms do not establish a
complete exemption from withholding of such taxes. Notwithstanding anything to
the contrary contained in the preceding sentence or elsewhere in this Section
3.03 and except as specifically provided for in Section 11.05(c), each Borrower
agrees to pay additional amounts and indemnify each Lender in the manner set
forth in Section 3.03(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any Taxes deducted or
withheld by it as described in the previous sentence as a result of any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of income or similar Taxes.

(c) If any Lender, in its sole opinion, determines that it has finally and
irrevocably received or been granted a refund in respect of any Taxes paid as to
which indemnification has been paid by any Borrower pursuant to this Section, it
shall promptly remit to such Borrower such refund (including any interest
received in respect thereof), net of all out-of-pocket costs and expenses;
provided, however, that such Borrower agrees to promptly return any such refund
(plus interest) to such Lender in the event such Lender is required to repay
such refund to the relevant taxing authority. Any such Lender shall provide such
Borrower with a copy of any notice of assessment from the relevant taxing
authority (redacting any unrelated confidential information contained therein)
requiring repayment of such refund. Nothing contained herein shall impose an
obligation on any Lender to apply for any such refund or disclose its tax
returns or any other information regarding its taxes that it reasonably deems
confidential.

Section 3.04 Increased Costs to LC Issuers. If after the Closing Date, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any LC Issuer or any Lender with any
request or directive (whether or not having the force of law) by any such
authority, central bank or comparable agency (in each case made subsequent to
the Closing Date) shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against Letters of
Credit issued by such LC Issuer or such Lender’s participation therein, or
(ii) shall impose on such LC Issuer or any Lender any other conditions affecting
this Agreement, any Letter of Credit or such Lender’s participation therein; and
the result of any of the foregoing is to increase the cost to such LC Issuer or
such Lender of issuing, maintaining or participating in any Letter of Credit, or
to reduce the amount of any sum received or receivable by such LC Issuer or such
Lender hereunder (other than any increased cost or reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of taxes or similar charges), then, upon demand to the applicable Borrowers by
such LC Issuer or such Lender (a copy of which notice shall be sent by such LC
Issuer or such Lender to the Global Agent), each such Borrower shall pay to such
LC Issuer or such Lender such additional amount or amounts as will compensate
any such LC Issuer or such Lender for such increased cost or reduction. A
certificate submitted to such Borrower by any LC Issuer or any Lender, as the
case may be (a copy of which certificate shall be sent by such LC Issuer or such
Lender to the Global Agent), setting forth, in reasonable detail, the basis for
the determination of such additional amount or amounts necessary to compensate
any LC Issuer or such Lender as aforesaid shall be conclusive and binding on
such Borrower absent manifest error, although the failure to deliver any such
certificate shall not release or diminish any of such Borrower’s obligations to
pay additional amounts pursuant to this Section.

 

71



--------------------------------------------------------------------------------

Section 3.05 Change of Lending Office; Replacement of Lenders.

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a)(ii) or (iii), Section 3.01(c), Section 3.03 or
Section 3.04 with respect to such Lender, it will, if requested by the Company,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another Domestic Lending Office or Foreign Lending Office for any
Loans or Commitments affected by such event; provided, however, that such
designation is made on such terms that such Lender and its Domestic Lending
Office or Foreign Lending Office, as the case may be, suffer no economic, legal
or regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section.

(b) If (i) any Lender requests any compensation, reimbursement or other payment
under Section 3.01(a)(ii) or (iii), 3.01(c) or Section 3.04 with respect to such
Lender, (ii) any Borrower is required to pay any additional amount to any Lender
or Governmental Authority pursuant to Section 3.03, or (iii) any Lender is a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Global Agent, require such Lender to assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.05(c)), all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations; provided,
however, that (x) the Company shall have received the prior written consent of
the Global Agent, which consent shall not be unreasonably withheld or delayed,
(y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower or Borrowers (in the case of all other amounts, including any breakage
compensation under Section 3.02), and (z) in the case of any such assignment
resulting from a claim for compensation, reimbursement or other payments
required to be made under Section 3.01(a)(ii) or (iii), (c) or Section 3.04 with
respect to such Lender, or resulting from any required payments to any Lender or
Governmental Authority pursuant to Section 3.03, such assignment will result in
a reduction in such compensation, reimbursement or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

(c) Nothing in this Section 3.05 shall affect or postpone any of the obligations
of the Borrowers or the right of any Lender provided in Section 3.01, Section
3.03 or Section 3.04.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, and of any LC Issuer to issue Letters of Credit, is subject to
the satisfaction of each of the following conditions on or prior to the Closing
Date:

(i) Credit Agreement. This Agreement shall have been executed by the Company,
the Global Agent, each LC Issuer and each of the Lenders.

(ii) Notes. The Company shall have executed and delivered to the Global Agent a
Swing Line Note for the Swing Line Lender and a Revolving Facility Note and Term
Note for the account of each Lender that has requested such a Note.

(iii) Subsidiary Guaranty. The Subsidiary Guarantors shall have duly executed
and delivered the Guaranty of Payment (as modified, amended or supplemented from
time to time in

 

72



--------------------------------------------------------------------------------

accordance with the terms thereof and hereof, the “Subsidiary Guaranty”),
substantially in the form of Exhibit C-1.

(iv) Security Agreement and Collateral Assignments. The Company and each
Subsidiary Guarantor shall have duly executed and delivered the Pledge and
Security Agreement (as modified, amended or supplemented from time to time in
accordance with the terms thereof and hereof, the “Security Agreement”),
substantially in the form of Exhibit C-2, and shall have executed and delivered
the Collateral Assignment Agreements required pursuant to the terms of the
Security Agreement.

(v) Fees. The Company shall have (A) paid all fees payable pursuant to the Fee
Letter that are required to be paid by the Company on the Closing Date, and
(B) paid or caused to be paid all reasonable fees and expenses of the Global
Agent and the Collateral Agent and of special counsel to the Global Agent and
the Collateral Agent that have been invoiced on or prior to the Closing Date in
connection with the preparation, execution and delivery of this Agreement and
the other Loan Documents and the consummation of the transactions contemplated
hereby and thereby.

(vi) Corporate Resolutions and Approvals. The Global Agent shall have received
certified copies of the resolutions of the Board of Directors of the Company and
each Subsidiary Guarantor, approving the Loan Documents to which the Company or
any such Subsidiary Guarantor, as the case may be, is or may become a party, and
of all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the execution, delivery and performance by
the Company or any such Subsidiary Guarantor of the Loan Documents to which it
is or may become a party.

(vii) Incumbency Certificates. The Global Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Company and of
each Subsidiary Guarantor, certifying the names and true signatures of the
officers of the Company or such Subsidiary Guarantor, as the case may be,
authorized to sign the Loan Documents to which the Company or such Subsidiary
Guarantor is a party and any other documents to which the Company or any such
other Subsidiary Guarantor is a party that may be executed and delivered in
connection herewith.

(viii) Opinions of Counsel. The Global Agent shall have received such opinions
of counsel from counsel to the Company and the Subsidiary Guarantors as the
Global Agent shall request, each of which shall be addressed to the Global Agent
and each of the Lenders and dated the Closing Date and in form and substance
satisfactory to the Global Agent.

(ix) Recordation of Security Documents, Delivery of Collateral, Taxes, etc. The
Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights and security interests of the parties thereto and their respective
successors and assigns, all collateral items required to be physically delivered
to the Collateral Agent thereunder shall have been so delivered, accompanied by
any appropriate instruments of transfer, and all taxes, fees and other charges
then due and payable in connection with the execution, delivery, recording,
publishing and filing of such instruments and the issue and delivery of the
Notes shall have been paid in full.

(x) Evidence of Insurance. The Global Agent shall have received certificates of
insurance and other evidence, satisfactory to it, of compliance with the
insurance requirements of this Agreement and the Security Documents.

 

73



--------------------------------------------------------------------------------

(xi) Search Reports. The Global Agent shall have received the results of UCC and
other search reports from one or more commercial search firms acceptable to the
Global Agent, listing all of the effective financing statements filed against
any Credit Party, together with copies of such financing statements.

(xii) Corporate Charter and Good Standing Certificates. The Global Agent shall
have received: (A) an original certified copy of the Certificate or Articles of
Incorporation or equivalent formation document of each Credit Party and any and
all amendments and restatements thereof, certified as of a recent date by the
relevant Secretary of State; and (B) an original good standing certificate from
the Secretary of State of the state of incorporation, dated as of a recent date,
listing all charter documents affecting such Credit Party and certifying as to
the good standing of such Credit Party.

(xiii) Closing Certificate. The Global Agent shall have received a certificate
substantially in the form of Exhibit F, dated the Closing Date, of a responsible
financial or accounting officer of the Company to the effect that, at and as of
the Closing Date and both before and after giving effect to the initial
Borrowings hereunder and the application of the proceeds thereof: (A) no Default
or Event of Default has occurred or is continuing; and (B) all representations
and warranties of the Credit Parties contained herein or in the other Loan
Documents are true and correct in all material respects as of the Closing Date.

(xiv) Proceedings and Documents. All corporate and other proceedings and all
documents incidental to the transactions contemplated hereby shall be
satisfactory in substance and form to the Global Agent and the Lenders and the
Global Agent and its special counsel and the Lenders shall have received all
such counterpart originals or certified or other copies of such documents as the
Global Agent or its special counsel or any Lender may reasonably request.

(xv) No Material Adverse Effect. There shall not have occurred any event or
condition since February 28, 2005 that, in the opinion of the Lenders, has had
or could reasonably be expected to have a Material Adverse Effect.

(xvi) No Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority that purports to materially and adversely affect any
transaction contemplated hereby or the ability of any Borrower or any other
obligor to perform their respective obligations under the Loan Documents.

(xvii) Due Diligence. The Global Agent shall have completed, in form and scope
satisfactory to the Global Agent and the Lenders, the business, legal,
accounting and financial due diligence on the Company and its Subsidiaries.

(xviii) Regulatory Approvals and Consents. All material authorizations,
consents, approvals, licenses, qualifications or formal exemptions, filings,
declarations and registrations with, any court, Governmental Authority or
regulatory authority or any securities exchange or any other person or party
(whether or not governmental) required in connection with transactions
contemplated by this Agreement and the other Loan Documents have been made or
obtained.

(xix) Indentures and Receivables Facility Documents. The Company shall have
delivered to the Global Agent, fully executed copies of the Senior Indenture,
the 2001 Subordinated Convertible Indenture, and the Receivables Facility
Documents (in each case, together with any and all amendments, supplements
and/or other modifications thereto), certified

 

74



--------------------------------------------------------------------------------

by a Secretary or Assistant Secretary of the Company as being final and complete
copies as of the Closing Date.

(xx) Existing Indebtedness. After giving effect to the transactions contemplated
herein, the Company and its Subsidiaries shall have outstanding no Indebtedness
other than (A) the Loans and (B) Indebtedness permitted under Section 7.04. All
other Indebtedness and agreements in respect thereof, including, without
limitation, the 2004 Credit Agreement, shall be terminated and all Liens
securing such Indebtedness shall be released or arrangements, to the
satisfaction of the Global Agent, shall have been made for such release.

(xxi) Miscellaneous. The Credit Parties shall have provided to the Global Agent
and the Lenders such other items and shall have satisfied such other conditions
as may be reasonably required by the Global Agent or the Lenders.

Each Lender agrees that unless the Global Agent has notified the Lenders that
any of the conditions precedent set forth in this Section 4.01 have not been
satisfied, such conditions precedent shall be deemed to have been satisfied upon
the Global Agent’s determination that such conditions precedent have been
satisified.

Section 4.02 Conditions Precedent to Addition of Foreign Subsidiary Borrowers.
The obligation of the Lenders to make Loans, and of any LC Issuer to issue
Letters of Credit, to any Foreign Subsidiary Borrower that becomes a party to
this Agreement pursuant to Section 2.19, is subject to the satisfaction of each
of the following conditions at least 10 days prior to the date on which any such
Loan is made to, or Letter of Credit is issued for the account of, such Foreign
Subsidiary Borrower:

(i) Joinder Agreement. Such Foreign Subsidiary Borrower shall have executed and
delivered to the Global Agent a Joinder Agreement (as modified, amended or
supplemented from time to time in accordance with the terms thereof and hereof,
a “Joinder Agreement”), substantially in the form of Exhibit D, pursuant to
which such Foreign Subsidiary Borrower shall have become a party to this
Agreement.

(ii) Notes. Such Foreign Subsidiary Borrower shall have executed and delivered
to the Global Agent a Revolving Facility Note or a Canadian Sub-Facility Note,
as the case may be, for the account of each Lender that has requested a Note.

(iii) Corporate Resolutions and Approvals. The Global Agent shall have received
certified copies of the resolutions of the Board of Directors or equivalent
governing body of such Foreign Subsidiary Borrower, approving the Loan Documents
to which such Foreign Subsidiary Borrower is or may become a party, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the execution, delivery and performance by
such Foreign Subsidiary Borrower of the Loan Documents to which it is or may
become a party.

(iv) Incumbency Certificates. The Global Agent shall have received a certificate
of the Secretary or an Assistant Secretary (or equivalent officers) of such
Foreign Subsidiary Borrower, certifying the names and true signatures of the
officers of such Foreign Subsidiary Borrower authorized to sign the Loan
Documents to such Foreign Subsidiary Borrower is a party and any other documents
to which such Foreign Subsidiary Borrower is a party that may be executed and
delivered in connection herewith.

 

75



--------------------------------------------------------------------------------

(v) Opinions of Counsel. The Global Agent shall have received such opinions of
counsel from counsel to such Foreign Subsidiary Borrower as the Global Agent
shall request, each of which shall be addressed to the Global Agent and each of
the Lenders and in form and substance satisfactory to the Global Agent.

(vi) Organizational Documents. The Global Agent shall have received an original
certified copy of the Organizational Documents of such Foreign Subsidiary
Borrower, certified by an officer of such Foreign Subsidiary Borrower as being
true and correct and in full force and effect.

(vii) Amendments to Loan Documents. The Global Agent shall have received such
amendments or other modifications to the Loan Documents, fully executed by the
appropriate parties thereto, that the Global Agent deems necessary or
appropriate in connection with the addition of such Foreign Subsidiary Borrower.

(viii) Proceedings and Documents. All corporate and other proceedings with
respect to the addition of such Foreign Subsidiary Borrower and all documents
incidental thereto shall be satisfactory in substance and form to the Global
Agent and the Lenders and the Global Agent and its special counsel and the
Lenders shall have received all such counterpart originals or certified or other
copies of such documents as the Global Agent or its special counsel or any
Lender may reasonably request.

(ix) Miscellaneous. The Company and such Foreign Subsidiary Borrower shall have
provided to the Global Agent and the Lenders such other items and shall have
satisfied such other conditions as may be reasonably required by the Global
Agent or the Lenders.

Section 4.03 Conditions Precedent to All Credit Events. The obligations of the
Lenders to make or participate in each Credit Event is subject, at the time
thereof, to the satisfaction of the following conditions:

(a) Notice. The Global Agent shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.08(b), with respect to any
Borrowing, (ii) a Notice of Continuation or Conversion meeting the requirements
of Section 2.13(c) with respect to a Continuation or Conversion, or (iii) a
Revolving Facility LC Request meeting the requirement of Section 2.06(b) with
respect to Revolving Facility LC Issuances or a Canadian Facility LC Request
meeting the requirements of Section 2.07(b) with respect to Canadian LC
Issuances, as the case may be.

(b) No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto, (i) there shall exist no Default or Event
of Default and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, except to
the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties shall
have been true and correct in all material respects as of the date when made.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the applicable Borrower to each of the Lenders
that all of the applicable conditions specified in Section 4.01, Section 4.03
and, if applicable, Section 4.02 have been satisfied as of the times referred to
in such Sections.

 

76



--------------------------------------------------------------------------------

Section 4.04 Post-Closing Covenants. The Company shall:

(i) deliver or cause to be delivered on or before July 4, 2006, Control
Agreements required pursuant to the terms of the Security Agreement, duly
executed by the appropriate depositary institution, securities intermediary or
issuer as the case may be, for each of the accounts set forth on Schedule
4.04(i).

(ii) use commercially reasonable efforts to deliver or cause to be delivered on
or before July 4, 2006, Landlord’s Agreements, in form and substance reasonably
satisfactory to the Global Agent, duly executed by the applicable landlords of
the Real Property set forth on Schedule 4.04(ii).

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Global Agent, the Lenders and each LC Issuer to enter
into this Agreement and to make the Loans and to issue and to participate in the
Letters of Credit provided for herein, the Company and, if applicable, each
Foreign Subsidiary Borrower (as to itself only) makes the following
representations and warranties to, and agreements with, the Global Agent, the
Lenders and each LC Issuer, all of which shall survive the execution and
delivery of this Agreement and each Credit Event:

Section 5.01 Corporate Status, etc. The Company and each of its Subsidiaries
(i) is a duly organized or formed and validly existing corporation, partnership
or limited liability company, as the case may be, in good standing under the
laws of the jurisdiction of its formation and has the corporate, partnership or
limited liability company power and authority, as applicable, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (ii) has duly qualified and is authorized to
do business in all jurisdictions where it is required to be so qualified or
authorized except where the failure to be so qualified would not have a Material
Adverse Effect. Schedule 5.01 lists, as of the Closing Date, each Subsidiary of
the Company (and the direct and indirect ownership interest of the Company
therein).

Section 5.02 Corporate Power and Authority, etc. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is party. Each Credit Party has duly executed and delivered each Loan
Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

Section 5.03 No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party or its properties and assets,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose, except with
respect to the Senior Indenture) any Lien (other than the Liens created pursuant
to the Security Documents) upon any of the property or assets of such Credit
Party pursuant to the terms of any promissory note, bond, debenture, indenture,
mortgage, deed of trust, credit or loan agreement, or any other agreement or
other instrument, to which such Credit Party is a party or by which it or any of
its

 

77



--------------------------------------------------------------------------------

property or assets are bound or to which it may be subject, or (iii) will
violate any provision of the Organizational Documents of such Credit Party.

Section 5.04 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except the filing and
recording of financing statements and other documents necessary in order to
perfect the Liens created by the Security Documents and those consents and
approvals that will have been obtained at the time any Subsidiary becomes a
Borrower hereunder.

Section 5.05 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of any Borrower, threatened with respect to any Borrower or any
of its Subsidiaries (i) that have had, or could reasonably be expected to have,
a Material Adverse Effect, or (ii) that question the validity or enforceability
of any of the Loan Documents, or of any action to be taken by the Company or any
of the other Credit Parties pursuant to any of the Loan Documents.

Section 5.06 Use of Proceeds; Margin Regulations.

(a) The proceeds of all Loans and LC Issuances shall be utilized to refinance
existing senior and subordinated debt facilities, provide funds for any
Permitted Note Purchase and Exchanges and the payment of exchange and consent
solicitation fees, as applicable, in connection therewith, Share Repurchases,
Permitted Acquisitions and to provide working capital and funds for general
corporate purposes, in each case, not inconsistent with the terms of this
Agreement.

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Borrower is engaged in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. At no time would more
than 25% of the value of the assets of the Company or of the Company and its
consolidated Subsidiaries that are subject to any “arrangement” (as such term is
used in Section 221.2(g) of such Regulation U) hereunder be represented by
Margin Stock.

Section 5.07 Financial Statements, etc.

(a) The Company has furnished to the Global Agent and the Lenders complete and
correct copies of (i) the audited consolidated balance sheets of the Company and
its consolidated Subsidiaries as of February 28, 2005 and the related audited
consolidated statements of income, shareholders’ equity, and cash flows of the
Company and its consolidated Subsidiaries for the fiscal year of the Company
then ended, accompanied by the report thereon of Ernst & Young LLP; and (ii) the
condensed consolidated balance sheets of the Company and its consolidated
Subsidiaries as of November 30, 2006 and the related condensed consolidated
statements of income and of cash flows of the Company and its consolidated
Subsidiaries for the fiscal period then ended, as included in the Company’s
Report on Form 10-Q filed with the SEC. All such financial statements have been
prepared in accordance with GAAP, consistently applied (except as stated
therein), and fairly present the financial position of the Company and its
consolidated Subsidiaries as of the respective dates indicated and the
consolidated results of their operations and cash flows for the respective
periods indicated, subject in the case of any such financial statements that are
unaudited, to normal audit adjustments, none of which will involve a Material
Adverse Effect. The Company and its consolidated Subsidiaries did not have, as
of the date of the latest financial

 

78



--------------------------------------------------------------------------------

statements referred to above, and will not have as of the Closing Date after
giving effect to the incurrence of Loans or LC Issuances hereunder, any material
or significant contingent liability or liability for taxes, long-term lease or
unusual forward or long-term commitment that is not reflected in the foregoing
financial statements or the notes thereto in accordance with GAAP and that in
any such case is material in relation to the business, operations, properties,
assets, financial or other condition or prospects of the Company and its
Subsidiaries, taken as a whole.

(b) The financial projections of the Company and its Subsidiaries for the fiscal
years 2007 through 2010 prepared by the Company and delivered to the Global
Agent and the Lenders (the “Financial Projections”) were prepared on behalf of
the Company in good faith after taking into account historical levels of
business activity of the Company and its Subsidiaries, known trends, including
general economic trends, and all other information, assumptions and estimates
considered by management of the Company and its Subsidiaries to be pertinent
thereto; provided, however, that no representation or warranty is made as to the
impact of future general economic conditions or as to whether the Company’s
projected consolidated results as set forth in the Financial Projections will
actually be realized, it being recognized by the Lenders that such projections
as to future events are not to be viewed as facts and that actual results for
the periods covered by the Financial Projections may differ materially from the
Financial Projections. No facts are known to the Company as of the Closing Date
which are not reflected in the Financial Projections and if reflected in the
Financial Projections would result in a material adverse change in the assets,
liabilities, results of operations or cash flows reflected therein.

Section 5.08 Solvency. Each Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that such
Borrower has incurred to the Global Agent, each LC Issuer and the Lenders under
the Loan Documents. Each Borrower now has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is now solvent and able to pay its debts as they mature and such
Borrower, as of the Closing Date or as of the date such Borrower became a
“Borrower” hereunder, owns property having a value, both at fair valuation and
at present fair salable value, greater than the amount required to pay such
Borrower’s debts; and no Borrower is entering into the Loan Documents with the
intent to hinder, delay or defraud its creditors. For purposes of this Section,
“debt” means any liability on a claim, and “claim” means (x) right to payment
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured; or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.

Section 5.09 No Material Adverse Change. Since February 28, 2005, there has been
no change in the condition, business, affairs or prospects of the Company and
its Subsidiaries taken as a whole, or their properties and assets considered as
an entirety, except for changes none of which, individually or in the aggregate,
has had or could reasonably be expected to have, a Material Adverse Effect.

Section 5.10 Tax Returns and Payments. The Company and each of its Subsidiaries
has filed all federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
and assessments payable by it that have become due, other than those not yet
delinquent and except for those contested in good faith. The Company and each of
its Subsidiaries have established on their books such charges, accruals and
reserves in respect of taxes, assessments, fees and other governmental charges
for all fiscal periods as are required by GAAP. No Borrower knows of any
proposed assessment for additional federal, foreign or state taxes for any
period, or of any basis therefor, which, individually or in the aggregate,
taking into account such charges,

 

79



--------------------------------------------------------------------------------

accruals and reserves in respect thereof as the Company and its Subsidiaries
have made, could reasonably be expected to have a Material Adverse Effect.

Section 5.11 Title to Properties, etc. The Company and each of its Subsidiaries
has good and marketable title, in the case of Real Property, and good title (or
valid Leaseholds, in the case of any leased property, or valid licenses, in the
case of any licensed property), in the case of all other property, to all of its
properties and assets free and clear of Liens other than Permitted Liens. The
interests of the Company and each of its Subsidiaries in the properties
reflected in the most recent balance sheet referred to in Section 5.07(a), taken
as a whole, were sufficient, in the judgment of each Borrower, as of the date of
such balance sheet for purposes of the ownership and operation of the businesses
conducted by the Borrowers and such Subsidiaries.

Section 5.12 Lawful Operations, etc. The Company and each of its Subsidiaries:
(i) hold all necessary foreign, federal, state, local and other governmental
licenses, registrations, certifications, permits and authorizations necessary to
conduct their business; and (ii) are in full compliance with all material
requirements imposed by law, regulation or rule, whether foreign, federal, state
or local, that are applicable to it, its operations, or their properties and
assets, including without limitation, applicable requirements of Environmental
Laws, except in each case for any failure to hold such governmental licenses,
registrations, certifications, permits and/or authorizations, or noncompliance
with any such law, regulation or rule, that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

Section 5.13 Environmental Matters.

(a) The Company and each of its Subsidiaries are in compliance with all
applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrowers and each of their Subsidiaries under any Environmental Law have been
secured and the Borrowers and each of their Subsidiaries are in substantial
compliance therewith, except for such licenses, permits, registrations or
approvals the failure to secure or to comply therewith is not reasonably likely
to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries has received written notice, or otherwise knows, that it is in any
respect in noncompliance with, breach of or default under any applicable writ,
order, judgment, injunction, or decree to which the Company or such Subsidiary
is a party or that would affect the ability of the Company or such Subsidiary to
operate any Real Property and no event has occurred and is continuing that, with
the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as would not reasonably be expected to, in
the aggregate, have a Material Adverse Effect. There are no Environmental Claims
pending or, to the best knowledge of any Borrower, threatened wherein an
unfavorable decision, ruling or finding would reasonably be expected to have a
Material Adverse Effect. There are no facts, circumstances, conditions or
occurrences on any Real Property now or at any time owned, leased or operated by
the Borrowers or any of their Subsidiaries or on any property adjacent to any
such Real Property, that are known by any such Borrower or as to which any
Borrower or any such Subsidiary has received written notice, that could
reasonably be expected: (i) to form the basis of an Environmental Claim against
the Company or any of its Subsidiaries or any Real Property of the Company or
any of its Subsidiaries; or (ii) to cause such Real Property to be subject to
any restrictions on the ownership, occupancy, use or transferability of such
Real Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on, or transported to or from, any Real Property of the Company or any
of its Subsidiaries or (ii) released on any such Real Property, in each case
where such occurrence or event is not in compliance with Environmental Laws and
is reasonably likely to have a Material Adverse Effect.

Section 5.14 Compliance with ERISA. Compliance by the Borrowers with the
provisions hereof and Credit Events contemplated hereby will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the Code.
The Company and each of its Subsidiaries, (i) have fulfilled all obligations
under minimum funding standards of ERISA and the Code with respect to each Plan
that is not a Multiemployer Plan or a Multiple Employer Plan, (ii) have
satisfied all respective contribution obligations in respect of each
Multiemployer Plan and each Multiple Employer Plan, (iii) are in compliance in
all material respects with all other applicable provisions of ERISA and the Code
with respect to each Plan, each Multiemployer Plan and each Multiple Employer
Plan, and (iv) have not incurred any liability under Title IV of ERISA to the
PBGC with respect to any Plan, any Multiemployer Plan, any Multiple Employer
Plan, or any trust established thereunder. No Plan or trust created thereunder
has been terminated, and there have been no Reportable Events, with respect to
any Plan or trust created thereunder or with respect to any Multiemployer Plan
or Multiple Employer Plan, which termination or Reportable Event will or could
result in the termination of such Plan, Multiemployer Plan or Multiple Employer
Plan and give rise to a material liability of the Company or any ERISA Affiliate
in respect thereof. Neither the Company nor any ERISA Affiliate is at the date
hereof, or has been at any time within the two years preceding the date hereof,
an employer required to contribute to any Multiemployer Plan or Multiple
Employer Plan, or a “contributing sponsor” (as such term is defined in
Section 4001 of ERISA) in any Multiemployer Plan or Multiple Employer Plan.
Neither the Company nor any ERISA Affiliate has any contingent liability with
respect to any post-retirement “welfare benefit plan” (as such term is defined
in ERISA) except as has been disclosed to the Global Agent and the Lenders in
writing.

Section 5.15 Investment Company Act, etc. Neither the Company nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Interstate Commerce Act, as amended, the Federal Power Act, as amended, or any
applicable state public utility law.

Section 5.16 Insurance. The Company and each of its Subsidiaries maintains
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03.

Section 5.17 Burdensome Contracts; Labor Relations. Neither the Company nor any
of its Subsidiaries (i) is subject to any burdensome contract, agreement,
corporate restriction, judgment, decree or order, (ii) is a party to any labor
dispute affecting any bargaining unit or other group of employees generally,
(iii) is subject to any material strike, slow down, workout or other concerted
interruptions of operations by employees of the Company or any Subsidiary,
whether or not relating to any labor contracts, (iv) is subject to any
significant pending or, to the knowledge of any Borrower, threatened, unfair
labor practice complaint, before the National Labor Relations Board, (v) is
subject to any significant pending or, to the knowledge of any Borrower,
threatened, grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement, (vi) is subject to any significant
pending or, to the knowledge of any Borrower, threatened, significant strike,
labor dispute, slowdown or stoppage, or (vii) is, to the knowledge of any
Borrower, involved or subject to any union representation organizing or
certification matter with respect to the employees of the Company or any of its
Subsidiaries, except (with respect to any matter specified in any of the above
clauses), for such matters as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

Section 5.18 Security Interests. Once executed and delivered, and until the
Collateral Release Date or otherwise terminated in accordance with the terms
thereof, each of the Security Documents creates, as security for the Obligations
(as defined in the Security Agreement), a valid and enforceable, and upon making
the filings and recordings referenced in the next sentence, perfected security
interest in and Lien on all of the Collateral subject thereto from time to time,
in favor of the Collateral Agent for the benefit of the Secured Parties (as
defined in the Security Agreement), superior to and prior to the rights of all
third persons and subject to no other Liens, except that the Collateral under
the Security Documents may be subject to Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for filings or recordings required in connection
with (a) any such Security Document that shall have been made, or for which
satisfactory arrangements have been made, upon or prior to the execution and
delivery thereof, (b) any assets of John Sands (Australia) Ltd. or John Sands
(N.Z.) Ltd. located in Australia or New Zealand, as applicable, and (c) any
assets located at sales offices in Hong Kong and the People’s Republic of China.
All recording, stamp, intangible or other similar taxes required to be paid by
any Person under applicable legal requirements or other laws applicable to the
property encumbered by the Security Documents in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement thereof
have been paid.

Section 5.19 True and Complete Disclosure. All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of any Borrower
or any of their Subsidiaries in writing to the Global Agent, the Collateral
Agent or any Lender for purposes of or in connection with this Agreement or any
transaction contemplated herein, other than the Financial Projections (as to
which representations are made only as provided in Section 5.07(b)), is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of such Person in writing to the Global Agent, the Collateral Agent or
any Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any material fact necessary to make such information (taken as a whole)
not misleading at such time in light of the circumstances under which such
information was provided, except that any such future information consisting of
financial projections prepared by the Company or any of its Subsidiaries is only
represented herein as being based on good faith estimates and assumptions
believed by such persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ materially from the projected results.

Section 5.20 Certain Material Indebtedness.

(a) Senior Indenture. No Event of Default (as defined in the Senior Indenture)
or event or condition that, with the passage of time or giving of notice or
both, would constitute an Event of Default (as defined in the Senior Indenture),
exists under the Senior Indenture, nor will any such Event of Default or event
or condition that, with the passage of time or giving of notice or both, would
constitute such an Event of Default, exist under the Senior Indenture
immediately after the occurrence of any Credit Event.

(b) Subordinated Convertible Indentures. (i) No Event of Default (as defined in
the 2001 Subordinated Convertible Indenture or 2006 Subordinated Convertible
Indenture) or Default (as defined in the 2001 Subordinated Convertible Indenture
or 2006 Subordinated Convertible Indenture) exists, nor will any such Event of
Default or Default exist under the 2001 Subordinated Convertible Indenture or
2006 Subordinated Convertible Indenture (or note or other agreement executed in
connection therewith) immediately after the occurrence of any Credit Event; and
(ii) all of the Obligations constitute Senior Indebtedness (as defined in the
2001 Subordinated Convertible Indenture and the 2006 Subordinated Convertible
Indenture), Designated Senior Indebtedness (as defined in the 2001 Subordinated
Convertible Indenture and the 2006 Subordinated Convertible Indenture) and
Permitted Debt (as defined in the 2001

 

82



--------------------------------------------------------------------------------

Subordinated Convertible Indenture and the 2006 Subordinated Convertible
Indenture); provided, however, that references in this Section to the 2006
Subordinated Convertible Indenture shall only become effective on and after the
date that the 2006 Subordinated Convertible Indenture becomes effective in
accordance with its terms.

Section 5.21 Defaults. No Default or Event of Default exists as of the Closing
Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.

Section 5.22 Anti-Terrorism Law Compliance. Neither the Company nor any of its
Subsidiaries is subject to or in violation of any law, regulation, or list of
any government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to any Borrower or from otherwise conducting business with
any Borrower.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Loan Documents, have been paid in full.

Section 6.01 Reporting Requirements. The Borrowers will furnish to the Global
Agent and each Lender:

(a) Annual Financial Statements. As soon as available and in any event within
100 days after the close of each fiscal year of the Company, the consolidated
balance sheets of the Company and its consolidated Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income, of
stockholders’ equity and of cash flows for such fiscal year, in each case
setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by the Company, which opinion shall be
unqualified and shall (i) state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Company and its consolidated subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with generally accepted accounting principles, or
(ii) contain such statements as are customarily included in unqualified reports
of independent accountants in conformity with the recommendations and
requirements of the American Institute of Certified Public Accountants (or any
successor organization).

(b) Quarterly Financial Statements. As soon as available and in any event within
60 days after the close of each of the quarterly accounting periods in each
fiscal year of the Company, the unaudited consolidated balance sheets of the
Company and its consolidated Subsidiaries as at the end of such quarterly period
and the related unaudited consolidated statements of income and of cash flows
for such quarterly period and/or for the fiscal year to date, and setting forth,
in the case of such unaudited

 

83



--------------------------------------------------------------------------------

consolidated statements of income and of cash flows, comparative figures for the
related periods in the prior fiscal year, and which shall be certified on behalf
of the Company by the Chief Financial Officer of the Company, subject to changes
resulting from normal year-end audit adjustments.

(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, a certificate
(a “Compliance Certificate”), substantially in the form of Exhibit E, signed by
the Chief Financial Officer, Treasurer, Assistant Treasurer or Controller of the
Company to the effect that, to the best knowledge of the Company, no Default or
Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof and the actions the Borrowers have
taken or propose to take with respect thereto, which certificate shall set forth
the calculations required to establish compliance with the provisions of Section
7.07, Section 7.05(d) and (q), and Section 7.06(c), (d) and (e).

(d) Forecasts. Not later than 100 days after the commencement of any fiscal year
of the Company and its Subsidiaries, an update of the Company’s annual forecast
for such fiscal year and the subsequent two years in reasonable detail.

(e) Notices. Promptly, and in any event within three Business Days, after the
Company or any of its Subsidiaries obtains knowledge thereof, notice of:

(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrowers have taken or propose to take with respect
thereto, and

(ii) the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against the Company
or any of its Subsidiaries, if the same would be reasonably likely to have a
Material Adverse Effect.

(f) ERISA. Promptly, and in any event within 10 days after the Company or any
ERISA Affiliate knows of the occurrence of any of the following, the Company
will deliver to the Global Agent and each of the Lenders a certificate on behalf
of the Company of an Authorized Officer of the Company setting forth the full
details as to such occurrence and the action, if any, that the Company or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given by the Company or the ERISA Affiliate to or
filed with the PBGC, a Plan participant or the Plan administrator with respect
thereto: (i) that a Reportable Event has occurred with respect to any Plan;
(ii) the institution of any steps by the Company, any ERISA Affiliate, the PBGC
or any other Person to terminate any Plan; (iii) the institution of any steps by
the Company or any ERISA Affiliate to withdraw from any Plan; (iv) the
institution of any steps by the Company or any Subsidiary to withdraw from any
Multiemployer Plan or Multiple Employer Plan, if such withdrawal could result in
withdrawal liability (as described in Part 1 of Subtitle E of Title IV of ERISA)
in excess of $10,000,000; (v) a non-exempt “prohibited transaction” within the
meaning of Section 406 of ERISA in connection with any Plan; (vi) that a Plan
has an Unfunded Current Liability exceeding $10,000,000; (vii) any material
increase in the contingent liability of the Company or any Subsidiary with
respect to any post-retirement welfare liability; or (viii) the taking of any
action by, or the threatening of the taking of any action by, the Internal
Revenue Service, the Department of Labor or the PBGC with respect to any of the
foregoing.

(g) Environmental Matters. Promptly upon, and in any event within 10 Business
Days after, an officer of the Company or any of its Subsidiaries obtains
knowledge thereof, notice of one or more of the following environmental matters
to the extent any of the following could reasonably be expected to have a
Material Adverse Effect: (i) any pending or threatened Environmental Claim
against the Company or any of its Subsidiaries or any Real Property owned or
operated by the Company or any of its

 

84



--------------------------------------------------------------------------------

Subsidiaries; (ii) any condition or occurrence on or arising from any Real
Property owned or operated by the Company or any of its Subsidiaries that
(A) results in noncompliance by the Company or any of its Subsidiaries with any
applicable Environmental Law or (B) would reasonably be expected to form the
basis of an Environmental Claim against the Company or any of its Subsidiaries
or any such Real Property; (iii) any condition or occurrence on any Real
Property owned, leased or operated by the Company or any of its Subsidiaries
that could reasonably be expected to cause such Real Property to be subject to
any restrictions on the ownership, occupancy, use or transferability by the
Company or any of its Subsidiaries of such Real Property under any Environmental
Law; and (iv) the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Property owned,
leased or operated by the Company or any of its Subsidiaries as required by any
Environmental Law or any governmental or other global agency. All such notices
shall describe in reasonable detail the nature of the Environmental Claim, the
Company’s or such Subsidiary’s response thereto and the potential exposure in
dollars of the Company and its Subsidiaries with respect thereto.

(h) SEC Reports and Registration Statements. Promptly after transmission thereof
or other filing with the SEC, copies of all annual, quarterly or current reports
that the Company or any of its Subsidiaries files with the SEC on Forms 10-K,
10-Q or 8-K (or any successor forms).

(i) Annual, Quarterly and Other Reports. Promptly after transmission thereof to
its stockholders, copies of all annual, quarterly and other reports and all
proxy statements that the Company furnishes to its stockholders generally.

(j) Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all notices received or sent by the Company or any
Subsidiary to or from the holders of any Material Indebtedness or any trustee
with respect thereto.

(k) Other Information. Within 10 days after a request therefor, such other
information or documents (financial or otherwise) relating to the Company or any
of its Subsidiaries as the Global Agent or any Lender may reasonably request
from time to time.

Section 6.02 Books, Records and Inspections. The Borrowers will, and will cause
each of their Subsidiaries to, (i) keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Borrowers or such Subsidiaries, as the case may
be, in accordance with GAAP (if applicable, or such other foreign accounting
principles applicable to any Foreign Subsidiary in its jurisdiction of
organization); and (ii) permit, upon at least two Business Days’ notice to any
Borrower, officers and designated representatives of the Global Agent or any of
the Lenders to visit and inspect any of the properties or assets of the
Borrowers and any of their Subsidiaries in whomsoever’s possession (but only to
the extent such Borrower or such Subsidiary has the right to do so to the extent
in the possession of another Person), to examine the books of account of the
Borrowers and any of their Subsidiaries, and make copies thereof and take
extracts therefrom, and to discuss the affairs, finances and accounts of the
Borrowers and of any of their Subsidiaries with, and be advised as to the same
by, its and their officers and independent accountants and independent
actuaries, if any, all at such reasonable times and intervals and to such
reasonable extent as the Global Agent or any of the Lenders may request.

Section 6.03 Insurance.

(a) The Borrowers will, and will cause each of their Subsidiaries to,
(i) maintain insurance coverage by such insurers and in such forms and amounts
and against such risks as are generally consistent with the insurance coverage
maintained by the Borrowers and their Subsidiaries as of the Closing Date, and
(ii) forthwith upon any Lender’s written request, furnish to such Lender such

 

85



--------------------------------------------------------------------------------

information about such insurance as such Lender may from time to time reasonably
request, which information shall be prepared in form and detail satisfactory to
such Lender and certified by an Authorized Officer of the appropriate Borrower.

(b) The Company will, and will cause each other Credit Party to, at all times
keep its respective property that is subject to the Lien of any Security
Document insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by the Company or any such Credit Party)
(i) shall be endorsed to the Global Agent’s satisfaction for the benefit of the
Collateral Agent (including, without limitation, by naming the Collateral Agent
as loss payee (with respect to Collateral) or, to the extent permitted by
applicable law, as an additional insured), (ii) shall state that such insurance
policies shall not be canceled without 30 days’ prior written notice thereof (or
10 days’ prior written notice in the case of cancellation for the non-payment of
premiums) by the respective insurer to the Collateral Agent, (iii) shall provide
that the respective insurers irrevocably waive any and all rights of subrogation
with respect to the Collateral Agent, the Global Agent and the Lenders, and
(iv) shall in the case of any such certificates or endorsements in favor of the
Collateral Agent, be delivered to or deposited with the Collateral Agent. The
Collateral Agent shall deliver copies of any certificates of insurance to a
Lender upon such Lender’s reasonable request.

(c) If the Company or any other Credit Party shall fail to maintain any
insurance in accordance with this Section, or if the Company or any such Credit
Party shall fail to so endorse and deliver or deposit all endorsements or
certificates with respect thereto, the Global Agent shall have the right (but
shall be under no obligation), upon prior written notice to the Company, to
procure such insurance and the Company agrees to reimburse the Global Agent on
demand, for all costs and expenses of procuring such insurance.

Section 6.04 Payment of Taxes and Claims. Each Borrower will pay and discharge,
and will cause each of its Subsidiaries to pay and discharge, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of the Company or any of its
Subsidiaries; provided, however, that neither the Company nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.
Without limiting the generality of the foregoing, the Company will, and will
cause each of its Subsidiaries to, pay in full all of its wage obligations to
its employees in accordance with the Fair Labor Standards Act (29 U.S.C.
Sections 206-207) and any comparable provisions of applicable law.

Section 6.05 Corporate Franchises. Each Borrower will do, and will cause each of
its Subsidiaries to do, or cause to be done, all things necessary to preserve
and keep in full force and effect its corporate existence, rights and authority;
provided, however, that nothing in this Section shall be deemed to prohibit any
transaction permitted by Section 7.02.

Section 6.06 Good Repair. Each Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in good
repair, working order and condition, normal wear and tear excepted, and that
from time to time there are made in such properties and equipment all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements thereto, to the extent and in the manner customary for
companies in similar businesses.

 

86



--------------------------------------------------------------------------------

Section 6.07 Compliance with Statutes, etc. Each Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property, other than those the noncompliance with which would not be reasonably
expected to have a Material Adverse Effect.

Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:

(a) Each Borrower will comply, and will cause each of its Subsidiaries to
comply, with all Environmental Laws applicable to the ownership, lease or use of
all Real Property now or hereafter owned, leased or operated by such Borrower or
any of its Subsidiaries, and will promptly pay or cause to be paid all costs and
expenses incurred in connection with such compliance, except to the extent that
such compliance with Environmental Laws is being contested in good faith and by
appropriate proceedings and for which adequate reserves have been established to
the extent required by GAAP, and an adverse outcome in such proceedings is not
reasonably expected to have a Material Adverse Effect.

(b) Each Borrower will keep or cause to be kept, and will cause each of its
Subsidiaries to keep or cause to be kept, all such Real Property free and clear
of any Liens imposed pursuant to such Environmental Laws other than Permitted
Liens.

(c) Neither the Company nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Company or any of its Subsidiaries or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property other than in compliance with applicable Environmental Laws
and in the ordinary course of business, except for such noncompliance as would
not be reasonably expected to have a Material Adverse Effect.

(d) If required to do so under any applicable order of any Governmental
Authority, the Company will undertake, and cause each of its Subsidiaries to
undertake, any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by the Company or any of its Subsidiaries in accordance with, in all
material respects, the requirements of all applicable Environmental Laws and in
accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that the Company or such Subsidiary is
contesting such order in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP.

Section 6.09 Certain Subsidiaries to Join in Subsidiary Guaranty. In the event
that at any time after the Closing Date, the Company acquires, creates or has
any Domestic Subsidiary that is not already a party to the Subsidiary Guaranty,
or any Foreign Subsidiary Borrower acquires, creates or has any Subsidiary that
is not already a party to a Foreign Subsidiary Guaranty, the Company or such
Foreign Borrower Subsidiary will promptly, but in any event within 10 Business
Days, cause such Subsidiary to deliver to the Global Agent, in sufficient
quantities for the Lenders, (a)(i) a joinder supplement, reasonably satisfactory
in form and substance to the Global Agent, duly executed by such Domestic
Subsidiary, pursuant to which such Domestic Subsidiary joins in the Subsidiary
Guaranty as a guarantor thereunder or (ii) a Foreign Subsidiary Guaranty duly
executed by such Foreign Subsidiary, and (b) resolutions of the Board of
Directors or equivalent governing body of such Subsidiary, certified by the
Secretary or an Assistant Secretary of such Subsidiary, as duly adopted and in
full force and effect, authorizing the execution and delivery of such joinder
supplement and the other Loan Documents to which such Subsidiary is, or will be
a party, together with such other corporate documentation and an

 

87



--------------------------------------------------------------------------------

opinion of counsel as the Global Agent shall reasonably request, in each case,
in form and substance satisfactory to the Global Agent; provided, however, that,
notwithstanding the foregoing or anything else in this Agreement to the
contrary, (i) neither the Receivables Subsidiary nor AGSC shall be required to
become a Subsidiary Guarantor hereunder so long as the Permitted Receivables
Facility shall not have been terminated, and (ii) a Subsidiary shall not be
required to become a party to the Subsidiary Guaranty or a Foreign Subsidiary
Guaranty, as applicable, so long as (A) the total assets of such Subsidiary
shall be less than $5,000,000, and (B) the aggregate of the total assets of all
such Subsidiaries with total asset values of less than $5,000,000 that are not
parties to the Subsidiary Guaranty or a Foreign Subsidiary Guaranty, as
applicable, shall not exceed $50,000,000.

Section 6.10 Additional Security; Further Assurances.

(a) Additional Security. Subject to subpart (b) below, in the event that at any
time prior to the Collateral Release Date, the Company or any Subsidiary
Guarantor (or a Person that has become a Subsidiary Guarantor or has executed a
Foreign Subsidiary Guaranty pursuant to Section 6.09 after the Closing Date)
acquires, owns or holds an interest in any personal property that is not at the
time included in the Collateral, the Company will promptly notify the Global
Agent in writing of such event, identifying the property or interests in
question and referring specifically to the rights of the Global Agent and the
Lenders under this Section, and the Company will, or will cause such Subsidiary
to, within 10 Business Days following request by the Global Agent, grant to the
Collateral Agent for the benefit of the Secured Creditors (as defined in the
Security Agreement) a Lien on such personal property pursuant to the terms of
such security agreements, assignments, or other documents as the Global Agent
deems appropriate (collectively, the “Additional Security Document”) or a
joinder in any existing Security Document. Furthermore, the Company shall cause
to be delivered to the Global Agent such opinions of local counsel, corporate
resolutions, consents of landlords, Landlord’s Agreements and other related
documents as may be reasonably requested by the Global Agent or the Collateral
Agent in connection with the execution, delivery and recording of any such
Additional Security Document or joinder, all of which documents shall be in form
and substance reasonably satisfactory to the Global Agent.

(b) Foreign and Non-Material Subsidiaries. Notwithstanding anything in subpart
(a) above or elsewhere in this Agreement to the contrary, (i) neither the
Receivables Subsidiary nor AGSC shall be required to become a party to any
Security Documents so long as the Permitted Receivables Facility shall not have
been terminated, (ii) a Subsidiary shall not be required to become a party to
any of the Security Documents so long as (A) the total assets of such Subsidiary
shall be less than $5,000,000, and (B) the aggregate of the total assets of all
such Subsidiaries with total asset values of less than $5,000,000 that are not
parties to the Subsidiary Guaranty shall not exceed $50,000,000, (iii) the stock
or other equity interest of any Foreign Subsidiary shall not serve as security
for any of the Obligations of any Domestic Credit Party, other than the stock or
other equity interest of any first tier Foreign Subsidiary of a Domestic Credit
Party representing no more than 65% of the total combined voting power of all
classes of stock or other equity interest of such Foreign Subsidiary entitled to
vote and having total assets greater than $5,000,000, and (iv) the stock or
other equity interest of any Subsidiary of a Foreign Subsidiary Borrower shall
serve as security for any of the Obligations of such Foreign Subsidiary
Borrower.

(c) Further Assurances. Prior to the Collateral Release Date, the Company will,
and will cause each of its Subsidiaries to, at the expense of the Company, make,
execute, endorse, acknowledge, file and/or deliver to the Global Agent from time
to time such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Global Agent or the Collateral Agent may reasonably require. If
at any time the Global Agent determines, based on applicable law, that all
applicable taxes (including, without limitation, mortgage recording taxes or
similar charges)

 

88



--------------------------------------------------------------------------------

were not paid in connection with the recordation of any mortgage or deed of
trust, the Company shall promptly pay the same upon demand.

(d) Landlord/Mortgages Waivers. Prior to the Collateral Release Date, the
Company will promptly upon request of the Global Agent obtain, and will maintain
in effect, Landlord’s Agreements on any Real Property on which any items of
Collateral are located, in form and substance reasonably acceptable to the
Global Agent.

Section 6.11 Most Favored Covenant Status. If any Credit Party at any time after
the Closing Date, issues or guarantees any Material Indebtedness pursuant to a
loan agreement, credit agreement, note purchase agreement, indenture, guaranty
or other similar instrument, which agreement, indenture, guaranty or instrument
includes affirmative or negative business or financial covenants (or any events
of default or other type of restriction that would have the practical effect of
any affirmative or negative business or financial covenant, including, without
limitation, any “put” or mandatory prepayment of such Indebtedness upon the
occurrence of a “change of control”) that are applicable to any Credit Party,
other than those set forth herein or in any of the other Loan Documents, the
Company shall promptly so notify the Global Agent and the Lenders and, if the
Global Agent shall so request by written notice to the Company (after a
determination has been made by the Required Lenders that any of the
above-referenced documents or instruments contain any such provisions, that
either individually or in the aggregate are more favorable to the holders of
such unsecured Indebtedness than any of the provisions set forth herein), the
Company, the Global Agent and the Lenders shall promptly amend this Agreement to
incorporate some or all of such provisions, in the discretion of the Global
Agent and the Required Lenders, into this Agreement and, to the extent necessary
and reasonably desirable to the Global Agent and the Required Lenders, into any
of the other Loan Documents, all at the election of the Global Agent and the
Required Lenders.

Section 6.12 Senior Debt. The Company will at all times ensure that the claims
of the Lenders in respect of the Obligations of the Borrowers will not be
subordinate to, and will in all respects rank at least pari passu with the
claims of, every unsecured creditor of the Borrowers and the claims of the
creditors under the Senior Indenture.

ARTICLE VII.

NEGATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter for so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Loan Documents, have been paid in full:

Section 7.01 Changes in Business. Neither the Company nor any of its
Subsidiaries will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Company and its Subsidiaries, would be substantially changed from the
general nature of the business engaged in by the Company and its Subsidiaries on
the Closing Date.

Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc. The Company
will not, and will not permit any of its Subsidiaries to, (i) wind up, liquidate
or dissolve their affairs, (ii) enter into any transaction of merger or
consolidation, (iii) make or otherwise effect any Acquisition, (iv) sell or
otherwise dispose of any of their property or assets outside the ordinary course
of business, or otherwise make or otherwise effect any Asset Sale, or (v) agree
to do any of the foregoing at any future time, except

 

89



--------------------------------------------------------------------------------

that, if no Default or Event of Default shall have occurred and be continuing or
would result therefrom each of the following shall be permitted:

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Company (other than the Receivables Subsidiary) with or into the Company,
provided the Company is the surviving or continuing or resulting corporation;
(ii) any Domestic Subsidiary of the Company (other than the Receivables
Subsidiary) with or into any Subsidiary Guarantor, provided that the surviving
or continuing or resulting corporation is a Subsidiary Guarantor; (iii) any
Foreign Subsidiary of the Company with or into any Foreign Credit Party,
provided that such Foreign Credit Party is the surviving continuing or resulting
corporation; (iv) any Foreign Subsidiary of the Company (other than a Foreign
Credit Party) with or into any other Foreign Subsidiary of the Company (other
than a Foreign Credit Party), or (v) any Domestic Subsidiary of the Company that
is not a Subsidiary Guarantor with or into any other Domestic Subsidiary of the
Company that is not a Subsidiary Guarantor;

(b) any Asset Sale by (i) the Company to any other Domestic Credit Party,
(ii) any Subsidiary of the Company (other than the Receivables Subsidiary) to
any Domestic Credit Party; (iii) any Foreign Subsidiary of the Company (other
than a Foreign Credit Party) to any Foreign Credit Party; (iv) any Foreign
Subsidiary of the Company (other than a Foreign Credit Party) to any other
Foreign Subsidiary of the Company (other than a Foreign Credit Party); or
(v) the Company or any Subsidiary of the Company to the Company or any
Subsidiary of the Company so long as the fair market value of all such asset
sales made pursuant to this clause (v) does not exceed $10,000,000 during any
fiscal year;

(c) the Company or any Subsidiary (other than the Receivables Subsidiary) may
make any Acquisition that is a Permitted Acquisition, provided that all of the
conditions contained in the definition of the term Permitted Acquisition are
satisfied;

(d) AGSC, the Company or any of its Subsidiaries may sell Receivables Related
Assets in connection with the Permitted Receivables Facility;

(e) the Company or any of its Subsidiaries may (i) make a Permitted Asset
Disposition or (ii) wind up, liquidate or dissolve any Subsidiary that is not a
Credit Party or, at the time of any such winding-up, liquidation or dissolution,
is not required to become a Credit Party pursuant to Section 6.09; and

(f) in addition to any Asset Sale permitted above, the Company or any of its
Subsidiaries may consummate any Asset Sale, provided that (i) the consideration
for each such Asset Sale represents fair value and at least 90% of such
consideration consists of cash; (ii) in the case of any Asset Sale involving
consideration in excess of $10,000,000, at least five Business Days prior to the
date of completion of such Asset Sale, the Company shall have delivered to the
Global Agent an officer’s certificate executed on behalf of the Company by an
Authorized Officer, which certificate shall contain (A) a description of the
proposed transaction, the date such transaction is scheduled to be consummated,
the estimated sale price or other consideration for such transaction, and (B) a
certification that no Default or Event of Default has occurred and is
continuing, or would result from consummation of such transaction; and (iii) the
aggregate amount of all Asset Sales made pursuant to this subpart during any
fiscal year of the Company shall not exceed $50,000,000.

Section 7.03 Liens. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the Company or any such Subsidiary whether now owned or hereafter
acquired, except that the foregoing shall not apply to:

(a) any Standard Permitted Lien;

 

90



--------------------------------------------------------------------------------

(b) Liens in existence on the Closing Date that are listed in Schedule 7.03;

(c) Liens (i) that are placed upon fixed or capital assets, acquired,
constructed or improved by the Company or any Subsidiary, provided that (A) such
Liens secure Indebtedness permitted by Section 7.04(f), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 120 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 90% of the cost of acquiring,
constructing or improving such fixed or capital assets; and (D) such Liens shall
not apply to any other property or assets of the Company or any Subsidiary; or
(ii) arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any such Liens, provided that the principal amount of
such Indebtedness is not increased and such Indebtedness is not secured by any
additional assets;

(d) Liens on Receivables Related Assets arising in connection with the sale of
such Receivables Related Assets in connection with the Permitted Receivables
Facility;

(e) any Lien (i) granted to the Global Agent or the Collateral Agent securing
any of the Obligations or any other Indebtedness of the Credit Parties under the
Loan Documents or any Indebtedness under any Designated Hedge Agreement, or
(ii) granted to the Collateral Agent to secure the Obligations (as defined in
the Security Agreement); provided, however, that any Lien granted pursuant to
this subpart (ii) that secures any Indebtedness other than the Obligations or
any other Indebtedness of the Credit Parties under the Loan Documents or any
Indebtedness under any Designated Hedge Agreement is at all times subject to the
intercreditor provisions set forth in the Security Agreement;

(f) Liens on consigned Scan-Based Inventory (as defined in the Security
Agreement), but only to the extent a Grantor Customer (as defined in the
Security Agreement) has a creditor that has a Lien on the inventory of such
Grantor Customer; or

(g) Liens on fixed or capital assets securing Indebtedness permitted under
Section 7.04(m), provided that any such Lien shall only secure the obligations
that it secures on the date of the applicable Permitted Acquisition and does not
extend to any property of any Subsidiary of the Company.

Section 7.04 Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of the Company or any of its Subsidiaries, except:

(a) the Indebtedness incurred under this Agreement and the other Loan Documents;

(b) the Indebtedness set forth on Schedule 7.04, and any refinancing, extension,
renewal or refunding of any such Indebtedness not involving an increase in the
principal amount thereof;

(c) the Indebtedness evidenced by the Bonds, provided that the principal amount
of such Indebtedness shall not at any time exceed $225,000,000, and such
Indebtedness shall not be permitted hereunder if at the time of such issuance or
after giving effect thereto a Default or Event of Default shall have occurred
and be continuing;

(d) the unsecured Indebtedness of the Company in connection with the notes
issued pursuant to the 2001 Subordinated Convertible Indenture and the 2006
Subordinated Convertible Indenture, provided, that (i) all of such Indebtedness
shall at all times constitute Subordinated Indebtedness, and (ii) the aggregate
principal amount of all of such Indebtedness shall not at any time exceed
$175,000,000;

 

91



--------------------------------------------------------------------------------

(e) the Indebtedness of the Company in connection with the notes or securities
issued pursuant to the Senior Indenture, so long as the aggregate principal
amount of such Indebtedness shall not at any time exceed $300,000,000 less the
aggregate principal amount of notes issued under the Senior Indenture that have
been purchased pursuant to a Permitted Note Purchase and Exchange;

(f) (i) the Indebtedness consisting of Capital Lease Obligations of the Company
and its Subsidiaries, (ii) purchase money Indebtedness secured by a Lien
referred to in Section 7.03(c), and (iii) any refinancing, extension, renewal or
refunding of any such Indebtedness not involving an increase in the principal
amount thereof, provided the aggregate outstanding principal amount (using
Capitalized Lease Obligations in lieu of principal amount, in the case of any
Capital Lease) of Indebtedness permitted by this subpart (f) shall not exceed
$25,000,000 at any time;

(g) the Indebtedness constituting Permitted Foreign Subsidiary Loans and
Investments;

(h) any intercompany loans (i) made by the Company or any Subsidiary of the
Company to any Domestic Credit Party; or (ii) made by any Foreign Subsidiary of
the Company (other than a Foreign Credit Party) to any other Foreign Subsidiary
of the Company;

(i) the Indebtedness of the Company and its Subsidiaries under Hedge Agreements,
provided (i) such Hedge Agreements have been entered into in the ordinary course
of business and not for speculative purposes, (ii) the aggregate amount of the
net obligations or Indebtedness under all such Hedge Agreements does not exceed
$25,000,000 at any time, and (iii) such Hedge Agreements shall conform to ISDA
standards and shall be in all other respects acceptable to the Global Agent;

(j) any Guaranty Obligations permitted by Section 7.05;

(k) (i) the Indebtedness of the Receivables Subsidiary under the Permitted
Receivables Facility, so long as the funded amount shall not exceed $200,000,000
at any time, or (ii) the Indebtedness of the Receivables Subsidiary or AGSC to
the Company or any other Subsidiary of the Company in connection with the
Permitted Receivables Facility in accordance with the Receivables Facility
Documents;

(l) the Indebtedness of the Company to AGSC pursuant to the AGSC Note, provided
(i) all of such Indebtedness shall constitute Subordinated Indebtedness, and
(ii) the aggregate principal amount of such Indebtedness shall not exceed
$130,000,000 at any time;

(m) Indebtedness assumed in connection with a Permitted Acquisition, so long as
(i) such Indebtedness existed at the time of such Permitted Acquisition and was
not incurred in contemplation of such Permitted Acquisition, (ii) after giving
effect to the incurrence of such Indebtedness, the Company would be in
compliance on a pro forma basis with the covenants set forth in Section 7.07,
and (iii) the aggregate amount of all such Indebtedness shall not at any time
exceed $25,000,000;

(n) other Indebtedness of the Company to the extent not permitted by any of the
foregoing clauses, provided that (i) all such Indebtedness constitutes
Subordinated Indebtedness, (ii) no Default or Event of Default shall then exist
or immediately after incurring any of such Indebtedness will exist,
(iii)(A) with respect to such Indebtedness in a principal amount of $5,000,000
or more, the documentation with respect to such Indebtedness shall be in form
and substance satisfactory to the Global Agent, and (B) with respect to such
Indebtedness in a principal amount of less than $5,000,000, the terms of the
subordination applicable thereto shall be in form and substance satisfactory to
the Global Agent, and (iv) the Company and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 7.07 both
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness; and

 

92



--------------------------------------------------------------------------------

(o) additional Indebtedness of the Company or any of its Subsidiaries to the
extent not permitted by any of the foregoing clauses, provided that the
aggregate outstanding principal amount of all such Indebtedness does not exceed
$25,000,000 at any time.

Section 7.05 Investments and Guaranty Obligations. The Company will not, and
will not permit any of its Subsidiaries to, directly or indirectly, (i) make or
commit to make any Investment or (ii) be or become obligated under any Guaranty
Obligations, except:

(a) Investments by the Company or any of its Subsidiaries in cash and Cash
Equivalents;

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(c) the Company and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(d) any Permitted Creditor Investment;

(e) loans and advances to employees for business-related travel expenses, moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business, provided the aggregate outstanding amount of all such loans and
advances shall not exceed $1,000,000 at any time;

(f) to the extent not permitted by any of the other subparts in this Section,
Investments existing as of the Closing Date and described on Schedule 7.05;

(g) any Guaranty Obligations of the Company or any Subsidiary in favor of the
Global Agent, each LC Issuer and the Lenders and any other benefited creditors
under any Designated Hedge Agreements pursuant to the Loan Documents;

(h) the Indebtedness of the Receivables Subsidiary to the Company or AGSC and
Indebtedness of AGSC to the Company in connection with the Permitted Receivables
Facility in accordance with the Receivables Facility Documents;

(i) the Indebtedness of the Company to AGSC pursuant to the AGSC Note, provided
(i) all of such Indebtedness constitutes Subordinated Indebtedness, and (ii) the
aggregate principal amount of such Indebtedness shall not exceed $130,000,000 at
any time;

(j) Investments of the Company and its Subsidiaries in Hedge Agreements
permitted to be to entered into pursuant to this Agreement;

(k) Investments (i) of the Company or any of its Subsidiaries in any Subsidiary
existing as of the Closing Date, (ii) of the Company in any Domestic Credit
Party, (iii) of any Domestic Credit Party in any other Domestic Credit Party
(other than the Company), (iv) of any Domestic Subsidiary that is not a Domestic
Credit Party in any other Domestic Subsidiary (other than the Company), or
(v) constituting Permitted Foreign Subsidiary Loans and Investments;

 

93



--------------------------------------------------------------------------------

(l) Investments (i) of any Foreign Subsidiary in any other Subsidiary of the
Company existing as of the Closing Date, (ii) of any Foreign Subsidiary (other
than a Foreign Credit Party) in any other Subsidiary of the Company (other than
the Receivables Subsidiary), or (iii) of any Foreign Credit Party in any
Domestic Credit Party (other than the Company);

(m) intercompany loans and advances permitted by Section 7.04(h);

(n) the Acquisitions permitted by Section 7.02;

(o) Investments constituting Restricted Payments permitted by Section 7.06;

(p) any Guaranty Obligation incurred by any Domestic Credit Party with respect
to Indebtedness of another Domestic Credit Party which Indebtedness is permitted
by Section 7.04; and

(q) other Investments by the Company or any Subsidiary of the Company (other
than the Receivables Subsidiary) in any other Person made after the Closing Date
and not permitted pursuant to the foregoing subparts, provided that (i) at the
time of making any such Investment no Default or Event of Default shall have
occurred and be continuing, or would result therefrom, and (ii) the maximum
cumulative amount of all such Investments that are so made pursuant to this
subpart and outstanding at any time shall not exceed an aggregate of
$50,000,000, taking into account the repayment of any loans or advances
comprising such Investments.

Section 7.06 Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a) the Company or any of its Subsidiaries may declare and pay or make Capital
Distributions that are payable solely in additional shares of its common stock
(or warrants, options or other rights to acquire additional shares of its common
stock);

(b) (i) any Subsidiary of the Company may declare and pay or make Capital
Distributions to any Domestic Credit Party, (ii) any Foreign Subsidiary of the
Company (other than a Foreign Credit Party) may declare and pay or make Capital
Distributions to any other Foreign Subsidiary or to any Domestic Credit Party,
and (iii) any Foreign Credit Party may declare and pay or make Capital
Distributions to any Domestic Credit Party;

(c) the Company may declare and pay or make Cash Dividends, provided that (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) the Company will be in compliance with the financial
covenants set forth in Section 7.07 after giving pro forma effect to each such
Cash Dividend, and (iii) the aggregate amount of all Cash Dividends made by the
Company during any fiscal year shall not exceed the Maximum Dividend Amount;

(d) the Company may make Share Repurchases, provided that (i) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (ii) the Company will be in compliance with the financial covenants
set forth in Section 7.07 after giving pro forma effect to each such Share
Repurchase, and (iii) the aggregate amount of all Share Repurchases made by the
Company during any fiscal year shall not exceed the Maximum Share Repurchase
Amount; and

(e) the Company may make a Permitted Note Purchase and Exchange, provided that
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) the aggregate amount (which amount shall be
determined based upon the original face amount of the

 

94



--------------------------------------------------------------------------------

Indebtedness that is the subject of such Permitted Note Purchase and Exchange
and shall specifically exclude any premium paid in connection with such
Permitted Note Purchase and Exchange) paid by the Company in connection with all
Permitted Note Purchases and Exchanges shall not at any time exceed
$475,000,000, (iii) each note or other security purchased, redeemed or exchanged
in connection with each Permitted Note Purchase and Exchange shall be
permanently cancelled promptly, but in no event later than ten Business Days,
following each such Permitted Note Purchase and Exchange, (iv) immediately after
giving effect to each Permitted Note Purchase and Exchange, the Company shall be
in pro forma compliance with the financial covenants set forth in Section 7.07
and, prior to or concurrently with such Permitted Note Purchase and Exchange,
the Company shall have provided to the Global Agent a certificate of an
Authorized Officer demonstrating such pro forma compliance and certifying as to
compliance with the other provisions of this subpart (e) in connection with such
Permitted Note Purchase and Exchange, and (v) concurrently with the delivery by
the Company of the financial statements required pursuant to Section 6.01(a) and
Section 6.01(b), the Company shall deliver a certificate describing the
aggregate amount of Permitted Note Purchases and Exchanges made during the
fiscal quarter or quarters covered by such financial statements and certifying
that such Permitted Note Purchases and Exchanges were made in compliance with
the provisions of this subpart (e).

Section 7.07 Financial Covenants.

(a) Leverage Ratio. The Company will not permit the Leverage Ratio for any
Testing Period to exceed (i) 3.00 to 1.00, for the period from the Closing Date
through August 31, 2006, (ii) 3.25 to 1.00, for the period from September 1,
2006 through February 28, 2007, and (iii) 3.00 to 1.00, on March 1, 2007 and
thereafter.

(b) Interest Coverage Ratio. The Company will not permit the Interest Coverage
Ratio for any Testing Period to be less than 3.00 to 1.00.

Section 7.08 Limitation on Certain Restrictive Agreements. The Company will not,
and will not permit any of its Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist or become effective, any “negative pledge”
covenant or other agreement, restriction or arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Company or any
Subsidiary to create, incur or suffer to exist any Lien upon any of its property
or assets as security for Indebtedness, or (b) the ability of any such
Subsidiary to make Capital Distributions or any other interest or participation
in its profits owned by the Company or any Subsidiary of the Company, or pay any
Indebtedness owed to the Company or a Subsidiary of the Company, or to make
loans or advances to the Company or any of the Company’s other Subsidiaries, or
transfer any of its property or assets to the Company or any of the Company’s
other Subsidiaries, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (iv) customary provisions restricting assignment
or pledging of any licensing agreement entered into in the ordinary course of
business or the transfer or other encumbrance of inventory or other assets
utilizing licensed property, (v) customary provisions restricting the transfer
or further encumbering of assets subject to Liens permitted under Section
7.03(c), (vi) restrictions contained in the Receivables Facility Documents, the
Senior Indenture, the 2001 Subordinated Convertible Indenture, the 2006
Subordinated Convertible Indenture or any agreement or other document executed
in connection with any of the foregoing as in effect on the Closing Date or the
Bonds or any agreement or other document executed in connection therewith (and
any similar restrictions contained in any agreement governing any refinancing or
refunding thereof not prohibited by this Agreement), (vii) customary
restrictions affecting only a Subsidiary of the Company under any agreement or
instrument governing any of the Indebtedness of a Subsidiary permitted pursuant
to Section 7.04, (viii) restrictions affecting any Foreign Subsidiary (other
than a Foreign Credit Party) of the Company under any agreement or instrument
governing any Indebtedness of such Foreign Subsidiary

 

95



--------------------------------------------------------------------------------

permitted pursuant to Section 7.04, and customary restrictions contained in
“comfort” letters and guarantees of any such Indebtedness, (ix) any document
relating to Indebtedness secured by a Lien permitted by Section 7.03, insofar as
the provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, and (x) any Operating Lease or Capital Lease, insofar as the
provisions thereof limit grants of a security interest in, or other assignments
of, the related leasehold interest to any other Person.

Section 7.09 Amendments to Certain Documents. The Company will not, and will not
permit any of its Subsidiaries to, amend, restate, supplement or otherwise
modify or replace in any respect the Senior Indenture, the 2001 Subordinated
Convertible Indenture, the 2006 Subordinated Convertible Indenture, the
Receivables Facility Documents or the Bonds (including any agreements or other
documents executed in connection therewith) without the prior written consent of
the Required Lenders, provided that the Company or any of its Subsidiaries may
amend, supplement or otherwise modify any of the foregoing agreements with the
prior written consent of the Global Agent (which consent shall not be
unreasonably withheld or delayed), so long as any such amendment or modification
does not, in the opinion of the Global Agent, materially and adversely impact
the rights or remedies of the Global Agent and the Lenders hereunder.

Section 7.10 Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into any transaction or series of transactions
with any Affiliate (other than, in the case of the Company, any Subsidiary, and
in the case of a Subsidiary, the Company or another Subsidiary) other than in
the ordinary course of business of and pursuant to the reasonable requirements
of the Company’s or such Subsidiary’s business and upon fair and reasonable
terms no less favorable to the Company or such Subsidiary than would be obtained
in a comparable arm’s-length transaction with a Person other than an Affiliate,
except (i) sales of goods to an Affiliate for use or distribution outside the
United States that in the good faith judgment of the Company comply with any
applicable legal requirements of the Code, or (ii) agreements and transactions
with and payments to officers, directors and shareholders that are either
(A) entered into in the ordinary course of business and not prohibited by any of
the provisions of this Agreement, or (B) entered into outside the ordinary
course of business, approved by the directors or shareholders of the Company (or
any committee thereof), and not prohibited by any of the provisions of this
Agreement.

Section 7.11 Plan Terminations, Minimum Funding, etc. The Company will not, and
will not permit any ERISA Affiliate to, (i) terminate any Plan or Plans so as to
result in liability of the Company or any ERISA Affiliate to the PBGC in excess
of, in the aggregate, the amount that is equal to the greater of (x) $250,000,
or (y) 5% of the Company’s Consolidated Net Worth as of the date of the then
most recent financial statements furnished to the Lenders pursuant to the
provisions of this Agreement, (ii) permit to exist one or more events or
conditions that present a material risk of the termination by the PBGC of any
Plan or Plans with respect to which the Company or any ERISA Affiliate would, in
the event of such termination, incur liability to the PBGC in excess of such
amount in the aggregate, or (iii) fail to comply with the minimum funding
standards of ERISA and the Code with respect to any Plan.

Section 7.12 Capital Expenditures. The Company will not, and will not permit any
of its Subsidiaries to, make or incur any Consolidated Capital Expenditures
(excluding Consolidated Capital Expenditures made from the proceeds of Asset
Sales permitted hereunder and/or Events of Loss) that in the aggregate exceed
(a) $90,000,000, during the fiscal year of the Company ending February 28, 2007,
(b) $85,000,000, during the fiscal year of the Company ending February 29, 2008,
and (c) $80,000,000, during the fiscal year of the Company ending February 28,
2009 and each such fiscal year thereafter.

 

96



--------------------------------------------------------------------------------

Section 7.13 Anti-Terrorism Laws. Neither the Company nor any of its
Subsidiaries shall be subject to or in violation of any law, regulation, or list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to any Borrower or from otherwise conducting business with
any Borrower.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. Any of the following specified events shall
constitute an event of default (each an “Event of Default”):

(a) Payments: any Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing; or (ii) default, and such default shall continue for three or more
Business Days, in the payment when due of any interest on the Loans or Unpaid
Drawings or any Fees or any other amounts owing hereunder or under any other
Loan Document; or

(b) Representations, etc.: any representation, warranty or statement made by the
Company or any other Credit Party herein or in any other Loan Document or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

(c) Certain Covenants: any Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Section 4.04,
Section 6.01, Section 6.09, Section 6.10, Section 6.11, Section 6.12, or Article
VII of this Agreement; or

(d) Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document, other than those referred to in Section 8.01(a),
(b) or (c) Section 8.01(a) above, and such default is not remedied within 30
days after the earlier of (i) an Authorized Officer of any Credit Party
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from the Global Agent or the Required Lenders
(any such notice to be identified as a “notice of default” and to refer
specifically to this paragraph); or

(e) Cross Default Under Other Agreements: the Company or any of its Subsidiaries
shall (i) default in any payment with respect to any Material Indebtedness
(other than the Obligations or with respect to any Indebtedness subject to
subpart (j) below), and such default shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Material Indebtedness, or (ii) default in the observance or performance of any
agreement or condition relating to any such Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto (and all
grace periods applicable to such observance, performance or condition shall have
expired), or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Material Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause any such Material Indebtedness to become due prior
to its stated maturity; or any such Material Indebtedness of the Company or any
of its Subsidiaries shall be declared to be due and payable, or shall be
required to be prepaid (other than by a regularly scheduled

 

97



--------------------------------------------------------------------------------

required prepayment or redemption, prior to the stated maturity thereof); or
(iii) without limitation of the foregoing clauses, default in any payment
obligation under a Designated Hedge Agreement, and such default shall continue
after the applicable grace period, if any, specified in such Designated Hedge
Agreement or any other agreement or instrument relating thereto; or

(f) Invalidity of Loan Documents: (i) any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or under such Loan Document or satisfaction in full of all
the Obligations, ceases to be in full force and effect; (ii) any Credit Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or (iii) at any time prior to the
Collateral Release Date, the Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral purported to be covered by the
Security Documents with the priority required by the relevant Security
Documents, in each case for any reason other than the failure of the Collateral
Agent, the Global Agent or any Lender to take any action that they are required
to take; or

(g) Judgments: (i) one or more judgments, orders or decrees shall be entered
against the Company and/or any of its Subsidiaries involving a liability (other
than a liability covered by insurance, as to which the carrier has adequate
claims paying ability and has not effectively reserved its rights) of
$20,000,000 or more in the aggregate for all such judgments, orders and decrees
for the Company and its Subsidiaries, and any such judgments or orders or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 30 days (or such longer period, not in excess of 60 days, during
which enforcement thereof, and the filing of any judgment lien, is effectively
stayed or prohibited) from the entry thereof; or (ii) one or more judgments,
orders or decrees shall be entered against the Company and/or any of its
Subsidiaries involving a required divestiture of any material properties, assets
or business reasonably estimated to have a fair value in excess of $20,000,000,
and any such judgments, orders or decrees shall not have been vacated,
discharged or stayed or bonded pending appeal within 30 days (or such longer
period, not in excess of 60 days, during which enforcement thereof, and the
filing of any judgment lien, is effectively stayed or prohibited) from the entry
thereof; or

(h) Insolvency Event: any Insolvency Event shall occur with respect to the
Company, any other Credit Party or any other Subsidiary of the Company that has
total assets or annual revenues in excess of $5,000,000; or

(i) ERISA: (i) any of the events described in clauses (i) through (viii) of
Section 6.01(f) shall have occurred; or (ii) there shall result from any such
event or events the imposition of a Lien, the granting of a security interest,
or a liability or a material risk of incurring a liability; and (iii) any such
event or events or any such lien, security interest or liability, individually,
and/or in the aggregate, in the opinion of the Required Lenders, has had, or
would reasonably be expected to have, a Material Adverse Effect; or

(j) Subordinated Convertible Indentures: if prior to the repayment in full of
the Indebtedness under the 2001 Subordinated Convertible Indenture or 2006
Subordinated Convertible Indenture, as applicable, (i) any Event of Default (as
defined in the 2001 Subordinated Convertible Indenture or 2006 Subordinated
Convertible Indenture) shall occur under the 2001 Subordinated Convertible
Indenture or 2006 Subordinated Convertible Indenture; (ii) the Obligations, or
any part thereof, shall cease to constitute Senior Indebtedness (as defined in
the 2001 Subordinated Convertible Indenture or 2006 Subordinated Convertible
Indenture), Designated Senior Indebtedness (as defined in the 2001 Subordinated
Convertible Indenture or 2006 Subordinated Convertible Indenture) or Permitted
Debt (as defined in the 2001 Subordinated Convertible Indenture or 2006
Subordinated Convertible Indenture); or (iii) the Company shall designate any
Indebtedness as Designated Senior Indebtedness (as

 

98



--------------------------------------------------------------------------------

defined in the 2001 Subordinated Convertible Indenture or 2006 Subordinated
Convertible Indenture) without the prior written consent of the Global Agent.

(k) Change of Control: if there occurs a Change of Control.

Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at any
time thereafter if any Event of Default shall then be continuing, the Global
Agent shall, upon the written request of the Required Lenders, by written notice
to the Borrowers or any thereof, take any or all of the following actions,
without prejudice to the rights of the Global Agent or any Lender to enforce its
claims against the Company or any other Credit Party in any manner permitted
under applicable law:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers;

(c) terminate any Letter of Credit that may be terminated in accordance with its
terms or require the applicable LC Obligors to deposit cash in a deposit account
designated by the Global Agent in an amount equal to 105% of the Revolving
Facility LC Outstandings or the Canadian LC Outstandings, as the case may be, of
such LC Obligor to secure such LC Obligor’s reimbursement obligations with
respect to such Revolving Facility LC Outstandings or Canadian LC Outstandings;
or

(d) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the Global
Agent as specified in clauses (a) and/or (b) above shall occur automatically
without the giving of any such notice.

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Global Agent or any Lender (i) at any time on or
after the Equalization Date or (ii) at any time from the exercise of remedies
hereunder or under the other Loan Documents, whether received from the
Collateral Agent, any Credit Party or otherwise, shall in each case unless
otherwise required by the terms of the other Loan Documents or by applicable law
be applied as follows:

(a) Obligations Generally. Except with respect to any amounts that are required
to first be applied pursuant to subparts (b) or (c) below, all amounts received
by or with respect to, and all proceeds of Collateral coming from, the Company
or any other Domestic Credit Party shall be applied:

(i) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Global Agent in its capacity as
such;

(ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

 

99



--------------------------------------------------------------------------------

(iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

(iv) fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, and (B) the amounts due to Designated Hedge Creditors under Designated
Hedge Agreements;

(v) fifth, to the Global Agent for the benefit of each LC Issuer to cash
collateralize the Stated Amount of outstanding Letters of Credit;

(vi) sixth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Global Agent, each LC Issuer, the Swing Line Lender, the Lenders and the
Designated Hedge Creditors, ratably based upon the respective aggregate amounts
of all such Obligations owing to them on such date; and

(vii) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Borrowers or to whomsoever shall be lawfully entitled thereto.

(b) Foreign Revolving Facility Borrower Obligations. All amounts received by or
with respect to, and all proceeds of Collateral, if any, coming from, any
Foreign Revolving Facility Borrower or any other Foreign Credit Party shall be
applied:

(i) first, to the payment of that portion of the Foreign Revolving Facility
Borrower Obligations owing by such Foreign Revolving Facility Borrower
constituting fees, indemnities and expenses and other amounts (including
attorneys’ fees and amounts due under Article III) payable to the Global Agent
in its capacity as such;

(ii) second, to the payment of that portion of the Foreign Revolving Facility
Borrower Obligations owing by such Foreign Revolving Facility Borrower
constituting fees, indemnities and expenses (including attorneys’ fees and
amounts due under Article III) payable to each Lender and each LC Issuer,
ratably among them in proportion to the aggregate of all such amounts;

(iii) third, to the payment of that portion of the Foreign Revolving Facility
Borrower Obligations constituting accrued and unpaid interest on the Loans made
to such Foreign Revolving Facility Borrower and Unpaid Drawings with respect to
Revolving Facility Letters of Credit issued for the account of such Foreign
Revolving Facility Borrower, ratably among the Lenders and each LC Issuer in
proportion to the aggregate of all such amounts;

(iv) fourth, to the payment of that portion of the Foreign Revolving Facility
Borrower Obligations constituting unpaid principal of the Loans made to such
Foreign Revolving Facility Borrower and Unpaid Drawings with respect to
Revolving Facility Letters of Credit issued for the account of such Foreign
Revolving Facility Borrower, ratably among the Lenders and each LC Issuer in
proportion to the aggregate of all such amounts;

(v) fifth, to the Global Agent for the benefit of each LC Issuer to cash
collateralize the Stated Amount of Revolving Facility Letters of Credit issued
for the account of such Foreign Revolving Facility Borrower;

 

100



--------------------------------------------------------------------------------

(vi) sixth, to the payment of all other Foreign Revolving Facility Borrower
Obligations of such Foreign Revolving Facility Borrower owing under or in
respect of the Loan Documents that are then due and payable to the Global Agent,
each LC Issuer and the Lenders, ratably based upon the respective aggregate
amounts of all such Foreign Revolving Facility Borrower Obligations owing to
them by such Foreign Revolving Facility Borrower on such date; and

(vii) finally, any remaining surplus after all of the Foreign Revolving Facility
Borrower Obligations of such Foreign Revolving Facility Borrower have been paid
in full, to such Foreign Revolving Facility Borrower or to whomsoever shall be
lawfully entitled thereto.

(c) Canadian Obligations. All amounts received by or with respect to, and all
proceeds of Collateral, if any, coming from, any Canadian Borrower shall be
applied:

(i) first, to the payment of that portion of the Canadian Obligations owing by
the Canadian Borrowers constituting fees, indemnities and expenses and other
amounts (including attorneys’ fees and amounts due under Article III) payable to
the Global Agent in its capacity as such;

(ii) second, to the payment of that portion of the Canadian Obligations owing by
the Canadian Borrowers constituting fees, indemnities and expenses (including
attorneys’ fees and amounts due under Article III) payable to each Canadian
Lender and each LC Issuer, ratably among them in proportion to the aggregate of
all such amounts;

(iii) third, to the payment of that portion of the Canadian Obligations
constituting accrued and unpaid interest on the Canadian Revolving Loans made to
the Canadian Borrowers and Unpaid Drawings with respect to Canadian Letters of
Credit issued for the account of each Canadian Borrower, ratably among the
Canadian Lenders and each LC Issuer in proportion to the aggregate of all such
amounts;

(iv) fourth, to the payment of that portion of the Canadian Obligations
constituting unpaid principal of the Canadian Revolving Loans made to the
Canadian Borrowers and Unpaid Drawings with respect to Canadian Letters of
Credit issued for the account of each Canadian Borrower, ratably among the
Canadian Lenders and each LC Issuer in proportion to the aggregate of all such
amounts;

(v) fifth, to the Canadian Administrative Branch of the Global Agent for the
benefit of each LC Issuer to cash collateralize the Stated Amount of Canadian
Letters of Credit issued for the account of each Canadian Borrower;

(vi) sixth, to the payment of all other Canadian Obligations owing under or in
respect of the Loan Documents that are then due and payable to the Global Agent,
each LC Issuer and the Canadian Lenders, ratably based upon the respective
aggregate amounts of all such Canadian Obligations owing to them by the Canadian
Borrowers on such date; and

(vii) finally, any remaining surplus after all of the Canadian Obligations have
been paid in full, to the Canadian Borrowers or to whomsoever shall be lawfully
entitled thereto.

 

101



--------------------------------------------------------------------------------

Section 8.04 Equalization.

(a) Equalization Prior to Equalization Date.

(i) Generally. Subject to subpart (b) below, if at any time any Lender receives
any amount (other than amounts that are received from a Canadian Borrower with
respect to the Canadian Obligations and are subject to subpart (a)(ii) below)
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Loan Documents, or otherwise)
that is applicable to the payment of the principal of, or interest on, the Loans
(other than Swing Loans), Revolving Facility LC Participations, Swing Line
Participations or Fees (other than Fees that are intended to be paid solely to
the Global Agent or a LC Issuer and amounts payable to a Lender under Article
III), of a sum that with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender (based on such Lender’s ratable share thereof as
determined in accordance with Section 2.17, Section 8.03(a) or Section 8.01(a)
or specifically set forth elsewhere in this Agreement) bears to the total of
such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations (other than the Canadian Obligations) to such Lenders in such amount
as shall result in a proportional participation by all of the Lenders in such
amount.

(ii) Canadian Sub-Facility. Subject to subpart (b) below, if at any time any
Canadian Lender receives any amount hereunder from the Canadian Borrowers
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Canadian
Loans (other than amounts payable to a Canadian Lender under Article III) or
Canadian LC Participations of a sum that with respect to the related sum or sums
received by other Canadian Lenders is in a greater proportion than the total
such Canadian Obligations then owed and due to such Canadian Lender bears to the
total of such Canadian Obligation then owed and due to all of the Canadian
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Canadian Lenders an interest in the Canadian Obligations to such Canadian
Lenders in such amount as shall result in a proportional participation by all of
the Canadian Lenders in such amount.

(iii) Recovery of Amounts. If any amount paid to any Lender pursuant to subparts
(i) or (ii) above is recovered in whole or in part from such Lender, such
original purchase shall be rescinded, and the purchase price restored ratably to
the extent of the recovery.

(b) Equalization after Equalization Date. If at any time on or after the
Equalization Date, the Credit Facility Exposure owing to any Lender is greater
than an amount equal to such Lender’s Equalization Percentage of the Aggregate
Credit Facility Exposure, then on such date any of the Credit Facility Exposure
not denominated in Dollars shall be converted to Dollars and each of the other
Lenders shall purchase from such Lender for cash at par an amount of the
Obligations of such Lender as shall be necessary such that the Credit Facility
Exposure owing to such Lender is equal to the amount of its Equalization
Percentage of the Aggregate Credit Facility Exposure.

(c) Consent of Borrowers. The Borrowers consent to the foregoing and agree, to
the extent they may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 

102



--------------------------------------------------------------------------------

(d) Defaulting Lenders. Notwithstanding anything to the contrary contained
herein, the provisions of this Section shall be subject to the express
provisions of this Agreement that require, or permit, differing payments to be
made to Lenders that are not Defaulting Lenders, as opposed to Defaulting
Lenders. If any Lender shall fail to make any payment required to be made by it
pursuant to this Section, then the Global Agent may, in its discretion
(notwithstanding any contrary provision of this Agreement), apply any amounts
thereafter received by the Global Agent for the account of such Lender to
satisfy such Lender’s obligations to the Global Agent under such Sections until
all such unsatisfied obligations are fully paid.

ARTICLE IX.

THE GLOBAL AGENT

Section 9.01 Appointment. Each Lender hereby irrevocably designates and appoints
National City Bank to act as specified herein and in the other Loan Documents,
and each such Lender hereby irrevocably authorizes National City Bank as the
Global Agent for such Lender, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to, the Global Agent
by the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto, including, but not limited
to, entering into an intercreditor agreement on behalf of the Lenders in
accordance with Section 9.01 of the Security Agreement. The Global Agent agrees
to act as such upon the express conditions contained in this Article.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Global Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Loan Documents, nor any fiduciary
relationship with any Lender or LC Issuer, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Global Agent. The provisions of this
Article are solely for the benefit of the Global Agent and the Lenders, and no
Credit Party shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
the Global Agent shall act solely as agent of the Lenders and does not assume
and shall not be deemed to have assumed any obligation or relationship of agency
or trust with or for the Borrowers or any of their Subsidiaries.

Section 9.02 Delegation of Duties. The Global Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
sub-agents or attorneys-in-fact, including, without limitation, through its
Canadian Administrative Branch, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Global Agent shall not be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 9.03.

Section 9.03 Exculpatory Provisions. Neither the Global Agent nor any of its
Related Parties shall be (a) liable for any action lawfully taken or omitted to
be taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except for its or such Related Parties’ own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Borrowers or any of their Subsidiaries or any of their respective officers
contained in this Agreement, any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Global Agent under or in connection with, this Agreement or any other
Loan Document or for any failure of any Borrower or any Subsidiary of the
Borrowers or any of their respective officers to perform its obligations
hereunder or thereunder. The Global Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement, or to inspect
the properties, books or records of any Borrower or any Subsidiary of any

 

103



--------------------------------------------------------------------------------

Borrower. The Global Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Global Agent to the Lenders or by or on behalf of the
Borrowers or any of their Subsidiaries to the Global Agent or any Lender or be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained herein or
therein or as to the use of the proceeds of the Loans or of the existence or
possible existence of any Default or Event of Default.

Section 9.04 Reliance by Global Agent. The Global Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrowers or any of their
Subsidiaries), independent accountants and other experts selected by the Global
Agent. The Global Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Global Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or all of the Lenders (other than any Defaulting Lender), as
applicable, as to any matter that, pursuant to Section 11.11, can only be
effectuated with the consent of all Lenders, or all Lenders (other than any
Defaulting Lender), as the case may be), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

Section 9.05 Notice of Default. The Global Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Global Agent has received notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Global Agent receives such a notice, the Global Agent shall give prompt
notice thereof to the Lenders. The Global Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, however, that unless and until the Global Agent
shall have received such directions, the Global Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Global Agent nor any of its Related Parties have made any representations or
warranties to it and that no act by the Global Agent hereinafter taken,
including, without limitation, any review of the affairs of the Company or any
of its Subsidiaries, shall be deemed to constitute any representation or
warranty by the Global Agent to any Lender. Each Lender represents to the Global
Agent that it has, independently and without reliance upon the Global Agent, or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Company and its Subsidiaries and made its own decision
to make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the Global
Agent, or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action

 

104



--------------------------------------------------------------------------------

under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Company and its
Subsidiaries. The Global Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, assets, property, financial and other conditions, prospects or
creditworthiness of the Company or any of its Subsidiaries that may come into
the possession of the Global Agent or any of its Related Parties.

Section 9.07 No Reliance on Global Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Global Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Company or any of its
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (a) any identity verification procedures, (b) any
record keeping, (c) any comparisons with government lists, (d) any customer
notices or (e) any other procedures required under the CIP Regulations or such
other laws.

Section 9.08 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Global Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the USA Patriot
Act.

Section 9.09 Indemnification. The Lenders agree to indemnify the Global Agent
and its Related Parties as such ratably according to their pro rata share of the
Aggregate Credit Facility Exposure (at the time such indemnity is sought), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever that may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Global Agent (in its capacity as such) or such Related Parties in
any way relating to or arising out of this Agreement or any other Loan Document,
or any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by the Global
Agent or such Related Parties under or in connection with any of the foregoing,
but only to the extent that any of the foregoing are not paid by the Borrowers;
provided, however, that no Lender shall be liable to the Global Agent or any of
its Related Parties for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting solely from the Global Agent’s
or such Related Parties’ gross negligence or willful misconduct. If any
indemnity furnished to the Global Agent or any such Related Parties for any
purpose shall, in the opinion of the Global Agent, be insufficient or become
impaired, the Global Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section shall survive the payment of all
Obligations.

Section 9.10 The Global Agent in Individual Capacity. The Global Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the

 

105



--------------------------------------------------------------------------------

Company, its Subsidiaries and their Affiliates as though not acting as Global
Agent hereunder. With respect to the Loans made by it and all Obligations owing
to it, the Global Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Global Agent, and the terms “Lender” and “Lenders” shall include the Global
Agent in its individual capacity.

Section 9.11 Successor Global Agent. The Global Agent may resign at any time
upon not less than 30 days notice to the Lenders, each LC Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Global
Agent gives notice of its resignation, then the retiring Global Agent may on
behalf of the Lenders and each LC Issuer, appoint a successor Global Agent;
provided, however, that if the Global Agent shall notify the Company and the
Lenders that no such successor is willing to accept such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Global Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Global Agent on behalf of the
Lenders or any LC Issuer under any of the Loan Documents, the retiring Global
Agent shall continue to hold such collateral security until such time as a
successor Global Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Global Agent shall
instead be made by or to each Lender and LC Issuer directly, until such time as
the Required Lenders appoint a successor Global Agent as provided for above in
this paragraph. Upon the acceptance of a successor’s appointment as Global Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Global Agent,
and the retiring Global Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Company to a successor Global Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Company and such successor.
After the retiring Global Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.02 shall continue in
effect for the benefit of such retiring Global Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Global Agent was acting as Global Agent.

Section 9.12 Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Managing Agent, Manager, Lead Arranger,
Arranger or any other corresponding title, other than “Global Agent,” shall have
no right, power, obligation, liability, responsibility or duty under this
Agreement or any other Loan Document except those applicable to all Lenders as
such. Each Lender acknowledges that it has not relied, and will not rely, on any
Lender so identified in deciding to enter into this Agreement or in taking or
not taking any action hereunder.

ARTICLE X.

GUARANTY

Section 10.01 Guaranty by the Company. The Company hereby irrevocably and
unconditionally guarantees, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Company Guaranteed Obligations”): (a) (i) the
principal of and interest on the Notes issued by, and the Loans made to, and the
other Obligations of, the Foreign Subsidiary Borrowers under this Agreement, and
(ii) all reimbursement obligations and Unpaid Drawings with respect to Letters
of Credit issued for the benefit of any LC Obligor (other than the Company)
under this Agreement, and (b) all amounts, indemnities and reimbursement
obligations, direct or indirect, contingent or absolute, of every type or

 

106



--------------------------------------------------------------------------------

description, and at any time existing, owing by any Subsidiary of the Company
under any Designated Hedge Agreement or any other document or agreement executed
and delivered in connection therewith to any Designated Hedge Creditor, in all
cases under subparts (a) or (b) above, whether now existing, or hereafter
incurred or arising, including any such interest or other amounts incurred or
arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code). Upon failure by any Credit Party to pay punctually any of the
Company Guarantee Obligations, the Company shall forthwith on demand by the
Global Agent pay the amount not so paid at the place and in the currency and
otherwise in the manner specified in this Agreement or any other applicable
agreement or instrument. This guaranty is a guaranty of payment and not of
collection.

Section 10.02 Additional Undertaking. As a separate, additional and continuing
obligation, the Company unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any amounts not be
recoverable from the Company under Section 10.01 for any reason whatsoever
(including, without limitation, by reason of any provision of any Loan Document
or any other agreement or instrument executed in connection therewith being or
becoming void, unenforceable, or otherwise invalid under any applicable law)
then, notwithstanding any notice or knowledge thereof by any Lender, the Global
Agent, any of their respective Affiliates, or any other person, at any time, the
Company as sole, original and independent obligor, upon demand by the Global
Agent, will make payment to the Global Agent, for the account of the Benefited
Creditors, of all such obligations not so recoverable by way of full indemnity,
in such currency and otherwise in such manner as is provided in the Loan
Documents or any other applicable agreement or instrument.

Section 10.03 Guaranty Unconditional. The obligations of the Company under this
Article shall be unconditional and absolute and, without limiting the generality
of the foregoing, shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any of the following:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
to any Company Guaranteed Obligation under any agreement or instrument, by
operation of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to any Company Guaranteed Obligation;

(c) any release, non-perfection or invalidity of any direct or indirect security
for any Company Guaranteed Obligation under any agreement or instrument
evidencing or relating to any Company Guaranteed Obligation;

(d) any change in the corporate existence, structure or ownership of any Credit
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Credit Party or other Subsidiary or its assets
or any resulting release or discharge of any obligation of any Credit Party or
other Subsidiary contained in any agreement or instrument evidencing or relating
to any Company Guaranteed Obligation;

(e) the existence of any claim, set-off or other rights which the Company may
have at any time against any other Credit Party, the Global Agent, any Lender,
any Affiliate of any Lender or any other person, whether in connection herewith
or any unrelated transactions;

(f) any invalidity or unenforceability relating to or against any other Credit
Party for any reason of any agreement or instrument evidencing or relating to
any Company Guaranteed Obligation, or

 

107



--------------------------------------------------------------------------------

any provision of applicable law or regulation purporting to prohibit the payment
by any Credit Party of any of the Company Guaranteed Obligations; or

(g) any other act or omission of any kind by any other Credit Party, the Global
Agent, any Lender or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Article, constitute a legal or equitable
discharge of a Subsidiary’s obligations under the Subsidiary Guaranty or the
Company’s obligations under this Article other than the irrevocable payment in
full of all Company Guaranteed Obligations.

Section 10.04 Company Obligations to Remain in Effect; Restoration. The
Company’s obligations under this Article shall remain in full force and effect
until the Commitments shall have terminated, and the principal of and interest
on the Notes and other Company Guaranteed Obligations, and all other amounts
payable by the Company, any other Credit Party or other Subsidiary, under the
Loan Documents or any other agreement or instrument evidencing or relating to
any of the Company Guaranteed Obligations, shall have been paid in full. If at
any time any payment of any of the Company Guaranteed Obligations is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Credit Party, the Company’s obligations under this
Article with respect to such payment shall be reinstated at such time as though
such payment had been due but not made at such time.

Section 10.05 Waiver of Acceptance, etc. The Company irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.

Section 10.06 Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Company shall
have no rights, by operation of law or otherwise, upon making any payment under
this Article to be subrogated to the rights of the payee against any other
Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.

Section 10.07 Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any Company Guaranteed
Obligation is stayed upon insolvency, bankruptcy or reorganization of such
Credit Party, all such amounts otherwise subject to acceleration under the terms
of any applicable agreement or instrument evidencing or relating to any Company
Guaranteed Obligation shall nonetheless be payable by the Company under this
Article forthwith on demand by the Global Agent.

ARTICLE XI.

MISCELLANEOUS

Section 11.01 Payment of Expenses etc. The Borrowers agree to pay (or reimburse
the Global Agent, the Collateral Agent, the Lenders or their Affiliates, as the
case may be) all of the following: (i) whether or not the transactions
contemplated hereby are consummated, for all reasonable out-of-pocket costs and
expenses of the Global Agent and the Collateral Agent in connection with the
negotiation, preparation, syndication, administration and execution and delivery
of the Loan Documents and the documents and instruments referred to therein and
the syndication of the Commitments; (ii) all reasonable out-of-pocket costs and
expenses of the Global Agent and the Collateral Agent in connection with any
amendment, waiver or consent relating to any of the Loan Documents that is
requested by any Credit Party; (iii) all reasonable out-of-pocket costs and
expenses of the Global Agent, the Collateral

 

108



--------------------------------------------------------------------------------

Agent, the Lenders and their Affiliates in connection with the enforcement of
any of the Loan Documents or the other documents and instruments referred to
therein, including, without limitation, the reasonable fees and disbursements of
any individual counsel to the Global Agent, the Collateral Agent and any Lender
(including, without limitation, allocated costs of internal counsel for each of
the Global Agent, the Collateral Agent and/or any Lender unless such costs
result from services provided by such internal counsel that are duplicative of
services then being provided by outside counsel for the Global Agent, the
Collateral Agent or such Lender, as applicable); and (iv) any and all present
and future stamp and other similar taxes with respect to the foregoing matters
and save the Global Agent, the Collateral Agent and each of the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission (other than to the extent attributable to any such indemnified
Person) to pay such taxes; provided, however, that notwithstanding the
foregoing, a Foreign Subsidiary Borrower shall only be required to pay any of
the foregoing to the extent that any of the foregoing have been incurred in
connection with the Obligations owing by such Foreign Subsidiary Borrower or are
otherwise directly related or attributable to such Foreign Subsidiary Borrower.

Section 11.02 Indemnification. Each Borrower agrees to indemnify the Global
Agent, the Collateral Agent, each Lender, and their respective Related Parties
(collectively, the “Indemnitees”) from and hold each of them harmless against
any and all losses, liabilities, claims, damages or expenses incurred by any of
them as a result of, or arising out of, or in any way related to, or by reason
of (i) any investigation, litigation or other proceeding (whether or not any
Lender is a party thereto) related to the entering into and/or performance of
any Loan Document or the use of the proceeds of any Loans or Letters of Credit
hereunder or the consummation of any transactions contemplated in any Loan
Document, other than any such investigation, litigation or proceeding arising
out of transactions solely between any of the Lenders or the Global Agent,
transactions solely involving the assignment by a Lender of all or a portion of
its Loans and Commitments, or the granting of participations therein, as
provided in this Agreement, or arising solely out of any examination of a Lender
by any regulatory or other Governmental Authority having jurisdiction over it,
or (ii) the actual or alleged presence of Hazardous Materials in the air,
surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or at any time operated by the Company or any of its
Subsidiaries, the release, generation, storage, transportation, handling or
disposal of Hazardous Materials at any location, whether or not owned or
operated by the Company or any of its Subsidiaries, if the Company or any such
Subsidiary could have or is alleged to have any responsibility in respect
thereof, the non-compliance of any such Real Property with foreign, federal,
state and local laws, regulations and ordinances (including applicable permits
thereunder) applicable thereto, or any Environmental Claim asserted against the
Company or any of its Subsidiaries, in respect of any such Real Property,
including, in the case of each of (i) and (ii) above, without limitation, the
reasonable documented fees and disbursements of counsel incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
such losses, liabilities, claims, damages or expenses to the extent that they
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of the Person to be indemnified or of any other Indemnitee who is
such Person or an Affiliate of such Person). To the extent that the undertaking
to indemnify, pay or hold harmless any Person set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Company shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities that is permissible under
applicable law. Notwithstanding the foregoing, a Foreign Subsidiary Borrower
shall only be required to indemnify any Indemnitee pursuant to this Section to
the extent that any such losses, liabilities, claims, damages or expenses have
been caused by such Foreign Subsidiary Borrower or are otherwise directly
related or attributable to such Foreign Subsidiary Borrower.

Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time

 

109



--------------------------------------------------------------------------------

to time, without presentment, demand, protest or other notice of any kind to any
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender
(including, without limitation, by branches, agencies and Affiliates of such
Lender wherever located) to or for the credit or the account of any Borrower
against and on account of the Obligations and liabilities of such Borrower to
such Lender under this Agreement or under any of the other Loan Documents,
including, without limitation, all claims of any nature or description arising
out of or connected with this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured. Each Lender agrees to promptly notify the applicable Borrowers after
any such set off and application; provided, however, that the failure to give
such notice shall not affect the validity of such set off and application.

Section 11.04 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to the Company, to it at One American Road, Cleveland, Ohio 44144,
Attention: Treasurer (Telecopier No. (216) 252-6791);

(ii) if to any Foreign Subsidiary Borrower, to it at the address specified in
the Joinder Agreement pursuant to which it became a party to this Agreement with
a copy to the Company at the address set forth in subpart (i) above;

(iii) if to any other Credit Party, to it c/o American Greetings Corporation,
One American Road, Cleveland, Ohio 44144, Attention: Treasurer (Telecopier No.
(216) 252-6791);

(iv) if to the Global Agent or the Collateral Agent, to it at the Notice Office;
and

(v) if to a Lender, to it at its address (or telecopier number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.04 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party.

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in
subparagraph (c) below shall be effective as provided in said subparagraph (c).

(c) Electronic Communications. Notices and other communications to the Global
Agent, a LC Issuer or any Lender hereunder and required to be delivered pursuant
to Section 6.01(a), (b), (c), (d), (h) or (i) may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Global Agent. The Global Agent or the
Company may, in their discretion, agree in a separate writing to accept notices
and other communications to them hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Global Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be

 

110



--------------------------------------------------------------------------------

deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.04(a), or in the
case of any Lender, to the Company and the Global Agent.

Section 11.05 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that no Borrower may
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders (other than any Defaulting Lender), and,
provided, further, that any assignment or participation by a Lender of any of
its rights and obligations hereunder shall be effected in accordance with this
Section.

(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to an Eligible Assignee, provided
that in the case of any such participation,

(i) the participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iv) such Lender shall remain the holder of any Note for all purposes of this
Agreement, and

(v) the Borrowers, the Global Agent, and the other Lenders shall continue to
deal solely and directly with the selling Lender in connection with such
Lender’s rights and obligations under this Agreement, and all amounts payable by
the Borrowers hereunder shall be determined as if such Lender had not sold such
participation, except that the participant shall be entitled to the benefits of
Article III to the extent that such Lender would be entitled to such benefits if
the participation had not been entered into or sold,

and, provided further, that, notwithstanding anything to the contrary contained
herein, no Lender shall transfer, grant or sell any participation under which
the participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Loan Document or consent to the departure therefrom
except to the extent such amendment or waiver or consent would (w) extend the
final scheduled

 

111



--------------------------------------------------------------------------------

maturity of the Loans or Letter of Credit in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of the applicability of any
post-default increase in interest rates), or reduce the principal amount thereof
or extend the time of payment thereof, or increase such participant’s
participating interest in any Commitment over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default shall not
constitute a change in the terms of any such Commitment), (x) release all or any
substantial portion of the Collateral, or release any guarantor from its
guaranty of any of the Obligations, except strictly in accordance with the terms
of the Loan Documents, or (y) consent to the assignment or transfer by any
Borrower of any of its rights and obligations under this Agreement.

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, Revolving Facility LC Participations, Canadian LC Participations, Swing
Loan Participations and/or Commitments and its rights and obligations hereunder
to one or more Eligible Assignees, each of which shall become a party to this
Agreement as a Lender by execution of an Assignment Agreement; provided,
however, that

(A) except in the case (x) of an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Revolving Commitment so assigned (which for
this purpose includes the Loans outstanding thereunder) shall not be less than
$5,000,000, and the aggregate amount of the Term Commitment so assigned (which
for this purpose includes the Loans outstanding thereunder) shall not be less
than $1,000,000;

(B) no Lender that is a Canadian Lender (whether directly or by its Canadian
Lending Installation) may (i) at any time prior to the Equalization Date, assign
any portion of its Revolving Commitment (including the outstanding Revolving
Loans made by it thereunder) without also assigning to the same Eligible
Assignee (or the Canadian Lending Installation of such Eligible Assignee) a
proportionate amount of the Canadian Commitment (and the outstanding Canadian
Revolving Loans made by it thereunder) of such Lender (or the Canadian Lending
Installation of such Lender), or (ii) assign any portion of its Canadian
Commitment to an Eligible Assignee who is (or whose Canadian Lending
Installation is) not a resident of Canada within the meaning of the Income Tax
Act (Canada) for the purposes of the withholding tax provisions in Part XIII of
the Income Tax Act (Canada);

(C) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

(D) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrowers’ expense, to such new Lender and to the
assigning Lender, to the extent needed to reflect the revised Commitments; and

(E) unless waived by the Global Agent, the Global Agent shall receive at the
time of each such assignment, from the assigning or assignee Lender, the

 

112



--------------------------------------------------------------------------------

payment of a non-refundable assignment fee of $3,500, except, in the case of
(i) one or more assignments to an Affiliate of the assigning Lender or an
Approved Fund of the assigning Lender, in which case the assignment fee for all
such assignments shall be $1,000, and (ii) an assignment involving either the
Global Agent (in its capacity as a Lender) or the Syndication Agent (in its
capacity as a Lender), in which case there shall be no fee required.

(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

(iii) At the time of each assignment pursuant to this subpart (c) to a Person
that is not already a Lender hereunder and that is not a United States Person
(as such term is defined in Section 7701(a)(30) of the Code) for Federal income
tax purposes the respective assignee Lender shall provide to the Company and the
Global Agent the appropriate Internal Revenue Service Forms (and, if applicable
an Exemption Certificate) described in Section 3.03(b). To the extent that an
assignment of all or any portion of a Lender’s Commitment and related
outstanding Obligations pursuant to this subpart (c) would, at the time of such
assignment, result in increased costs under Section 3.01 from those being
charged by the respective assigning Lender prior to such assignment, then the
Company shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall not be effective until such transfer is recorded on the
Lender Register maintained by the Global Agent with respect to ownership of such
Commitment and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Global Agent on the Lender
Register only upon the acceptance by the Global Agent of a properly executed and
delivered Assignment Agreement pursuant to this subpart (c).

(v) Nothing in this Section shall prevent or prohibit (A) any Lender that is a
bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (B) any Lender that is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it. No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.

(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require any Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any state.

(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represent that it is a commercial lender, other financial institution
or other “accredited” investor (as defined in SEC Regulation D) that makes or
acquires loans in the ordinary course of its business and that it will make or
acquire Loans for its own account in the

 

113



--------------------------------------------------------------------------------

ordinary course of such business; provided, however, that subject to the
preceding Section 11.05(b) and (c), the disposition of any promissory notes or
other evidences of or interests in Indebtedness held by such Lender shall at all
times be within its exclusive control.

Section 11.06 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Global Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Loan Document and no course of dealing between the
Borrowers and the Global Agent or any Lender shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on any Borrower in any case
shall entitle such Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Global Agent
or the Lenders to any other or further action in any circumstances without
notice or demand. Without limiting the generality of the foregoing, the making
of a Loan or any LC Issuance shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Global Agent, any Lender or any
LC Issuer may have had notice or knowledge of such Default or Event of Default
at the time. The rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies that the Global Agent or any Lender
would otherwise have.

Section 11.07 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. TO THE FULLEST EXTENT
PERMITTED BY LAW, THE BORROWERS HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. Any legal action
or proceeding with respect to this Agreement or any other Loan Document may be
brought in the courts of the State of New York sitting in New York County and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, and, by execution and delivery of this
Agreement, each Borrower hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Borrower hereby further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to such Borrower at its address for notices pursuant to Section 11.04,
such service to become effective 30 days after such mailing or at such earlier
time as may be provided under applicable law. Nothing herein shall affect the
right of the Global Agent or any Lender to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
any Borrower in any other jurisdiction.

(b) Each Borrower hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to in Section 11.07(a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO
ANY OF THE

 

114



--------------------------------------------------------------------------------

FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY
HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

Section 11.08 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Global Agent.

Section 11.09 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Global Agent, for
its own account and benefit and/or for the account, benefit of, and distribution
to, the Lenders, constitute the entire contract among the parties relating to
the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof or thereof.

Section 11.10 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 11.11 Amendment or Waiver.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrowers and the Global Agent, and also signed (or consented to in writing) by
the Required Lenders; provided, however, that

(i) no change, waiver or other modification shall:

(A) increase the amount of any Commitment of any Lender hereunder, without the
written consent of such Lender or increase the Maximum Facility Amount without
the consent of all the Lenders;

(B) extend or postpone the Revolving Facility Termination Date, the Term Loan
Maturity Date or the maturity date provided for herein that is applicable to any
Loan of any Lender, extend or postpone the expiration date of any Letter of
Credit as to which such Lender is a Revolving Facility LC Participant or
Canadian LC Participant, as applicable, beyond the latest expiration date for a
Letter of Credit provided for herein, or extend or postpone any scheduled
expiration or termination date provided for herein that is applicable to a
Commitment of any Lender, without the written consent of such Lender;

(C) reduce the principal amount of or extend the time of payment of any Loan
made by any Lender, or reduce the rate or extend the time of payment of, or
excuse the payment of, interest thereon (other than as a result of waiving the

 

115



--------------------------------------------------------------------------------

applicability of any post-default increase in interest rates), without the
written consent of such Lender;

(D) reduce the amount of any Unpaid Drawing as to which any Lender is a
Revolving Facility LC Participant or Canadian LC Participant, as the case may
be, or reduce the rate or extend the time of payment of, or excuse the payment
of, interest thereon (other than as a result of waiving the applicability of any
post-default increase in interest rates), without the written consent of such
Lender; or

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender; and

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender (other than a Defaulting Lender) affected
thereby,

(A) release any Borrower from any of its obligations, except with respect to the
release of a Foreign Subsidiary Borrower made pursuant to Section 2.19;

(B) release the Company from its guaranty obligations under Article X or release
any Credit Party from the Subsidiary Guaranty, except, in the case of a
Subsidiary Guarantor, in accordance with a transaction permitted under this
Agreement;

(C) release all or any substantial portion of the Collateral, except in
accordance with Section 2.20 or in connection with a transaction permitted under
this Agreement;

(D) amend, modify or waive any provision of this Section 11.11, Section 8.03, or
Section 8.04, or any other provision of any of the Loan Documents pursuant to
which the consent or approval of all Lenders, or a number or specified
percentage or other required grouping of Lenders or Lenders having Commitments,
is by the terms of such provision explicitly required;

(E) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders;

(F) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied as among the Lenders or Types of Loans;
or

(G) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement.

Any waiver, consent, amendment or other modification with respect to this
Agreement given or made in accordance with this Section shall be effective only
in the specific instance and for the specific purpose for which it was given or
made.

(b) No provision of Section 2.06 or any other provision in this Agreement
specifically relating to Letters of Credit or Article IX may be amended without
the consent of (x) any LC Issuer adversely affected thereby or (y) the Global
Agent, respectively.

 

116



--------------------------------------------------------------------------------

(c) To the extent the Required Lenders (or all of the Lenders (other than any
Defaulting Lender), as applicable, as shall be required by this Section) waive
the provisions of Section 7.02 with respect to the sale, transfer or other
disposition of any Collateral, or any Collateral is sold, transferred or
disposed of as permitted by Section 7.02, (i) such Collateral shall be sold,
transferred or disposed of free and clear of the Liens created by the respective
Security Documents; (ii) if such Collateral includes all of the capital stock of
a Subsidiary that is a party to the Subsidiary Guaranty or whose stock is
pledged pursuant to the Security Agreement, such capital stock shall be released
from the Security Agreement and such Subsidiary shall be released from the
Subsidiary Guaranty; and (iii) the Global Agent shall be authorized to take
actions deemed appropriate by it in order to effectuate the foregoing.

Section 11.12 Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III (subject to the limitations set
forth Section 3.01(d)), Section 9.09 or Section 11.02 shall survive the
execution and delivery of this Agreement and the making and repayment of the
Obligations.

Section 11.13 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender, including any Canadian Lending Installation; provided, however, that the
Borrowers shall not be responsible for costs arising under Section 3.01
resulting from any such transfer (other than a transfer pursuant to Section
3.05) to the extent not otherwise applicable to such Lender prior to such
transfer.

Section 11.14 Confidentiality.

(a) Each of the Global Agent, each LC Issuer and the Lenders agrees to maintain
the confidentiality of the Confidential Information, except that Confidential
Information may be disclosed (i) to its Affiliates and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(ii) to any direct or indirect contractual counterparty in any Hedge Agreement
(or to any such contractual counterparty’s professional advisor, so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section, (iii) to the extent requested by any regulatory
authority or required by applicable laws or regulations or by any subpoena or
similar legal process, provided that unless specifically prohibited by
applicable law, regulation or court order, each Lender shall make reasonable
efforts to notify the Company of any such request or requirement prior to
disclosure of such information (other than any request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority), (iv) to any other party to this
Agreement, (v) to any other creditor of any Credit Party that is one of the
Secured Parties (as defined in the Security Agreement) under the Security
Agreement, so long as such creditor agrees to be bound by the provisions of this
Section (vi) in connection with the exercise of any remedies hereunder or under
any of the other Loan Documents, or any suit, action or proceeding relating to
this Agreement or any of the other Loan Documents or the enforcement of rights
hereunder or thereunder, (vii) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (viii) with the consent of the
Company, or (x) to the extent such Confidential Information (A) is or becomes
publicly available other than as a result of a breach of this Section, or
(B) becomes available to the Global Agent, any LC Issuer or any Lender on a
non-confidential basis from a source other than a Credit Party and not otherwise
in violation of this Section.

(b) As used in this Section, “Confidential Information” shall mean all
information received from the Company or any of its Subsidiaries relating to
such Person or its business, other than any such

 

117



--------------------------------------------------------------------------------

information that is available to the Global Agent, any LC Issuer or any Lender
on a non-confidential basis prior to disclosure by such Person; provided,
however, that, in the case of information received from such Person after the
Closing Date, such information is clearly identified at the time of delivery as
confidential.

(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrowers hereby
agree that the failure of the Global Agent, any LC Issuer or any Lender to
comply with the provisions of this Section shall not relieve any Borrower, or
any other Credit Party, of any of its obligations under this Agreement or any of
the other Loan Documents.

Section 11.15 Limitations on Liability of the LC Issuers. The Borrowers assume
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letters of Credit. Neither any
LC Issuer nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by a LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against a LC Issuer, and a LC Issuer shall be liable
to such LC Obligor, to the extent of any direct, but not consequential, damages
suffered by such LC Obligor that such LC Obligor proves were caused by (i) such
LC Issuer’s willful misconduct or gross negligence in determining whether
documents presented under a Letter of Credit comply with the terms of such
Letter of Credit or (ii) such LC Issuer’s willful failure to make lawful payment
under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, a LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

Section 11.16 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Global Agent, any LC Issuer or any other Person
against the Global Agent, any LC Issuer, or any other Lender or the Affiliates,
directors, officers, employees, attorneys or agents of any of them for any
damages other than actual compensatory damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any of the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
each of the Borrowers, each Lender, the Global Agent and each LC Issuer hereby,
to the fullest extent permitted under applicable law, waives, releases and
agrees not to sue or counterclaim upon any such claim for any special,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 11.17 No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Global Agent or any Lender with
respect to the transactions contemplated by the Loan Documents shall have the
right to act exclusively in the interest of the Global Agent or such Lender, as
the case may be, and shall have no duty of disclosure, duty of loyalty, duty of
care, or other duty or obligation of any type or nature whatsoever to the
Company, to any of its Subsidiaries, or to any other Person, with respect to any
matters within the scope of such representation or related to their activities
in connection with such representation. Each Borrower agrees, on behalf of
itself and its Subsidiaries, not to assert any claim or counterclaim against any
such persons with regard to such matters, all such claims and

 

118



--------------------------------------------------------------------------------

counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.

Section 11.18 Lenders and Agent Not Fiduciary to Borrowers, etc. The
relationship among the Company and its Subsidiaries, on the one hand, and the
Global Agent, each LC Issuer and the Lenders, on the other hand, is solely that
of debtor and creditor, and the Global Agent, each LC Issuer and the Lenders
have no fiduciary or other special relationship with the Company and its
Subsidiaries, and no term or provision of any Loan Document, no course of
dealing, no written or oral communication, or other action, shall be construed
so as to deem such relationship to be other than that of debtor and creditor.

Section 11.19 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Global Agent or any Lender or any other holder of any
of the Notes or on its behalf. All statements contained in any certificate or
other document delivered to the Global Agent or any Lender or any holder of any
Notes by or on behalf of the Company or any of its Subsidiaries pursuant hereto
or otherwise specifically for use in connection with the transactions
contemplated hereby shall constitute representations and warranties by the
Borrowers hereunder, made as of the respective dates specified therein or, if no
date is specified, as of the respective dates furnished to the Global Agent or
any Lender.

Section 11.20 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 11.21 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 11.22 Interest Rate Limitation.

(a) Maximum Rate. Notwithstanding anything herein to the contrary, if at any
time the interest rate applicable to any Loan, together with all fees, charges
and other amounts that are treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Lender holding such Loan in accordance with applicable law, the rate of
interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Base Rate to the date of repayment, shall have been received by such Lender.

(b) Canadian Interest Limitation. Notwithstanding anything herein to the
contrary, in no event shall the aggregate “interest” (as defined in section 347
of the Criminal Code, Revised Statutes of

 

119



--------------------------------------------------------------------------------

Canada, 1985, C. 46 as the same may be amended, replaced or re-enacted from time
to time) payable under this Agreement with respect to the Canadian Obligations
exceed the effective annual rate of interest on the “credit advanced” (as
defined in that section) under this Agreement lawfully permitted under that
section and, if any payment, collection or demand pursuant to this Agreement in
respect of “interest” (as defined in that section) is determined to be contrary
to the provisions of that section, such payment, collection or demand shall be
deemed to have been made by mutual mistake of the applicable Canadian Borrower
and the Canadian Lenders and the amount of such payment or collection shall be
refunded to such Canadian Borrower; for purposes of this Agreement the effective
annual rate of interest shall be determined in accordance with generally
accepted actuarial practices and principles over the term of the applicable
credit advanced on the basis of annual compounding of the lawfully permitted
rate of interest and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Global Agent will be conclusive
for the purposes of such determination. The amount of the payment that is to be
refunded will be determined by the Global Agent.

Section 11.23 Designated Senior Indebtedness. THE INDEBTEDNESS OF THE COMPANY
EVIDENCED BY THIS AGREEMENT, ANY OF THE NOTES, ANY OF THE SECURITY DOCUMENTS AND
ANY OTHER LOAN DOCUMENT IS AND SHALL AT ALL TIMES CONSTITUTE “DESIGNATED SENIOR
INDEBTEDNESS” UNDER THE PROVISIONS OF THE 2001 SUBORDINATED CONVERTIBLE
INDENTURE OR THE 2006 SUBORDINATED CONVERTIBLE INDENTURE.

Section 11.24 Judgment Currency. If the Global Agent, on behalf of the Lenders,
obtains a judgment or judgments against any Borrower in a Designated Foreign
Currency, the obligations of such Borrower in respect of any sum adjudged to be
due to the Global Agent or the Lenders hereunder or under the Notes (the
“Judgment Amount”) shall be discharged only to the extent that, on the Business
Day following receipt by the Global Agent of the Judgment Amount in the
Designated Foreign Currency, the Global Agent, in accordance with normal banking
procedures, may purchase Dollars with the Judgment Amount in such Designated
Foreign Currency. If the amount of Dollars so purchased is less than the amount
of Dollars that could have been purchased with the Judgment Amount on the date
or dates the Judgment Amount (excluding the portion of the Judgment Amount which
has accrued as a result of the failure of such Borrower to pay the sum
originally due hereunder or under the Notes when it was originally due hereunder
or under the Notes) was originally due and owing (the “Original Due Date”) to
the Global Agent or the Lenders hereunder or under the Notes (the “Loss”), such
Borrower agrees as a separate obligation and notwithstanding any such judgment,
to indemnify the Global Agent or such Lender, as the case may be, against the
Loss, and if the amount of Dollars so purchased exceeds the amount of Dollars
that could have been purchased with the Judgment Amount on the Original Due
Date, the Global Agent or such Lender agrees to remit such excess to such
Borrower.

Section 11.25 2004 Credit Agreement. Upon execution of this Agreement by the
parties hereto, satisfaction of all conditions set forth in Section 4.01, and
repayment in full of all Obligations (as defined in the 2004 Credit Agreement)
other than unasserted indemnification obligations, the 2004 Credit Agreement and
all Loan Documents (as defined in the 2004 Credit Agreement) shall terminate
(provided that any provisions relating to indemnification shall survive), all
Liens granted in connection therewith shall terminate, and National City Bank
and/or its counsel or other agents are hereby authorized to terminate and
release all UCC financing statements, mortgages, deeds of trust, filings in the
U.S. Patent and Trademark Office and Copyright Office and all other filings and
recordings made in connection therewith.

Section 11.26 USA Patriot Act Notification. Each Lender and the Global Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act such Lender and the Global
Agent are required to obtain, verify and record information

 

120



--------------------------------------------------------------------------------

that identifies each of the Borrowers, which information includes the name and
address of each of the Borrowers and other information that will allow such
Lender or the Global Agent, as applicable, to identify each of the Borrowers in
accordance with the USA Patriot Act.

[Remainder of page intentionally left blank.]

 

121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

AMERICAN GREETINGS CORPORATION

By:

 

/s/ Stephen J. Smith

Name:

 

Stephen J. Smith

Title:

 

Vice President, Treasurer and

Investor Relations

NATIONAL CITY BANK, as a Lender, a LC

Issuer, Swing Line Lender and the Global Agent

By:

 

/s/ Robert S. Coleman

Name:

 

Robert S. Coleman

Title:

 

Senior Vice President

UBS SECURITIES LLC, as the Syndication Agent

By:

 

/s/ Amanda Montgomery

Name:

 

Amanda Montgomery

Title:

 

Managing Director

By:

 

/s/ Nancy L. Bertolino

Name:

 

Nancy L. Bertolino

Title:

 

Director and Counsel Region Americas Legal



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Address:

        

UBS LOAN FINANCE LLC

                   

Attention:

        

By:

 

/s/ Richard L. Tavrow

 

Facsimile:

        

Name:

 

Richard L. Tavrow

       

Title:

 

Director

                By:  

/s/ Irja R. Otsa

        Name:  

Irja R. Otsa

        Title:  

Associate Director



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Address:

 

130 King Street West

   

NATIONAL CITY BANK, CANADA

 

Suite 2140

   

BRANCH, as a Canadian Lender

 

Toronto, Ontario CANADA

     

M5X 1E4

     

Attention:

 

Caroline Stade

   

By:

 

/s/ Caroline M. Stade

 

Facsimile:

 

416 361-0085

   

Name:

 

Caroline M. Stade

       

Title:

 

VP

       

and:

 

/s/ Bill Hines

       

Name:

 

Bill Hines

       

Title:

 

SVP and Principal Officer



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Address:

 

IL1-0863

   

JPMORGAN CHASE BANK, N.A., as a

 

21 South Clark Street

   

Documentation Agent and as a Lender

 

Chicago, IL 60670

     

Attention:

 

Michael T. Geroux

   

By:

 

/s/ Michael T. Geroux

 

Facsimile:

 

312-325-3060

   

Name:

 

Michael T. Geroux

       

Title:

 

Vice President



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Address:

 

1300 East Ninth Street

   

LASALLE BANK NATIONAL ASSOCIATION,

 

Suite 1000

   

as a Documentation Agent and a Lender

 

Cleveland, OH 44114

     

Attention:

 

Brian H. Gallagher

   

By:

 

/s/ Brian H. Gallagher

 

Facsimile:

 

(216) 802-2212

   

Name:

 

Brian H. Gallagher

       

Title:

 

Vice President



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Address:

 

127 Public Square

   

KEYBANK NATIONAL ASSOCIATION, as a

 

Cleveland, Ohio 44114

   

Documentation Agent and a Lender

          

Attention:

 

Paul Kazmierczak

   

By:

 

/s/ Marianna T. Meil

 

Facsimile:

 

(216) 689-5962

   

Name:

 

Marianna T. Meil

       

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

The Bank of New York

   

By:

      

/s/ Kenneth R. McDonnell

     

Name:

 

Kenneth R. McDonnell

     

Title:

 

Vice President

   

Address:

      

One Wall Street

       

21st Floor

       

NY, NY 10286

     

Attention:

 

Kenneth R. McDonnell

     

Facsimile:

 

212-635-7970



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

The Northern Trust Company

   

By:

      

/s/ Jeffrey P. Sullivan

     

Name:

 

Jeffrey P. Sullivan

     

Title:

 

Vice President

   

Address:

      

50 South LaSalle Street

       

Chicago, IL 60603

             

Facsimile:

 

312-444-7028



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

Fifth Third Bank

   

By:

      

/s/ Roy C. Lanctot

     

Name:

 

Roy C. Lanctot

     

Title:

 

Vice President

   

Address:

      

600 Superior Ave. East

       

Cleveland, Ohio

     

Attention:

 

Roy C. Lanctot

     

Facsimile:

 

216-274-5145



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

ERSTE BANK

   

By:

      

/s/ Paul Judicke

     

Name:

 

Paul Judicke

     

Title:

 

Director

   

By:

      

/s/ Bryan Lynch

     

Name:

 

Bryan Lynch

     

Title:

 

First Vice President

   

Address:

      

280 Park Avenue; 32-W

       

New York, NY 10017

     

Attention:

 

Paul Judicke

     

Facsimile:

 

(212) 984-5627



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

The Governor and Company of the Bank of Ireland

   

By:

      

/s/ Frank Schmitt

     

Name:

 

Frank Schmitt

     

Title:

 

Authorised Signatory

   

By:

      

/s/ Iain Donovan

     

Name:

 

Iain Donovan

     

Title:

 

Authorised Signatory

   

Address:

      

Bank of Ireland Head Office (Block B2)

       

Lower Baggot Street

       

Dublin 2

       

Ireland

     

Attention:

 

John Mazey (Jones Day)

     

Facsimile:

 

216/579-0212



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

Barclays Bank PLC

   

By:

      

/s/ Vincent Muldoon

     

Name:

 

Vincent Muldoon

     

Title:

 

Director

   

Address:

      

28th Floor,

       

1 Churchill Place,

       

London

       

E14 5HP



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

HSBC Bank USA, National Association

   

By:

      

/s/ Robert J. McArdle

     

Name:

 

Robert J. McArdle

     

Title:

 

Vice President

   

Address:

      

One HSBC Center

       

Lobby Level, Commercial Banking

       

Buffalo, NY 14203

     

Attention:

 

Robert J. McArdle

     

Facsimile:

 

(716) 841-6930



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

PNC Bank National Association

   

By:

      

/s/ Joseph G. Moran

     

Name:

 

Joseph G. Moran

     

Title:

 

Managing Director

   

Address:

      

1375 E. 9th St., #2430

       

Cleveland, OH 44114

     

Attention:

 

Joseph G. Moran

     

Facsimile:

 

216/348-8594



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

DZ BANK AG

Deutsche Zentral-Genossenschaftsbank

(Frankfurt am Main)

   

By:

      

/s/ Bernd H. Franke

     

Name:

 

Bernd H. Franke

     

Title:

 

SVP

   

By:

      

/s/ Paul Fitzpatrick

     

Name:

 

Paul Fitzpatrick

     

Title:

 

VP

   

Address:

      

609 Fifth Avenue

       

New York NY 10017

     

Attention:

 

Paul Fitzpatrick

     

Facsimile:

 

212-745-1422



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

Scotiabanc Inc.

   

By:

      

/s/ Dana Maloney

     

Name:

 

Dana Maloney

     

Title:

 

Managing Director

   

Address:

      

600 Peachtree St. NE, Ste. 2700

       

Atlanta, GA 30308

     

Attention:

          

Facsimile:

    



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

THE BANK OF NOVA SCOTIA

   

By:

      

/s/ N. Bell

     

Name:

 

N. Bell

     

Title:

 

Senior Manager

   

Address:

      

600 Peachtree Street, N.E., Suite 2700,

       

Atlanta, Georgia 30308

     

Facsimile:

 

404-888-8998



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

People’s Bank

   

By:

      

/s/ George F. Paik

     

Name:

 

George F. Paik

     

Title:

 

Vice President

   

Address:

      

850 Main Street, BP12-455

       

Bridgeport, CT 06604

     

Attention:

 

George F. Paik

     

Telephone:

 

203-338-3563

     

Facsimile:

 

203-338-7766



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

The Bank of Tokyo - Mitsubishi UFJ, Ltd., Chicago Branch

   

By:

      

/s/ Tsuguyuki Umene

     

Name:

 

Tsuguyuki Umene

     

Title:

 

Deputy General Manager

   

Address:

      

227 West Monroe Street

       

Suite 2300

       

Chicago, Illinois 60606

     

Attention:

 

John Dilegge

     

Facsimile:

 

(312) 696-4535



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

PB CAPITAL CORPORATION

   

By:

      

/s/ Christopher J. Ruzzi

     

Name:

 

Christopher J. Ruzzi

     

Title:

 

Vice President

   

Address:

      

230 Park Ave

       

New York, NY 10169

     

Attention:

 

Chris Ruzzi

     

Facsimile:

 

212.756.5536

   

By:

      

/s/ Winfield D. Smart

     

Name:

 

Winfield D. Smart, CFA

     

Title:

 

Senior Director



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

MIZUHO CORPORATE BANK LTD.

   

By:

      

/s/ Makoto Murata

     

Name:

 

Makoto Murata

     

Title:

 

Deputy General Manager

   

Address:

      

1251 Ave of the Americas

       

New York, New York 10020

     

Attention:

 

Bernadette Murphy

     

Facsimile:

 

212-282-4488



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

NORTH FORK BUSINESS CAPITAL CORP.

   

By:

      

/s/ Steve Goetschius

     

Name:

 

Steve Goetschius

     

Title:

 

Senior Vice President

   

Address:

      

90 Park Avenue

       

New York, NY 10016

             

Attention:

          

Facsimile:

    



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

BAYERISCHE HYPO UND VEREINSBANK AG,

New York Branch

   

By:

      

/s/ Marianne Weinzinger

     

Name:

 

Marianne Weinzinger

     

Title:

 

Director

   

By:

      

/s/ Kimberly Sousa

     

Name:

 

Kimberly Sousa

     

Title:

 

Director

   

Address:

      

150 East 42nd Street

       

New York, NY 10017

     

Attention:

 

Tina Chung

     

Facsimile:

 

212-672-5691



--------------------------------------------------------------------------------

Signature Page

to

Credit Agreement

by and among American Greetings Corporation, Foreign Subsidiary Borrowers

from time to time party thereto, the Lenders from time to time party thereto,

National City Bank, as the Global Agent, UBS Securities LLC, as the Syndication
Agent, and KeyBank National

Association, LaSalle Bank National Association and

JPMorgan Chase Bank, N.A., as the Documentation Agents

 

Name of Institution:

 

US Bank National Association

   

By:

      

/s/ Heather Hinkelman

     

Name:

 

Heather Hinkelman

     

Title:

 

Banking Officer

   

Address:

      

209 S LaSalle St.

       

Chicago, Illinois 60604

             

Attention:

 

Barry Litwin

     

Facsimile:

 

312-325-8889